Exhibit 10.1

 

 

 

Published Deal CUSIP Number: 72651JAE9

Published Revolver CUSIP Number: 72651JAF6

FIRST AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF JUNE 27, 2012

among

PLAINS MARKETING, L.P.

and

PLAINS MIDSTREAM CANADA ULC,

as Borrowers,

PLAINS ALL AMERICAN PIPELINE, L.P.,

as Guarantor

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

and

The Other Lenders Party Hereto

SOCIÉTÉ GÉNÉRALE and CITIBANK, N.A.,

as Co-Syndication Agents,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

SOCIÉTÉ GÉNÉRALE and CITIGROUP GLOBAL MARKETS INC.

as

Joint Lead Arrangers and Joint Book Managers

Senior Secured

Hedged Inventory Facility

 

 

 



--------------------------------------------------------------------------------

Execution copy

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of the 27th day of June, 2012, is by and among PLAINS
MARKETING, L.P., a Texas limited partnership (the “Company”), PLAINS MIDSTREAM
CANADA ULC, a British Columbia unlimited liability company (“PMCULC”; and
together with the Company, the “Borrowers” and each, a “Borrower”) BANK OF
AMERICA, N.A., as Administrative Agent and an L/C Issuer, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as an L/C Issuer, and the Lenders party hereto.

W I T N E S S E T H:

WHEREAS, the Company, Administrative Agent, certain of the L/C Issuers and
certain of the Lenders entered into that certain Third Amended and Restated
Credit Agreement dated as of August 19, 2011 (the “Original Agreement”) for the
purposes and consideration therein expressed; and

WHEREAS, Société Générale and Citibank, N.A., as Co-Syndication Agents, and
Merrill Lynch, Pierce, Fenner & Smith, Incorporated, Société Générale and
Citigroup Global Markets Inc., as Joint Lead Arrangers and Joint Book Managers,
have, at the Company’s request, syndicated and arranged for an increase and
other amendments to the Original Agreement, and pursuant thereto, the Borrowers,
Administrative Agent, L/C Issuers and the Lenders party hereto desire to amend
the Original Agreement for the purposes described herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I. — Definitions and References

§ 1.1. Terms Defined in the Original Agreement. Unless the context otherwise
requires or unless otherwise expressly defined herein, the terms defined in the
Credit Agreement (as set forth in Annex A attached hereto) shall have the same
meanings whenever used in this Amendment.

§ 1.2. Other Defined Terms. Unless the context otherwise requires, the following
terms when used in this Amendment shall have the meanings assigned to them in
this § 1.2.

“Amendment” means this First Amendment to Third Amended and Restated Credit
Agreement.

“Amendment Effective Date” has the meaning specified in §3.1 of this Amendment.

“Credit Agreement” means the Original Agreement as amended hereby.

ARTICLE II. — Amendments

§ 2.1. Amendment of Credit Agreement. The Original Agreement and the Schedules
and Exhibits attached thereto are hereby amended as set forth in Annex A
attached hereto.



--------------------------------------------------------------------------------

§ 2.2. Commitments. Upon effectiveness of this Amendment, each Lender shall have
the Commitment set forth opposite such Lender’s name on Schedule 2.01 to Annex A
attached hereto under the caption “Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party to the
Credit Agreement, as applicable, as such amount may be adjusted from time to
time in accordance with the Credit Agreement. Each Lender that did not have a
Commitment prior to its execution of this Amendment is hereby added to the
Credit Agreement as a Lender with a Commitment as provided above.

§ 2.3. Ratable Committed Loans. In connection herewith, on the Amendment
Effective Date, the Company, Administrative Agent and Lenders shall make
adjustments to the outstanding principal amount of Committed Loans (but not any
interest accrued thereon prior to the Amendment Effective Date), including the
borrowing of additional Committed Loans and/or repayment of outstanding
Committed Loans, plus all applicable accrued interest, fees and expenses, as
shall be necessary to provide for Committed Loans hereunder by each Lender in
the amount of its Applicable Percentage of all Committed Loans as of the
Amendment Effective Date, but in no event shall such adjustment of any
Eurocurrency Rate Loans (i) constitute a payment or prepayment of all or a
portion of any such Eurocurrency Rate Loans or (ii) entitle any Lender to any
reimbursement under Section 3.05 of the Credit Agreement, and each Lender shall
be deemed to have made an assignment of its outstanding Committed Loans under
the Credit Agreement, and assumed outstanding Committed Loans of other Lenders
under the Credit Agreement, as may be necessary to effect the foregoing.

ARTICLE III. — Conditions of Effectiveness

§ 3.1. Amendment Effective Date. This Amendment shall become effective as of the
date first written above (the “Amendment Effective Date”), upon the satisfaction
of the following conditions precedent

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, telecopies or other electronic copies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the Company, if applicable, each dated the Amendment Effective Date
(or, in the case of certificates of governmental officials, a recent date before
the Amendment Effective Date) and each in form and substance reasonably
satisfactory to the Administrative Agent:

(i) executed counterparts of this Amendment, sufficient in number for
distribution to the Administrative Agent, each Lender and each Borrower;

(ii) if so requested within three Business Days prior to the Amendment Effective
Date, a Note executed by each Borrower in favor of each requesting Lender;

(iii) a restated Security Agreement, duly executed by each Borrower, covering
the Collateral of such Borrower, together with financing statements and Canadian
personal property registration statements, that the Administrative Agent, in its
reasonable opinion, may deem necessary to perfect the Liens created thereunder,
covering the Collateral described therein, recent financing statement searches
in the State of Texas that name the Company as debtor, recent personal property
registration statement searches in British Columbia and Alberta that name PMCULC
as debtor, and such other Collateral Documents as the Administrative Agent, in
its reasonable opinion, may deem necessary to perfect the Liens created thereby;

 

3



--------------------------------------------------------------------------------

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Amendment and the other Loan
Documents delivered pursuant to this §3.1 to which such Loan Party is a party;

(v) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party and General Partner is duly organized
or formed, and that each Borrower is validly existing and in good standing in
its jurisdiction of organization, issued by the appropriate authorities of such
jurisdiction;

(vi) favorable opinions of (A) Richard McGee, Esq., General Counsel of the
Company and PAA, (B) Fulbright & Jaworski L.L.P., special Texas and New York
counsel to each Borrower and PAA and (C) Bennett Jones LLP, special Canadian
counsel to PMCULC, addressed to the Administrative Agent and each Lender;

(vii) (A) the audited consolidated balance sheet of PAA and its Subsidiaries for
the fiscal year ended December 31, 2011, and the related consolidated statements
of income or operations and cash flows for such fiscal year and partners’
capital of PAA and its Subsidiaries, including the notes thereto, and (B) the
pro forma financial projections and forecasts of PAA and its Subsidiaries
prepared by or at the direction of PAA and delivered by the Company to the
Administrative Agent for the second half of the fiscal year ending December 31,
2012 and for the fiscal years ending December 31, 2013 and December 31, 2014;

(viii) a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Section 4.02(a), (b) and (d) of the Credit
Agreement have been satisfied (and in the case of said Section 4.02(d), if no
Request for Credit Extension is made on the Amendment Effective Date, then
determined in respect to then Outstanding Amount of Obligations, if any, of each
Borrower), (B) the projections and forecasts described in §3.1(a)(vii)(B) of
this Amendment were prepared in good faith upon assumptions deemed reasonable by
PAA at the time made, (C) that there has been no event or circumstance since
December 31, 2011 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect, (D) the current PAA
Debt Rating, and (E) the Company’s true and correct U.S. taxpayer identification
number and PMCULC’s true and correct Canadian corporate access number; and

(ix) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent may reasonably require.

(b) All consents, licenses and approvals required in connection with the
execution, delivery and performance by each Loan Party and the validity against
each Loan Party of this Amendment and each other Loan Document to which it is a
party shall have been obtained and shall be in full force and effect.

 

4



--------------------------------------------------------------------------------

(c) There shall not have occurred during the period from December 31, 2011
through and including the Amendment Effective Date any event or condition that
has had or could reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect, and there shall be no actions,
suits, investigations, proceedings, claims or disputes pending or, to the
knowledge of the Company, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Borrower or
any of its Subsidiaries or against any of their properties or revenues that
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

(d) Any fees, including any arrangement fees, agency fees and upfront fees, and
any expenses of the Arrangers and Administrative Agent, in each case, as agreed
in writing by the Company, required to be paid on or before the Amendment
Effective Date shall have been paid.

(e) The Company shall have paid all reasonable fees, charges and disbursements
of counsel to the Administrative Agent to the extent timely invoiced prior to
the Amendment Effective Date.

For purposes of determining compliance with the conditions specified in this
§3.1, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Amendment Effective Date
specifying its objection thereto and the Administrative Agent hereby agrees to
promptly provide the Company with a copy of any such notice received by the
Administrative Agent.

ARTICLE IV. — Representations and Warranties

§ 4.1. Representations and Warranties of the Company. In order to induce
Administrative Agent, L/C Issuers and Lenders to enter into this Amendment, the
Company represents and warrants to Administrative Agent, L/C Issuers and each
Lender that:

(a) The representations and warranties of (i) the Company (and PMCULC, solely as
to itself) contained in Article V of the Credit Agreement and (ii) each Loan
Party in any other Loan Document are true and correct in all material respects
on and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date, and except
that the representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Credit Agreement.

(b) No Default has occurred and is continuing.

ARTICLE V. — Miscellaneous

§ 5.1. Ratification of Agreements. The Original Agreement, as hereby amended, is
hereby ratified and confirmed in all respects. The Loan Documents, as they may
be amended or affected by this Amendment, are hereby ratified and confirmed in
all respects by each Borrower and PAA. Any reference to the Original Agreement
in any Loan Document shall be deemed to refer to the Credit Agreement. The
execution, delivery and effectiveness of this Amendment shall not, except as

 

5



--------------------------------------------------------------------------------

expressly provided herein, operate as a waiver of any right, power or remedy of
Administrative Agent, any L/C Issuer or any Lender under the Credit Agreement or
any other Loan Document nor constitute a waiver of any provision of the Credit
Agreement or any other Loan Document.

§ 5.2. Ratification of PAA Guaranty and Collateral Documents. PAA, by its
signature hereto, represents and warrants that PAA has no defense to the
enforcement of the PAA Guaranty, and that according to its terms the PAA
Guaranty will continue in full force and effect to guaranty each Borrower’s
Obligations and the other amounts described in the PAA Guaranty following
execution of this Amendment. Each Borrower, Administrative Agent, L/C Issuers
and Lenders each acknowledges and agrees that any and all Obligations of such
Borrower are secured indebtedness under, and are secured by, each and every
Collateral Document with respect to the Collateral pledged thereunder by such
Borrower. The Company hereby re-pledges, re-grants and re-assigns a security
interest in and lien on every asset of such Borrower described as Collateral in
any Collateral Document.

§ 5.3. Loan Documents. This Amendment is a Loan Document, and all provisions in
the Credit Agreement pertaining to Loan Documents apply hereto.

§ 5.4. GOVERNING LAW. THIS AMENDMENT THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.

§ 5.5. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment.

§ 5.6. ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Remainder of Page Intentionally Deleted]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

 

BORROWERS:    

PLAINS MARKETING, L.P.,

as the Company and a Borrower

    By:   PLAINS MARKETING GP INC.,       its general partner           By:  
/s/ Charles Kingswell-Smith       Charles Kingswell-Smith       Vice President
and Treasurer     PLAINS MIDSTREAM CANADA ULC,     as PMCULC and a Borrower    
      By:   /s/ Charles Kingswell-Smith       Charles Kingswell-Smith       Vice
President and Treasurer

PAA:

    PLAINS ALL AMERICAN PIPELINE, L.P.           By:   PAA GP LLC, its general
partner     By:   PLAINS AAP, L.P., its sole member     By:   PLAINS ALL
AMERICAN GP LLC,       its general partner           By:   /s/ Charles
Kingswell-Smith       Charles Kingswell-Smith       Vice President and Treasurer

 

PMLP First Amendment

 

S-1



--------------------------------------------------------------------------------

LENDER PARTIES:    

BANK OF AMERICA, N.A.,

Administrative Agent

    By:   /s/ Bridgett J .Manduk       Name: Bridgett J .Manduk       Title:
Assistant Vice President          

BANK OF AMERICA, N.A.,

a Lender, Swing Line Lender and an L/C Issuer

    By:   /s/ Adam H. Fey       Name: Adam H. Fey       Title: Director

 

PMLP First Amendment

 

S-2



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE, Lender By:   /s/ Chad Clark   Name: Chad Clark   Title:
Managing Director

 

PMLP First Amendment

 

S-3



--------------------------------------------------------------------------------

CITIBANK, N.A., Lender By:   /s/ John F. Miller   Name: John F. Miller   Title:
Attorney-in-Fact

 

PMLP First Amendment

 

S-4



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., Lender By:   /s/ Stephanie Balette   Name: Stephanie
Balette   Title: Authorized Officer

 

PMLP First Amendment

 

S-5



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD., Lender By:   /s/ Leon Mo   Name: Leon Mo   Title:
Authorized Signatory

 

PMLP First Amendment

 

S-6



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, Lender By:   /s/ Mark Sparrow   Name: Mark Sparrow  
Title: Director

 

PMLP First Amendment

 

S-7



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., Lender By:   /s/ Andrew Oram   Name:
Andrew Oram   Title: Managing Director

 

PMLP First Amendment

 

S-8



--------------------------------------------------------------------------------

DNB BANK ASA, GRAND CAYMAN BRANCH, Lender By:   /s/ Sanjiv Nayar   Name: Sanjiv
Nayar   Title: Senior Vice President By:   /s/ Florianne Robin   Name: Florianne
Robin   Title: Vice President

 

PMLP First Amendment

 

S-9



--------------------------------------------------------------------------------

BANK OF MONTREAL, Lender By:   /s/ Gumaro Tijerina   Name: Gumaro Tijerina  
Title: Director

 

PMLP First Amendment

 

S-10



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, Lender By:   /s/ Michael J. Mozer   Name: Michael J. Mozer  
Title: Vice President

 

PMLP First Amendment

 

S-11



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF

COMMERCE, NEW YORK AGENCY, Lender

By:   /s/ Jonathan Kim   Name: Jonathan Kim   Title: Authorized Signatory By:  
/s/ Robert Casey   Name: Robert Casey   Title: Authorized Signatory

 

PMLP First Amendment

 

S-12



--------------------------------------------------------------------------------

COMPASS BANK, Lender By:   /s/ Dorothy Marchand   Name: Dorothy Marchand  
Title: Senior Vice President

 

PMLP First Amendment

 

S-13



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, Lender By:   /s/ Irja R. Otsa   Name: Irja R. Otsa  
Title: Associate Director By:   /s/ Mary E. Evans   Name: Mary E. Evans   Title:
Associate Director

 

PMLP First Amendment

 

S-14



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., Lender By:   /s/ Michael King   Name: Michael King  
Title: Authorized Signatory

 

PMLP First Amendment

 

S-15



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, Lender By:   /s/ Kristan Spivey   Name: Kristan Spivey  
Title: Authorized Signatory

 

PMLP First Amendment

 

S-16



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION,

Lender

By:   /s/ Shuji Yabe   Name: Shuji Yabe   Title: Managing Director

 

PMLP First Amendment

 

S-17



--------------------------------------------------------------------------------

SUNTRUST BANK, Lender By:   /s/ Andrew Johnson   Name: Andrew Johnson   Title:
Director

 

PMLP First Amendment

 

S-18



--------------------------------------------------------------------------------

BNP PARIBAS, Lender By:   /s/ Angela B. Arnold   Name: Angela B. Arnold   Title:
Managing Director By:   /s/ Melissa Balley   Name: Melissa Balley   Title: Vice
President

 

PMLP First Amendment

 

S-19



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, Lender and an L/C Issuer By:   /s/ Mark
Oberreuter   Name: Mark Oberreuter   Title: Vice President

 

PMLP First Amendment

 

S-20



--------------------------------------------------------------------------------

FIFTH THIRD BANK, Lender By:   /s/ Matthew Lewis   Name: Matthew Lewis   Title:
Vice President

 

PMLP First Amendment

 

S-21



--------------------------------------------------------------------------------

ING CAPITAL LLC, Lender By:   /s/ Cheryl Labelle   Name: Cheryl Labelle   Title:
Managing Director

 

PMLP First Amendment

 

S-22



--------------------------------------------------------------------------------

REGIONS BANK, Lender By:   /s/ David Valentine   Name: David Valentine   Title:
Vice President

 

PMLP First Amendment

 

S-23



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

a Lender

By:   /s/ Justin Alexander   Name: Justin Alexander   Title: Vice President By:
  /s/ Joseph Rauhala   Name: Joseph Rauhala   Title: Principal Officer

 

PMLP First Amendment

 

S-24



--------------------------------------------------------------------------------

PNC BANK NATIONAL ASSOCIATION, Lender By:   /s/ John Berry   Name: John Berry  
Title: Vice President

 

PMLP First Amendment

 

S-25



--------------------------------------------------------------------------------

Annex A



--------------------------------------------------------------------------------

 

 

Published Deal CUSIP Number: 72651JAE9

Published Revolver CUSIP Number: 72651JAF6

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of August 19, 2011

(and amended by the First Amendment dated as of June 27, 2012)

among

PLAINS MARKETING, L.P.

and

PLAINS MIDSTREAM CANADA ULC,

as Borrowers,

PLAINS ALL AMERICAN PIPELINE, L.P.,

as Guarantor

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

and

The Other Lenders Party Hereto

SOCIÉTÉ GÉNÉRALE and CITIBANK, N.A.

as Co-Syndication Agents

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

SOCIÉTÉ GÉNÉRALE and CITIGROUP GLOBAL MARKETS INC.,

as

Joint Lead Arrangers and Joint Book Managers

Senior Secured

Hedged Inventory Facility

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

         Page     ARTICLE I.      DEFINITIONS AND ACCOUNTING TERMS      1     
1.01      Defined Terms      1      1.02      Other Interpretive Provisions     
28      1.03      Accounting Terms      29      1.04      Rounding      30     
1.05      Times of Day      30      1.06      Exchange Rates; Currency
Equivalents      30      1.07      Letter of Credit Amounts      30      ARTICLE
II.      THE COMMITMENTS AND CREDIT EXTENSIONS      31      2.01      Committed
Loans      31      2.02      Borrowings, Conversions and Continuations of
Committed Loans      31      2.03      Letters of Credit      33      2.04     
Swing Line Loans      43      2.05      Prepayments      47      2.06     
Termination or Reduction of Commitments      48      2.07      Repayment of
Loans      49      2.08      Interest      49      2.09      Fees      50     
2.10      Computation of Interest and Fees      51      2.11      Evidence of
Debt      51      2.12      Payments Generally; Administrative Agent’s Clawback
     52      2.13      Sharing of Payments by Lenders      54      2.14     
Extension of Maturity Date      54      2.15      Increase in Commitments     
56      2.16      Cash Collateral      58      2.17      Defaulting Lenders     
59      ARTICLE III.      TAXES, YIELD PROTECTION AND ILLEGALITY      61     
3.01      Taxes      61      3.02      Illegality      66      3.03     
Inability to Determine Rates      67      3.04      Increased Costs; Reserves on
Eurocurrency Rate Loans      68      3.05      Compensation for Losses      69
     3.06      Mitigation Obligations; Replacement of Lenders      70      3.07
     Survival      71      ARTICLE IV.      CONDITIONS PRECEDENT TO CREDIT
EXTENSIONS      71      4.01      Conditions Precedent to Initial Credit
Extension      71      4.02      Conditions to all Credit Extensions      73   

 

i



--------------------------------------------------------------------------------

  ARTICLE V.       REPRESENTATIONS AND WARRANTIES      74      5.01      
Existence, Qualification and Power      74      5.02       Authorization; No
Contravention      74      5.03       Governmental Authorization; Other Consents
     74      5.04       Binding Effect      74      5.05       Financial
Statements; No Material Adverse Effect      75      5.06       Litigation     
75      5.07       Ownership of Property; Liens; Receivables      75      5.08
      Environmental Compliance      75      5.09       ERISA Compliance      76
     5.10       Margin Regulations; Investment Company Act      77      5.11   
   Disclosure      77      5.12       Compliance with Laws      77      5.13   
   Collateral Documents      77      ARTICLE VI.       AFFIRMATIVE COVENANTS   
  78      6.01       Financial Statements      78      6.02       Certificates;
Other Information      79      6.03       Notices      80      6.04      
Payment of Taxes, Etc      80      6.05       Preservation of Existence, Etc   
  80      6.06       Maintenance of Properties      81      6.07      
Maintenance of Insurance      81      6.08       Compliance with Laws;
Compliance with Contracts for Sale of Hedged Eligible Inventory      81     
6.09       Books and Records      81      6.10       Inspection Rights      81
     6.11       Use of Proceeds      82      6.12       Covenant to Give
Security      82      6.13       Further Assurances      82      ARTICLE VII.   
   NEGATIVE COVENANTS      82      7.01       Liens      82      7.02      
Fundamental Changes; Dispositions      83      7.03       Dispositions      83
     7.04       Transactions with Affiliates      83      7.05       Burdensome
Agreements      83      7.06       Use of Proceeds      83      7.07       PAA
Consolidated Leverage Ratio      83      ARTICLE VIII.       EVENTS OF DEFAULT
AND REMEDIES      84      8.01       Events of Default      84      8.02      
Remedies Upon Event of Default      86      8.03       Application of Funds     
87   

 

ii



--------------------------------------------------------------------------------

  ARTICLE IX.       ADMINISTRATIVE AGENT      88      9.01       Appointment and
Authority      88      9.02       Rights as a Lender      88      9.03      
Exculpatory Provisions      88      9.04       Reliance by Administrative Agent
     89      9.05       Delegation of Duties      90      9.06       Resignation
or Removal of Administrative Agent      90      9.07       Non-Reliance on
Administrative Agent and Other Lenders      91      9.08       No Other Duties,
Etc      91      9.09       Administrative Agent May File Proofs of Claim     
91      9.10       Collateral Matters      92      ARTICLE X.       CONTINUING
GUARANTY      92      10.01       PAA Guaranty      92      10.02       Rights
of Lenders      92      10.03       Collateral Matters      92      10.04      
Obligations Independent      94      10.05       Subrogation      94      10.06
      Termination; Reinstatement      94      10.07       Subordination      94
     10.08       Stay of Acceleration      95      10.09       Condition of
Borrowers      95      ARTICLE XI.       MISCELLANEOUS      95      11.01      
Amendments, Etc      95      11.02       Notices; Effectiveness; Electronic
Communication      97      11.03       No Waiver; Cumulative Remedies;
Enforcement; Nature of Obligations      99      11.04       Expenses; Indemnity;
Damage Waiver      100      11.05       Payments Set Aside      102      11.06
      Successors and Assigns      102      11.07       Treatment of Certain
Information; Confidentiality      107      11.08       Right of Setoff      108
     11.09       Interest Rate Limitation      109      11.10      
Counterparts; Integration; Effectiveness      109      11.11       Survival of
Representations and Warranties      110      11.12       Severability      110
     11.13       Replacement of Lenders      110      11.14       Governing Law;
Jurisdiction; Etc      111      11.15       Waiver of Jury Trial      112     
11.16       No Advisory or Fiduciary Responsibility      112      11.17       No
Recourse to Other Persons      113      11.18       Electronic Execution of
Assignments and Certain Other Documents      113      11.19       USA PATRIOT
Act      113      11.20       Time of the Essence      114   

 

iii



--------------------------------------------------------------------------------

  11.21       Judgment Currency      114      11.22       ENTIRE AGREEMENT     
114      11.23       Restated Agreement      114      SIGNATURES            S-1
     SCHEDULES            2.01          Commitments and Applicable Percentages
     2.01A       Canadian Bankers’ Acceptances      5.03          Governmental
Authorization; Other Consents      5.06          Litigation      5.08         
Environmental Matters      5.09          ERISA Matters      5.12         
Compliance with Laws      11.02          Administrative Agent’s Office; Certain
Addresses for Notices      EXHIBITS             Form of      A         
Committed Loan Notice      B          Swing Line Loan Notice      C-1      
Committed Loan Note      C-2       Swing Line Note      D-1       Assignment and
Assumption      D-2       Administrative Questionnaire   

 

iv



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of August 19, 2011 (as amended through the First Amendment), among PLAINS
MARKETING, L.P., a Texas limited partnership (the “Company”), PLAINS MIDSTREAM
CANADA ULC, a British Columbia unlimited liability company (“PMCULC” and,
together with the Company, the “Borrowers”, and each, a “Borrower”), PLAINS ALL
AMERICAN PIPELINE, L.P., a Delaware limited partnership (“PAA”), as guarantor,
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.

The Company, the Administrative Agent and certain Lenders entered into that
certain Second Restated Credit Agreement dated November 6, 2008 (as amended
prior to the Closing Date (as hereinafter defined), the “Existing Credit
Agreement”), and, together with other Lenders a party hereto, amended and
restated the Existing Credit Agreement as set forth herein, as executed and
delivered as of August 19, 2011.

The Company has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Account Debtor” means any Person who is or who may become obligated under, with
respect to, or on account of, a Receivable.

“Additional Commitment Lender” has the meaning specified in Section 2.14(d).

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent
appointed in accordance with Section 9.06.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders pursuant to Section 11.02.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

1



--------------------------------------------------------------------------------

“Aggregate Commitments” means the Commitments of all the Lenders. The initial
Aggregate Commitments as of the Closing Date are $1,400,000,000.

“Agreement” means Third Amended and Restated Credit Agreement, as amended by the
First Amendment.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.17. If the commitment of each Lender to make Loans and
accept Canadian BA’s and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the PAA Debt Rating as set forth below:

 

Applicable Rate

Pricing

Level

  

PAA Debt Ratings

S&P/Moody’s

  

Commitment

Fee

  

Eurocurrency Rate Loans,
Letters of Credit and
Canadian BA’s

  

Base Rate Loans

and Canadian

Prime Rate Loans

1

  

BBB+/Baa1

or higher

   0.125%    1.000%    0.000%

2

   BBB/Baa2    0.150%    1.125%    0.125%

3

   BBB-/Baa3    0.175%    1.250%    0.250%

4

   BB+/Ba1    0.200%    1.500%    0.500%

5

  

BB/Ba2

or lower

   0.250%    1.625%    0.625%

“PAA Debt Rating” means, as of any date of determination, the rating as
determined by either S&P or Moody’s (collectively, the “PAA Debt Ratings”) of
PAA’s non-credit-enhanced, senior unsecured long-term debt; provided that (a) if
the respective PAA Debt Ratings issued by the foregoing rating agencies differ
by one Pricing Level, then the Pricing Level for the higher of such PAA Debt
Ratings shall apply (with the PAA Debt Rating for Pricing Level 1 being the
highest and the PAA Debt Rating for Pricing Level 5 being the lowest); (b) if
the respective PAA Debt Ratings issued by the foregoing rating agencies differ
by more than one Pricing Level, then the Pricing Level that is one Pricing Level
lower than the Pricing Level of the higher PAA Debt Rating shall apply; (c) if
PAA has only one PAA Debt Rating, the Pricing Level equal to that of such PAA
Debt Rating shall apply; and (d) if PAA does not have any PAA Debt Rating, then
the Administrative Agent and the Company shall negotiate in good faith to amend
the definition of Applicable Rate to reflect such change in circumstances, and
until such time as the Administrative Agent and the Company shall reach
agreement with respect thereto, Pricing Level 5 shall apply.

 

2



--------------------------------------------------------------------------------

Initially, the Applicable Rate shall be determined based upon the PAA Debt
Rating specified in the certificate delivered pursuant to Section 4.01(a)(viii).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the PAA Debt Rating shall be effective, in the case of an
upgrade, during the period commencing on the date of delivery by the Company to
the Administrative Agent of notice thereof and ending on the date immediately
preceding the effective date of the next such change and, in the case of a
downgrade, during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change.

“Applicable Time” means, with respect to any borrowings and payments in Canadian
Dollars, the local time in the place of settlement for Canadian Dollars as may
be determined by the Administrative Agent or the L/C Issuer, as the case may be,
to be necessary for timely settlement on the relevant date in accordance with
normal banking procedures in the place of payment; provided, that such local
time shall be no earlier than 12:00 noon, Eastern time.

“Approved Fund” means any Fund that is solely administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Approved Location” means (i) a Plains Terminal or (ii) any storage terminal,
tankage, facility or other locations or pipelines over which, through ownership,
contract or otherwise, PAA or any of its Affiliates has control with respect to
all Collateral stored or located there.

“Arranger” means each Person from time to time and at each relevant time acting
in the capacity as an arranger, co-arranger, joint-arranger or similar arranger
capacity in connection with this Agreement, and in connection with the First
Amendment, each of Merrill Lynch, Société Générale and Citigroup Global Markets
Inc. is acting in the capacity as a joint lead arranger.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds solely managed by the same investment
advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

 

3



--------------------------------------------------------------------------------

“Audited Financial Statements” means the audited consolidated balance sheet of
PAA and its Subsidiaries for the fiscal year ended December 31, 2010, and the
related consolidated statements of income or operations and cash flows for such
fiscal year and partners’ capital of PAA and its Subsidiaries, including the
notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Bankruptcy and Insolvency Act (Canada)” means the Bankruptcy and Insolvency
Act, R.S.C. 1985, c. B-3, as amended, including the regulations made and, from
time to time, in force under that Act.

“Bank of America” means Bank of America, N.A.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate in effect on such day plus 1/2 of 1%, (b) the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America as its “prime rate,” (or, as to Base Rate Loans to PMCULC, the
rate of interest publicly announced from time to time by Bank of America, Canada
Branch as its reference rate of interest for commercial loans in U.S. Dollars to
Canadian customers and designated as its “prime rate”) and (c) the Eurocurrency
Rate in effect on such day as determined pursuant to clause (b) of the
definition thereof plus 1.00%. The “prime rate” is a rate set by Bank of America
(or Bank of America, Canada Branch, as applicable) based upon various factors
including Bank of America’s (or Bank of America, Canada Branch’s, as applicable)
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America (or Bank of America, Canada Branch, as applicable) shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means (i) a Committed Loan that bears interest based on the
Base Rate or (ii) a Swing Line Loan that bears interest based on the Base Rate.
All Base Rate Loans shall be denominated in Dollars.

“Bookrunner” means each Person from time to time and at each relevant time
acting in the capacity as a bookrunner, book manager, co-bookrunner, co-book
manager, joint-bookrunner, joint book manager or similar bookrunner or book
manager capacity in connection with this Agreement, and in connection with the
First Amendment, each of Merrill Lynch, Société Générale and Citigroup Global
Markets Inc. is acting in the capacity as a joint book manager.

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

 

4



--------------------------------------------------------------------------------

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Broker Liens” means any Liens under or with respect to accounts with brokers or
counterparties with respect to Swap Contracts in favor of such brokers or
counterparties, securing only obligations under such Swap Contracts.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located, and

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
Eurocurrency market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Canadian Dollars, means any such day on which dealings in
deposits in Canadian Dollars are conducted by and between banks in the London or
other applicable offshore interbank market for Canadian Dollars; and

(c) if such day relates to any fundings, disbursements, settlements and payments
in Canadian Dollars in respect of a Eurocurrency Rate Loan denominated in
Canadian Dollars, or any other dealings in Canadian Dollars to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan (other
than any interest rate settings), or any other dealings in Canadian Dollars to
be carried out pursuant to this Agreement, including Canadian BA’s, means any
such day on which banks are open for foreign exchange business in Toronto,
Canada.

“Canadian BA Discount Proceeds” means, in respect of any Canadian Banker’s
Acceptance, an amount (rounded to the nearest full cent, with one half of one
cent being rounded up) calculated on the applicable funding date equal to the
face amount of such Canadian Banker’s Acceptance multiplied by the price, where
the price is calculated by dividing one by the sum of one plus the product of
(a) the Canadian BA Discount Rate applicable thereto expressed as a decimal
fraction multiplied by (b) a fraction, the numerator of which is the term of
such Canadian Banker’s Acceptance and the denominator of which is 365, rounded
to the nearest multiple of 0.001%.

“Canadian BA Discount Rate” means, on the funding date for any Canadian BA,
(a) for any Lender named on Schedule I to the Bank Act (Canada), the CDOR on the
applicable funding date; or, if such rate is not available, the average of the
rates advised by the Canadian Schedule I Reference Lenders to the Administrative
Agent, determined in accordance with normal market practices, as being the
discount rate of such Canadian Schedule I Reference Lenders on such funding date
for Canadian bankers’ acceptances having a comparable face amount and maturity

 

5



--------------------------------------------------------------------------------

date; and (b) for any other Lender, the lesser of (i) the average of the rates
advised by the Canadian Non-Schedule I Reference Lenders to the Administrative
Agent, determined in accordance with normal market practices, as being the
discount rate of such Canadian Non-Schedule I Reference Lenders on such funding
date for banker’s acceptances of such Canadian Non-Schedule I Reference Lenders
having a comparable face amount and maturity date, and (ii) the CDOR on the
applicable funding date plus 0.10% per annum.

“Canadian BA Equivalent Loan” has the meaning specified in Section 4(d) of
Schedule 2.01A.

“Canadian BA Fee” means, with respect to any Canadian BA, the amount calculated
by multiplying the face amount of such Canadian BA by the then Applicable Rate
applicable to Canadian BA’s, and then multiplying the result by a fraction, the
numerator of which is the duration of its term on the basis of the actual number
of days to elapse from the date of acceptance of such Canadian BA by the
accepting Lender to the maturity date of such Canadian BA and the denominator of
which is the number of days in the calendar year in question.

“Canadian Bankers’ Acceptance” or “Canadian BA” means a non-interest bearing
bill of exchange on the Administrative Agent’s usual form (or a bill of exchange
within the meaning of the Bills of Exchange Act Canada), R.S.C. 1985, c. B-5, as
amended, or a depository bill within the meaning of the Depository Bills and
Notes Act (Canada), denominated in Canadian Dollars, drawn by or on behalf of
PMCULC, for a term selected by PMCULC of either one, two, three or six months
(as reduced or extended by the Administrative Agent, acting reasonably, to allow
the maturity thereof to fall on a Business Day) payable in Canada, and accepted
by a Lender in accordance with this Agreement.

“Canadian Dollars” and “C$” means the lawful currency of Canada.

“Canadian Dollar Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in Canadian Dollars as
reasonably determined by the Administrative Agent or the L/C Issuer, as the case
may be, in each case, in accordance with normal banking industry practice using
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Canadian Dollars with Dollars.

“Canadian Non-Schedule I Reference Lender” means each of Bank of America, N.A.,
Canada Branch, JPMorgan Chase Bank, N.A. (Toronto Branch) and Wells Fargo
Capital Finance Corporation (Canada) (or such other or additional Lenders as may
be designated by the Administrative Agent and reasonably acceptable to the
Company).

“Canadian Prime Rate” means, on any day, the greater of (a) the floating annual
rate of interest established from time to time by the Administrative Agent in
its sole discretion as the reference rate for determining interest rates that it
will charge to customers of varying degrees of credit worthiness on commercial
loans made in Canada in the lawful currency of Canada and designated as its
prime rate and (b) the CDOR for one month Canadian BA’s that appears on the
Reuters Screen CDOR Page at 10:00 a.m. Toronto time on that day, plus 0.50% per
annum.

“Canadian Prime Rate Committed Loan” means any Committed Loan which bears
interest at a rate determined by reference to the Canadian Prime Rate.

 

6



--------------------------------------------------------------------------------

“Canadian Prime Rate Loan” means (i) a Canadian Prime Rate Committed Loan or
(ii) a Swing Line Loan that bears interest at a rate based on the Canadian Prime
Rate.

“Canadian Schedule I Reference Lenders” means The Bank of Nova Scotia, Bank of
Montreal and Royal Bank of Canada (or such other or additional Lenders as may be
designated by the Administrative Agent and reasonably acceptable to the
Company).

“Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP, other than any Operating Lease.

“Cash and Carry Purchases” means purchases of Petroleum Products for physical
storage at an Approved Location which qualify as Hedged Eligible Inventory or in
transit in pipelines which has been hedged by either a NYMEX contract, an OTC
contract, an Intercontinental Exchange contract, or a contract for physical
delivery.

“Cash Collateralize” (i) with respect to Canadian BA’s, has the meaning
specified in Section 5(b) of Schedule 2.01A and (ii) otherwise means to pledge
and deposit with or deliver to the Administrative Agent, for the benefit of the
L/C Issuer or Swing Line Lender (as applicable) and the Lenders, as collateral
for L/C Obligations, payment Obligations in respect of Swing Line Loans, or
obligations of Lenders to fund participations in respect of either thereof (as
the context may require), cash or deposit account balances or, if the L/C Issuer
or Swing Line Lender benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to (a) the Administrative Agent and
(b) the L/C Issuer or the Swing Line Lender (as applicable). “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

“CDOR” means for any day, and relative to Canadian BA’s having any specified
term and face amount, the discount rate per annum, calculated on the basis of a
year of 365 days equal to (i) the average rate per annum (as determined by the
Administrative Agent) for Canadian Dollar bankers’ acceptances having the
specified term and face amount (or a term and face amount as closely as possible
comparable to such specified term and face amount of the Canadian BA) that
appear on the Reuters Screen CDOR page “Canadian Interbank Bid BA Fee Rates” (or
such other page as the Administrative Agent shall nominate which replaces that
page for the purpose of displaying rates quoted for such Canadian BA’s) at 10:00
a.m. (Toronto time) on the first day of such term, as reported by the
Administrative Agent or (ii) if such rate does not appear on such CDOR page at
10:00 a.m. (Toronto time) on any such day, then CDOR will be determined by the
Administrative Agent as being the arithmetic average of the annual discount
rates of interest (rounded upward to the nearest whole multiple of 1/100 of 1%)
as of 10:00 a.m. (Toronto time) on the date at which the Lenders named on
Schedule I to the Bank Act (Canada) are then offering to purchase bankers’
acceptances accepted by them having the specified term and face amount (or a
term and face amount as closely as possible comparable to such specified term
and face amount) of the Canadian BA.

 

7



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall, in each case, be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Change of Control” means (a) an event or series of events by which PAA ceases
to be, directly or indirectly, the beneficial owner (within the meaning of Rule
13d-3 under the Securities Exchange Act of 1934, as amended) of a majority of
the outstanding general partnership interests and the outstanding limited
partnership interests of the Company or (b) the Company shall cease to be,
directly or indirectly, the beneficial owner of a majority of the outstanding
Equity Interests of PMCULC.

“Closing Date” means the first date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 11.01.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is purported under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties, in each case, to
secure all or part of the Obligations of a Borrower.

“Collateral Documents” means, collectively, the Security Agreement, each
Tri-Party Agreement, each of the security agreements, pledge agreements or other
similar agreements delivered by a Borrower to the Administrative Agent pursuant
to Section 6.12, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties, in each case, to secure all or part of the
Obligations of a Borrower.

“Collateral Value” means, as to each Borrower, the sum of (i) one hundred
percent (100%) of the aggregate Sale Value of Financed Hedged Eligible Inventory
of such Borrower subject to sales contracts plus (ii) one hundred percent
(100%) of the aggregate Hedged Value of stored Financed Hedged Eligible
Inventory of such Borrower not subject to sale contracts) plus (iii) all
accounts receivable and other Receivables of such Borrower related to the
inventory referred to in clauses (i) and (ii), without duplication, in amount,
of such inventory.

“Commitment” means, (a) as to each Lender other than the Swing Line Lender, such
Lender’s obligation to (i) make Committed Loans to the Borrowers and accept
Canadian BA’s from PMCULC pursuant to Section 2.01, (ii) purchase participations
in L/C Obligations, and (iii) purchase participations in Swing Line Loans and
(b) as to the Swing Line Lender, its obligation to make Swing Line Loans to the
Borrowers pursuant to Section 2.04; in each case, in an

 

8



--------------------------------------------------------------------------------

aggregate principal amount the Dollar Equivalent of which at any one time
outstanding, does not exceed the Dollar amount set forth opposite such Lender’s
name on Schedule 2.01, as such amount may from time to time be increased
pursuant to Section 2.15 or decreased pursuant to Section 2.06, or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

“Committed Borrowing” means (i) a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Committed Loans, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01, or (ii) the acceptance by Lenders of Canadian
Bankers’ Acceptances issued by PMCULC under Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Note” means a promissory note made by a Borrower in favor of a
Lender evidencing Committed Loans made by such Lender, substantially in the form
of Exhibit C-1.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Committed Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

“Companies’ Creditors Arrangement Act (Canada)” means the Companies’ Creditors
Arrangement Act, R.S.C. 1985, c. C-36, as amended, including the regulations
made and from time to time in force under that Act.

“Company” has the meaning specified in the introductory paragraph hereto.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada), and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States, Canada or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

 

9



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means, at any time during a Default Rate Period, (a) when used
with respect to Obligations other than Letter of Credit Fees and Canadian Prime
Rate Loans, an interest rate equal to (i) the Base Rate plus (ii) the Applicable
Rate applicable to Base Rate Loans plus (iii) 2% per annum; provided, however,
that with respect to a Eurocurrency Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Eurocurrency Rate Loan plus 2% per annum, (b) when
used with respect to Canadian Prime Rate Loans, an interest rate equal to
(i) the Canadian Prime Rate plus (ii) the Applicable Rate applicable to Canadian
Prime Rate Loans plus (iii) 2% per annum, and (c) when used with respect to
Letter of Credit Fees, a rate equal to the Applicable Rate plus 2% per annum.

“Default Rate Period” means (a) any period during which an Event of Default,
other than pursuant to Section 8.01(a), is continuing, provided that such period
shall not begin until notice of the commencement of the Default Rate has been
given to the Company by the Administrative Agent upon the instruction by the
Required Lenders and (b) any period during which any Event of Default pursuant
to Sections 8.01(a) is continuing unless the Company has been notified otherwise
by the Administrative Agent upon the instruction by the Required Lenders.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to fund any of its
funding obligations hereunder in respect of its Loans or participations in
respect of Letters of Credit or Swing Line Loans, within two Business Days of
the date required to be funded by it hereunder, or has failed to make any
payment to the Administrative Agent required under Section 3.01(c)(ii) within
the time specified therein, and the Administrative Agent shall have exercised
its indemnification right against any Borrower pursuant to the second sentence
of Section 3.01(c)(i), (b) has notified the Company or the Administrative Agent
that it does not intend to comply with its funding obligations hereunder or has
made a public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit,
(c) has failed, within two Business Days after request by the Administrative
Agent, to confirm in a manner satisfactory to the Administrative Agent that it
will comply with its funding obligations hereunder, or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any Debtor Relief Law, (ii) had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or a custodian appointed for
it, or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made by such Lender.

 

10



--------------------------------------------------------------------------------

“Depository Bills and Notes Act (Canada)” means the Depository Bills and Notes
Act (Canada), S.C. 1998, c. 13, as amended, including the regulations made and,
from time to time, in force under that Act.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Canadian Dollars, the equivalent amount thereof in Dollars as
reasonably determined by the Administrative Agent or the L/C Issuer, as the case
may be, in accordance with normal banking industry practice using the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with Canadian Dollars.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, a State thereof or the District of Columbia.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).

“Eligible Inventory” means inventories of Petroleum Products (specifically
excluding, however, tank bottoms and pipeline linefill of any Borrower) (i) in
which any Borrower has good and defensible title, (ii) which are not subject to
any Lien in favor of any Person (other than Permitted Inventory Liens), and
(iii) which are subject to a fully perfected first priority security interest
(subject only to Permitted Inventory Liens) in favor of Administrative Agent
pursuant to the Loan Documents prior to the rights of, and enforceable as such
against, any other Person.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination, excluding, however, all
debt securities convertible into or exchangeable for shares of capital stock of
(or other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests).

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

11



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate a Pension
Plan or the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA; or (h) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon the Company or any ERISA Affiliate.

“Eurocurrency Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan, the rate
per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”),
as published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 12:00 p.m., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or, (ii) if such rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurocurrency Rate Loan being made, continued or converted and with
a term equivalent to such Interest Period would be offered by Bank of America’s
London Branch (or other Bank of America branch or Affiliate) to major banks in
the London or other offshore interbank market for such currency at their request
at approximately 12:00 p.m. (London time) two Business Days prior to the
commencement of such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan or a Swing
Line Loan based on the Eurocurrency Rate on any date, the rate per annum equal
to (i) BBA LIBOR, at approximately 12:00 p.m., London time on such date for
deposits in the relevant currency being delivered in the London interbank market
for a term of seven days (or if a term of seven days is unavailable then a term
of one month) commencing that day or (ii) if such published rates are not
available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in such currency for
delivery on the date of determination in same day funds in the approximate
amount of the Base Rate Loan or Swing

 

12



--------------------------------------------------------------------------------

Line Loan being made, continued or converted and with a term equal to one month
would be offered by Bank of America’s London Branch to major banks in the London
interbank Eurocurrency market at their request at the date and time of
determination.

“Eurocurrency Rate Committed Loan” means a Committed Loan that bears interest at
a rate based on clause (a) of the definition of “Eurocurrency Rate.”
Eurocurrency Rate Loans may be denominated in Dollars or in Canadian Dollars.

“Eurocurrency Rate Loan” means (i) a Eurocurrency Rate Committed Loan or (ii) a
Swing Line Loan that bears interest at a rate based on the Eurocurrency Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Borrower hereunder, (a) taxes imposed on or measured by
its overall net income or net profits (however denominated), and franchise taxes
or capital taxes imposed on it (in lieu of or in addition to net income or net
profits taxes), by the jurisdiction (or any political subdivision thereof) under
the Laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, or otherwise as a result of a present or former connection between
the legal or beneficial recipient and the jurisdiction imposing the Tax (other
than a connection arising solely from such recipient having executed, received a
payment under, or enforced its rights under, this Agreement or any Loan
Document) (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which such Borrower is located,
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender, (d) in the case of a Foreign Lender (other than an
assignee pursuant to a request by such Borrower under Section 11.13), any
withholding tax that (i) is required to be imposed on amounts payable to such
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new Lending Office (or assignment), to receive
additional amounts from such Borrower with respect to such withholding tax
pursuant to Section 3.01(a)(ii) or (c), or (ii) is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 3.01(e), (e) any Taxes under FATCA, and (f) any withholding
tax that is imposed under the provisions of the Income Tax Act (Canada) on
amounts paid or payable to any Person that is attributable to such Person not
dealing at arm’s length (within the meaning of the Income Tax Act (Canada)) with
the person making the payment hereunder. Notwithstanding anything to the
contrary contained in this definition (except paragraph (f)), “Excluded Taxes”
shall not include any withholding tax imposed at any time on payments made by or
on behalf of a Foreign Obligor to any Lender hereunder or under any other Loan
Document as a result of a Change in Law, provided that such Lender shall have
complied with Section 3.01(e)(i).

“Existing Credit Agreement” has the meaning specified in the introductory
paragraph hereto.

 

13



--------------------------------------------------------------------------------

“Existing Letters of Credit” means the letters of credit issued and outstanding
under the Existing Credit Agreement as of the Closing Date.

“Existing Maturity Date” has the meaning specified in Section 2.14(a).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor versions thereof that are substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letters” means each of the letter agreements among the Company and the
Administrative Agent and/or the Arrangers and executed in relation to this
Agreement and the transactions contemplated thereby.

“Financed Hedged Eligible Inventory” means all Hedged Eligible Inventory (i) the
Cash and Carry Purchase of which is to be or has been secured by Letters of
Credit issued hereunder, and/or (ii) the purchase of which pursuant to Cash and
Carry Purchases, or the storage thereof at Approved Locations, has been financed
pursuant to Loans or Canadian BA’s hereunder.

“First Amendment” means that certain First Amendment to Third Amended and
Restated Credit Agreement dated June     , 2012 among the Borrowers, PAA,
Administrative Agent and the Lenders party thereto.

“First Amendment Effective Date” means the “Amendment Effective Date” as such
term is defined in the First Amendment.

“First Purchase Crude Payables” means the unpaid amount of any payable
obligation related to the purchase of Petroleum Products by any Borrower secured
by a valid statutory Lien, including but not limited to valid statutory Liens,
if any, created under the laws of Texas, New Mexico, Wyoming, Kansas, Oklahoma
or any other state to the extent such payable obligation is not at the time in
question covered by a Letter of Credit.

 

14



--------------------------------------------------------------------------------

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes (including such a Lender when acting in
the capacity of the L/C Issuer). For purposes of this definition, (a) the United
States, each State thereof and the District of Columbia shall constitute a
single jurisdiction and (b) Canada and each Province thereof shall constitute a
single jurisdiction.

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

“GAAP” means those generally accepted accounting principles and practices which
are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and which, in the case of the Company and its
Subsidiaries on a consolidated basis, are applied for all periods after the date
hereof in a manner consistent with the manner in which such principles and
practices were applied to the Audited Financial Statements.

“General Partner” means Plains Marketing GP Inc., a Delaware corporation, in its
capacity as the sole general partner of the Company.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

15



--------------------------------------------------------------------------------

“Hedged Eligible Inventory” means Petroleum Products purchased or stored, or
scheduled to be purchased or stored in the following month, by any Borrower,
which have been hedged by either (i) a NYMEX contract or an Intercontinental
Exchange contract which constitutes a Swap Contract, which Swap Contract is
pursuant to a segregated account subject to a Tri-Party Agreement and not
subject to any setoff, counterclaim or netting, or (ii) an over-the-counter
contract or contract for physical delivery, and which Petroleum Products, in
either such case, upon such purchase or storage by such Borrower, shall qualify
as Eligible Inventory.

“Hedged Value” means, as to Hedged Eligible Inventory and such corresponding
Swap Contracts with respect thereto, an amount equal to the volume of such
Hedged Eligible Inventory times the prices fixed in such corresponding Swap
Contract, minus (i) all related storage, transportation and other applicable
costs of such Hedged Eligible Inventory, as set forth therein and (ii) the
amount secured by any Broker Liens, other than Broker Liens on margin deposits
with respect to such corresponding Swap Contracts.

“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years (and not less than one
year after the Maturity Date), which provides for the optional or mandatory
deferral of interest or distributions, issued by any Borrower, or any business
trusts, limited liability companies, limited partnerships or similar entities
(a) substantially all of the common equity, general partner or similar interests
of which are owned (either directly or indirectly through one or more wholly
owned Restricted Subsidiaries) at all times by such Borrower or any of its
Subsidiaries, (b) that have been formed for the purpose of issuing trust
preferred securities or deferrable interest subordinated debt, and
(c) substantially all the assets of which consist of (i) subordinated debt of
such Borrower or another Subsidiary and (ii) payments made from time to time on
the subordinated debt.

“Income Tax Act (Canada)” means the Income Tax Act, R.S.C. 1985 c. 1 (fifth
supplement), as amended, including the regulations made and, from time to time,
in force under that Act.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) its obligations for the repayment of borrowed money,

(b) its obligations to pay the deferred purchase price of property or services
(excluding trade account payables arising in the ordinary course of business),
other than contingent purchase price or similar obligations incurred in
connection with an acquisition and not yet earned or determinable,

(c) its obligations evidenced by a bond, debenture, note or similar instrument,
other than surety, bid, performance, statutory and other similar bonds and
instruments obtained in the ordinary course of business,

(d) its obligations, as lessee, constituting principal under Capital Leases,

 

16



--------------------------------------------------------------------------------

(e) its direct or contingent reimbursement obligations with respect to the face
amount of letters of credit pursuant to the applications or reimbursement
agreements therefor,

(f) its obligations for the repayment of outstanding banker’s acceptances,
whether matured or unmatured,

(g) Synthetic Lease Obligations, or

(h) its obligations under guaranties of any obligations of any other Person
described in the foregoing clauses (a) through (g).

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent that such
Indebtedness is expressly made non-recourse to such Person. The amount of any
Capital Lease or Synthetic Lease Obligation as of any date shall be deemed to be
the amount of Attributable Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Initial Pro Forma Forecasts” means the pro forma financial projections and
forecasts prepared by or at the direction of PAA and delivered by the Company to
the Administrative Agent for the second half of the fiscal year ending
December 31, 2011 and for the fiscal years ending December 31, 2012 and
December 31, 2013.

“Interest Act (Canada)” means the Interest Act, R.S.C. 1985, c. I-15, including
the regulations made and, from time to time, in force under that Act.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan or
a Canadian Prime Rate Loan, the last day of each Interest Period applicable to
such Loan and the Maturity Date; provided, however, that if any Interest Period
for a Eurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates; and (b) as to any Base Rate Loan or Canadian Prime
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date.

“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date of such Borrowing or the date such Eurocurrency Rate Loan is
converted to or continued as a Eurocurrency Rate Loan and ending on the date one
month, two months, three months or six months (or seven or fourteen days)
thereafter, as selected by the Company in its Committed Loan Notice; provided
that:

 

17



--------------------------------------------------------------------------------

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period pertaining to a Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the applicable Borrower (or any Subsidiary) or in
favor of the L/C Issuer and relating to such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date as required pursuant
to Section 2.03(c) or refinanced as a Committed Borrowing. Unless otherwise
agreed by the applicable Borrower and the L/C Issuer, all L/C Borrowings shall
be denominated in the currency of the Letter of Credit that was drawn upon that
resulted in such L/C Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means (i) Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder and
(ii) any other Lender appointed as a replacement or additional “L/C Issuer”
pursuant to the immediately succeeding sentence. The Administrative Agent may,
with the consent of the Company and the Lender in question, or the Company may,
with the consent of the Lender in question and notice to the Administrative
Agent, appoint such Lender hereunder as an L/C Issuer in place of or in addition
to Bank of America.

 

18



--------------------------------------------------------------------------------

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including (without duplication) all L/C Borrowings.
For purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.07. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lender Parties” means the Administrative Agent, L/C Issuer and all Lenders.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent in accordance with the terms hereof.

“Letter of Credit” means any letter of credit issued hereunder at the request of
any Borrower providing for the payment of cash upon the honoring of a drawing
thereunder and shall include the Existing Letters of Credit. A Letter of Credit
may be a commercial letter of credit or a standby letter of credit; provided
however, that any commercial letter of credit issued hereunder shall provide
solely for cash payment upon presentation of a sight draft, unless otherwise
agreed to by the L/C Issuer issuing such letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $400,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

19



--------------------------------------------------------------------------------

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Canadian BA, each Collateral Document, any agreement creating or perfecting
rights in Cash Collateral pursuant to the provisions of Section 2.16 of this
Agreement, Fee Letters and any guaranty of the Obligations delivered in
connection herewith.

“Loan Party” means each of (i) the Company, (ii) PMCULC and (iii) PAA.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, properties or financial condition of the
Company and its Subsidiaries taken as a whole; (b) a material adverse effect on
the ability of any Loan Party to pay its obligations under any Loan Document to
which it is a party; or (c) a material adverse effect on the enforceability
against any Loan Party of any material terms of any Loan Document to which it is
a party.

“Maturity Date” means the later of (a) August 19, 2014 and (b) if the Maturity
Date then in effect is extended pursuant to Section 2.14, such extended Maturity
Date; provided, however, that if such date does not satisfy clause (a) of the
definition of “Business Day,” the Maturity Date shall be the next preceding
Business Day.

“Merrill Lynch” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Moody’s” means Moody’s Investor Service, Inc. and any successor to the ratings
agency business thereof.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control at such times and meeting the requirements of such a
plan as described in Section 4064 of ERISA.

“Non-Extending Lender” has the meaning specified in Section 2.14(b).

“Notes” means, collectively, the Committed Loan Notes and the Swing Line Note.

“Notice Date” has the meaning specified in Section 2.14(b).

“NYMEX” means the New York Mercantile Exchange.

 

20



--------------------------------------------------------------------------------

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit or Canadian BA, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any of its Affiliates of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.

“Operating Lease” means (i) an operating lease under GAAP, (ii) any lease that
was treated as an operating lease under GAAP at the time it was entered into
that later becomes a capital lease as a result of a change in GAAP during the
life of such lease, including any renewals, and (iii) any lease entered into
after the date of this Agreement that would have been considered an operating
lease under the provisions of GAAP in effect as of December 31, 2010.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the Dollar Equivalent amount of the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Committed Loans and Swing Line Loans, as the case may be,
occurring on such date; (ii) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Company of Unreimbursed
Amounts, and (iii) with respect to any Canadian BA on any date, the Dollar
Equivalent amount of the unpaid portion of the face amount thereof on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with relevant banking industry rules
on interbank compensation for major banks in the United States interbank market,
and (b) with respect to any amount denominated in Canadian

 

21



--------------------------------------------------------------------------------

Dollars, the rate of interest per annum at which overnight deposits in Canadian
Dollars, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market.

“PAA” has the meaning specified in the introductory paragraph hereto.

“PAA Consolidated Leverage Ratio” means the “Consolidated Leverage Ratio” as
defined in the PAA Credit Agreement.

“PAA Credit Agreement” means that certain Credit Agreement dated as of
August 19. 2011 among PAA, PMCULC, Bank of America, N.A., as administrative
agent, and the lenders named therein.

“PAA Debt Rating” has the meaning specified in the definition of “Applicable
Rate”.

“PAA Guaranty” means the Guaranty of the payment Obligations of each of the
Borrowers made by PAA under Article X in favor of the Lender Parties.

“Participant” has the meaning specified in Section 11.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Inventory Liens” means (i) any Lien, and the amount of any liability
secured thereby, on Petroleum Products inventory imposed by any governmental
authority for taxes, assessments or charges not yet due or the validity of which
is being contested in good faith and by appropriate proceedings, if necessary,
for which adequate reserves are maintained on the books of the applicable
Borrower in accordance with GAAP or other applicable accounting principles and
standards, as applicable (so long as such Lien is inchoate) or (ii) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s, landlord’s, or other
like Liens (including, without limitation, Liens on property of any Borrower in
the possession of storage facilities, pipelines or barges) arising in the
ordinary course of business for amounts which are not more than 60 days past due
or the validity of which is being contested in good faith and by appropriate
proceedings, if necessary, and for which adequate reserves are maintained on the
books of Borrower in accordance with GAAP.

 

22



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Petroleum Products” means crude oil, condensate, natural gas, natural gas
liquids (NGL’s), liquefied petroleum gases (LPG’s), refined petroleum products
or any blend thereof.

“Plains Terminal” means any storage terminal, tankage or facility owned by
(i) any Borrower or PAA, or (ii) by any Affiliate of the Company or PAA that has
executed and delivered a bailee letter in form and substance reasonably
acceptable to Administrative Agent with respect to any Collateral stored at such
terminal, tankage or facility.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“PMCULC” has the meaning specified in the introductory paragraph hereto.

“Public Lender” has the meaning specified in Section 6.02.

“Receivables” has the meaning specified in Section 1.1 of the Security
Agreement.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing (including
Canadian BA’s), conversion or continuation of Committed Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

23



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer or controller
of a Loan Party, or any general partner thereof or any general partner of any
such general partner or any sole member thereof, as the case may be, solely for
purposes of the delivery of incumbency certificates and other certificates in
respect of certain documents to be attached thereto pursuant to Sections 2.15,
4.01 and 4.02, the secretary or any assistant secretary of such Loan Party, or
any general partner thereof or any general partner of any such general partner
or any sole member thereof, as the case may be, and solely for purposes of
notices given pursuant to Article II, any other officer or employee of the
Company, or any general partner thereof or any general partner of any such
general partner or any sole member thereof, as the case may be, designated by
any of the foregoing officers in a notice to the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party, or any general partner thereof or any general partner of any such general
partner or any sole member thereof, as the case may be, shall be conclusively
presumed to have been authorized by all necessary corporate, partnership or
other equivalent action on the part of such Loan Party, and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Loan
Party.

“Restricted Payment” means any dividend or other distribution (whether in cash
or other property, but excluding dividends or other distributions payable in
Equity Interests in any Borrower) with respect to any Equity Interest of any
Borrower, or any payment (whether in cash or other property, but excluding
dividends or other distributions payable in Equity Interests in any Borrower),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination for value of
any Equity Interest of any Borrower, or on account of any return of capital to
holders of any Equity Interests of any Borrower.

“Restriction Exception” means (a) any applicable Law or any instrument governing
Indebtedness or Equity Interests, or any applicable Law or any other agreement
relating to any property, assets or operations of a Person whose Equity
Interests are acquired, in whole or part, by any Borrower pursuant to an
acquisition (whether by merger, consolidation, amalgamation or otherwise), as
such instrument or agreement is in effect at the time of such acquisition
(except with respect to Indebtedness incurred in connection with, or in
contemplation of, such acquisition), or such applicable Law is then or
thereafter in effect (as applicable), which is not applicable to such Borrower,
or the property, assets or operations of such Borrower, other than the acquired
Person, or the property, assets or operations of such acquired Person or such
acquired Person’s Subsidiaries; provided that in the case of Indebtedness, the
incurrence of such Indebtedness is not prohibited hereunder, (b) provisions with
respect to the disposition or distribution of assets in joint venture agreements
or other similar agreements entered into in the ordinary course of business,
(c) (i) a lease, license or similar contract, which restricts in a customary
manner the subletting, assignment, encumbrance or transfer of any property or
asset that is subject thereto or the assignment, encumbrance or transfer of any
such lease, license or other contract, (ii) mortgages, deeds of trust, pledges
or other security instruments, the entry into which does not result in a
Default, securing Indebtedness of any Borrower, which restricts the transfer of
the property subject to such mortgages, deeds of trust, pledges or other
security instruments, or (iii) customary provisions restricting disposition of,
or encumbrances on, real property interests set forth in any reciprocal
easements of any Borrower, (d) restrictions imposed pursuant to this Agreement
and the other Loan Documents, (e) restrictions on the transfer or

 

24



--------------------------------------------------------------------------------

encumbrance of property or assets which are imposed by the holder of Liens on
property or assets of any Borrower, provided that neither the incurrence of such
Lien nor any related Indebtedness results in a Default, (f) any agreement to,
directly or indirectly, sell or otherwise dispose of assets or Equity Interests
to any Person pending the closing of such sale, provided that such sale is
consummated in compliance with any applicable provisions of this Agreement,
(g) net worth provisions in leases and other agreements entered into by any
Borrower in the ordinary course of business, (h) an agreement governing
Indebtedness incurred to refinance the Indebtedness issued, assumed or incurred
pursuant to an agreement referred to in clauses (d) and (e) above; provided,
however, that the provisions relating to such encumbrance or restriction
contained in any such Indebtedness are no less favorable to the applicable
Borrower in any material respect as determined by the board of directors of the
General Partner in its reasonable and good faith judgment than the provisions
relating to such encumbrance or restriction contained in agreements referred to
in such clauses (d) and (e); and (i) Hybrid Securities or an indenture,
document, agreement or security entered into or issued in connection with a
Hybrid Security or otherwise constituting a restriction or condition on the
payment of dividends or distributions by an issuer of a Hybrid Security.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in Canadian
Dollars, (ii) each date of a continuation of a Eurocurrency Rate Loan
denominated in Canadian Dollars pursuant to Section 2.02, and (iii) such
additional dates as the Administrative Agent shall determine or the Required
Lenders shall require; (b) with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in
Canadian Dollars, (ii) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof (solely with respect to the
increased amount), (iii) each date of any payment by the L/C Issuer under any
Letter of Credit denominated in Canadian Dollars, (iv) in the case of the
Existing Letters of Credit, the Closing Date, and (v) such additional dates as
the Administrative Agent or the L/C Issuer shall determine or the Required
Lenders shall require; (c) with respect to Loans and Letters of Credit, each
date on which a Borrower would otherwise be required to make a prepayment or
Cash Collateralize payment Obligations pursuant to Section 2.05(d); and (d) with
respect to any Canadian BA, each of the following: (i) each date of the funding
of such Canadian BA and (ii) such additional dates as the Administrative Agent
shall determine or the Required Lenders shall require.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor to the ratings agency business thereof.

“Sale Value” means, as to Hedged Eligible Inventory subject to sales contracts
and such corresponding sales contracts with respect thereto, an amount equal to
the volumes of such Hedged Eligible Inventory times the sale price with respect
to which Lenders are financing the Cash and Carry Purchase (or refinancing the
storage) thereof, minus all related storage, transportation and other applicable
costs, as set forth therein.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in Canadian Dollars, same day funds as may be determined by the
Administrative Agent or the L/C Issuer, as the case may be, to be customary in
the place of disbursement or payment for the settlement of international banking
transactions in Canadian Dollars.

 

25



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, each co-agent or sub-agent appointed by the Administrative Agent
from time to time pursuant to Section 9.05, and the other Persons a Borrower’s
Obligations owing to which are or are purported to be secured by the Collateral
under the terms of the Collateral Documents.

“Security Agreement” has the meaning specified in Section 4.01(a)(iii), as
amended and restated by Amended and Restated Security Agreement dated June     ,
2012 by Borrowers in favor of Administrative Agent.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 12:00 p.m. on the Business Day immediately preceding the date as
of which the foreign exchange computation is made; provided that the
Administrative Agent or the L/C Issuer, as the case may be, may obtain such spot
rate from another comparable and major financial institution reasonably
designated by the Administrative Agent or the L/C Issuer, as the case may be, if
the Person acting in such capacity does not have as of the date of determination
a spot buying rate available to it for any such currency; and provided further
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in Canadian Dollars.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company, unlimited liability company, unlimited liability
corporation or other business entity of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Company.

“Supermajority Lenders” means, as of any date of determination, Lenders (or as
the context may require, Lenders directly affected thereby) having more than 75%
of the Aggregate Commitments (or, with respect to Lenders directly affected
thereby, the aggregate Commitments of such Lenders) or, if the commitment of
each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, Lenders (or
Lenders directly affected thereby) holding in the aggregate more than 75% of the
Total Outstandings (or, with respect to Lenders directly affected thereby, the
aggregate Outstanding Amount of such Lenders) (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Supermajority Lenders.

 

26



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement; provided,
however, that “Swap Contract” shall not include any physical sales or purchase
contract.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Note” means a promissory note made by a Borrower in favor of the
Swing Line Lender evidencing Swing Line Loans made by the Swing Line Lender to
such Borrower, substantially in the form of Exhibit C-2.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $75,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

27



--------------------------------------------------------------------------------

“Syndication Agent” means each Person from time to time and at each relevant
time acting in the capacity as a syndication agent, co-syndication agent,
joint-syndication agent or similar syndication agent capacity in connection with
this Agreement, and in connection with the First Amendment, Société Générale and
Citibank, N.A. are acting in the capacity as co-syndication agents.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment); provided, however, to the
extent included in the foregoing, Operating Leases entered into in the ordinary
course of business are excluded therefrom.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means $50,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans, all
L/C Obligations and all Canadian BA’s.

“Tri-Party Agreement” means (i) that certain Security Agreement and Assignment
of Hedging Account and Agency Agreement dated April 20, 2004 among the Company,
Administrative Agent (fka Fleet National Bank), and BNP Paribas Commodity
Futures, Inc., (ii) that certain Security Agreement and Assignment of Hedging
Account and Agency Agreement dated September 3, 2009 among the Company,
Administrative Agent and Barclays Capital Inc., and (iii) each other security
agreement and assignment of hedging account and agency agreement with and
satisfactory to Administrative Agent.

“Type” means with respect to a Committed Loan or a Swing Line Loan, its
character as a Base Rate Loan, a Canadian Prime Rate Loan or a Eurocurrency Rate
Loan.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The word
“or” is not exclusive and the words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document (including any Organization Document)
shall be

 

28



--------------------------------------------------------------------------------

construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns, (iii) the
words “hereto,” “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, unless
expressly so limited, (iv) all references in a Loan Document to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.

 

29



--------------------------------------------------------------------------------

1.04 Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Exchange Rates; Currency Equivalents. (a) The Administrative Agent or the
L/C Issuer, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of Credit Extensions
and Outstanding Amounts denominated in Canadian Dollars. Such Spot Rates shall
become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. The Administrative Agent or the L/C Issuer, as
applicable, shall notify the Company from time to time upon request of the Spot
Rate in effect at such time and the determination thereof. Except for purposes
of financial statements delivered by Loan Parties hereunder or calculating
financial covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent or the L/C Issuer, as applicable.

(b) Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in Canadian
Dollars, such amount shall be the Canadian Dollar Equivalent of such Dollar
amount (rounded to the nearest unit of Canadian Dollars, with 0.5 of a unit
being rounded upward), as determined by the Administrative Agent or the L/C
Issuer, as the case may be.

1.07 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time; provided, further, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic reductions in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the Dollar Equivalent of the amount available to be drawn under such Letter of
Credit at such time.

 

30



--------------------------------------------------------------------------------

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans to finance Hedged Eligible Inventory (each
such loan, a “Committed Loan”) to each requesting Borrower in Dollars or in
Canadian Dollars, as so requested, from time to time, and accept drafts of
Canadian Bankers’ Acceptances issued under this Agreement by PMCULC, in each
case, on a several basis, on any Business Day during the Availability Period, in
an aggregate principal amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided, however, that immediately after giving
effect to any Committed Borrowing and determined as of the date on which such
Committed Loans are made, (i) the Total Outstandings shall not exceed the
Aggregate Commitments, (ii) the Outstanding Amount of all Loans, all L/C
Obligations and all Canadian BA’s of any Borrower does not exceed such
Borrower’s Collateral Value, and (iii) the aggregate Outstanding Amount of the
Committed Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans, plus such Lender’s
Canadian BA’s (or Canadian BA Equivalent Loans) accepted from PMCULC shall not
exceed such Lender’s Commitment. Within the limits of each Lender’s Commitment,
and subject to the other terms and conditions hereof, each requesting Borrower
may borrow under this Section 2.01, prepay under Section 2.05, and reborrow
under this Section 2.01. Committed Loans may be Base Rate Loans (with respect to
Loans denominated in Dollars) or Eurocurrency Rate Loans, as further provided
herein.

2.02 Borrowings, Conversions and Continuations of Committed Loans.

(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurocurrency Rate Committed Loans shall
be made upon a Borrower’s irrevocable (subject to Section 3.03) notice to the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Administrative Agent not later than 12:00 p.m. (i) three
Business Days prior to the requested date of (A) any Borrowing of Eurocurrency
Rate Committed Loans (as to Canadian Dollars), (B) any continuation of
Eurocurrency Rate Committed Loans (as to Canadian Dollars) or (C) any Borrowing
of Canadian BA’s, (ii) two Business Days prior to the requested date of (A) any
Borrowing of Eurocurrency Rate Committed Loans (with respect to Loans
denominated in Dollars), or (B) any conversion to or continuation of
Eurocurrency Rate Committed Loans (with respect to Loans denominated in
Dollars), and (iii) on the requested date of any Borrowing of or conversion to
Base Rate Committed Loans; provided, however, that if such Borrower wishes to
request Eurocurrency Rate Committed Loans (with respect to Loans denominated in
Dollars) having an Interest Period other than seven days, fourteen days, one
month, two months, three months or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 12:00 p.m. three Business Days prior to the
requested date of such Borrowing, conversion or continuation, whereupon the
Administrative Agent (x) shall give prompt notice to the Lenders of such request
and determine whether the requested Interest Period is acceptable to all such
Lenders and (y) not later than 12:00 p.m., two Business Days before the
requested date of such Borrowing, conversion or continuation, shall notify such
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders.

 

31



--------------------------------------------------------------------------------

Each telephonic notice by a Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of such Borrower. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Committed Loans shall be (A) with respect to Loans denominated
in Dollars, in a principal amount of $1,000,000 or a whole multiple of $100,000
in excess thereof and (B) with respect to Loans denominated in Canadian Dollars,
in a principal amount of C$1,000,000 or a whole multiple of C$100,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Committed Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof.

Each Committed Loan Notice (whether telephonic or written) shall specify
(i) whether such Borrower is requesting a Committed Borrowing, a conversion of
Committed Loans from one Type to the other, or a continuation of Eurocurrency
Rate Committed Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued (or
the aggregate face amount of the Canadian BA’s to be accepted, if applicable),
(iv) the Type of Committed Loans to be borrowed or to which existing Committed
Loans are to be converted, (v) if applicable, the duration of the Interest
Period with respect thereto (or the maturity of the Canadian BA’s, if
applicable), (vi) the currency of the Committed Loans to be borrowed and
(vii) the applicable Borrower. If a Borrower fails to specify a currency in a
Committed Loan Notice requesting a Borrowing, then the Committed Loans so
requested shall be made in Dollars. If a Borrower fails to specify a Type of
Committed Loan in a Committed Loan Notice or if a Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to Base Rate Loans (with respect
to Loans denominated in Dollars); provided, however, that in the case of a
failure to timely request a continuation of Committed Loans denominated in
Canadian Dollars, such Loans shall be continued as Eurocurrency Rate Loans in
their original currency with an Interest Period of one month. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Committed Loans. If a Borrower requests a Borrowing of, conversion to, or
continuation of Eurocurrency Rate Committed Loans in any such Committed Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. No Committed Loan may be converted
into or continued as a Committed Loan denominated in a different currency, but
instead must be prepaid in the original currency of such Committed Loan and
reborrowed in the other currency.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Committed Loans or Canadian BA’s, and if no timely
notice of a conversion or continuation is provided by the Company, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in the preceding subsection. In the case
of a Committed Borrowing, each Lender shall make the amount of its Committed
Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later than 2:00
p.m., in the case of any Committed Loan denominated in Dollars, and not later
than the Applicable Time specified by the Administrative Agent in the case of
any Committed Loan in Canadian Dollars (or, in the case of Canadian BA’s, such
amount with respect thereto in accordance with Section 4(b) of Schedule 2.01A),
in each case on the Business Day specified in the applicable

 

32



--------------------------------------------------------------------------------

Committed Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the applicable Borrower in like funds as received by the
Administrative Agent, at the Company’s election, either by (i) crediting the
account of such Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to the Administrative Agent by the Company as set forth in
the Committed Loan Notice; provided, however, that if, immediately prior to
delivery by the applicable Borrower of the Committed Loan Notice with respect to
such Borrowing, there are L/C Borrowings in such currency outstanding, then the
proceeds of such Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and second, shall be made available to the applicable
Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Committed Loan may
be continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Committed Loan. Upon the occurrence and during the
continuation of an Event of Default, no Loans may be requested as, converted to
or continued as Eurocurrency Rate Committed Loans (whether in Dollars or
Canadian Dollars) without the consent of the Required Lenders, and the Required
Lenders may demand that any or all of the then outstanding Eurocurrency Rate
Loans denominated in Canadian Dollars be prepaid, or redenominated into Dollars
in the amount of the Dollar Equivalent thereof, in each case, on the last day of
the then current Interest Period with respect thereto.

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Committed Loans upon determination of such interest rate. At any time that Base
Rate Loans are outstanding, the Administrative Agent shall notify the Company
and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate and the effective date thereof promptly following the
public announcement of such change.

(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect at any one time with respect to Committed Loans.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in Canadian Dollars (unless the L/C Issuer
shall have notified the Company that the L/C Issuer does not as of such
requested issuance date issue Letters of Credit in Canadian Dollars) for the
account of the Company or PMCULC in favor of sellers of Financed Hedged Eligible
Inventory, as beneficiaries, to secure purchases of Financed Hedged

 

33



--------------------------------------------------------------------------------

Eligible Inventory, and to amend or extend Letters of Credit previously issued
by it, in accordance with subsection (b) below, and (2) to honor drawings under
the Letters of Credit; and (B) the Lenders severally agree to participate in
Letters of Credit issued for the account of the Company or PMCULC, for its use
and the use of any of its Subsidiaries and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (x) the Total Outstandings shall not exceed the Aggregate
Commitments, (y) the aggregate Outstanding Amount of the Committed Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans, plus such Lender’s Canadian BA’s (or Canadian BA
Equivalent Loans) accepted and purchased from PMCULC shall not exceed such
Lender’s Commitment, and (z) the Outstanding Amount of all L/C Obligations shall
not exceed the Letter of Credit Sublimit. Each request by a Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence,
based on the Company’s reasonable determination of the Dollar Equivalent of any
such Obligations denominated in Canadian Dollars. Within the foregoing limits,
and subject to the terms and conditions hereof, the Borrowers’ ability to obtain
Letters of Credit shall be fully revolving, and accordingly a Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto,
and from and after the Closing Date shall be subject to and governed by the
terms and conditions hereof.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than 70 days after (or, if after giving effect to the
L/C Credit Extension with respect to such Letter of Credit, the face amount of
all outstanding Letters of Credit with an expiry date more than 70 days after
the date of such Letter of Credit’s issuance would not be in excess of
$50,000,000 in the aggregate, the expiry date of the requested Letter of Credit
would occur more than twelve months after) the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any

 

34



--------------------------------------------------------------------------------

Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is entitled to be, but is not so,
compensated hereunder) not in effect on the Closing Date, or shall impose upon
the L/C Issuer any loss, cost or expense which was not applicable on the Closing
Date and which the L/C Issuer in good faith deems material to it (for which the
L/C Issuer is entitled to be, but is not so, reimbursed hereunder);

(B) the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally; provided that, upon
request of the applicable Borrower, the L/C Issuer shall provide to such
Borrower a reasonably detailed description thereof;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is in an initial stated amount less than $100,000;

(D) the Letter of Credit is to be denominated in a currency other than Dollars
or Canadian Dollars;

(E) the L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency;

(F) any Lender is at that time a Defaulting Lender, unless either (1) the
requesting Borrower has delivered to the Administrative Agent Cash Collateral in
an amount equal to such L/C Issuer’s actual Fronting Exposure (after giving
effect to Section 2.17(a)(iv) and any other Cash Collateral provided by the
Defaulting Lender) with respect to the Defaulting Lender or (2) such L/C Issuer
has otherwise entered into arrangements satisfactory to such L/C Issuer (in its
sole discretion) with the Company or such Lender to eliminate such L/C Issuer’s
Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with respect to
the Defaulting Lender, in either case, arising from either the Letter of Credit
then proposed to be issued or that Letter of Credit and all other L/C
Obligations as to which such L/C Issuer has Fronting Exposure, as it may elect
in its sole discretion; or

(G) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

 

35



--------------------------------------------------------------------------------

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) to the extent
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of a Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of such Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 12:00 p.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount and currency thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may reasonably require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may reasonably require. Additionally, the applicable Borrower shall furnish to
the L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from a Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from the Administrative Agent (who hereby agrees to provide contemporaneous
notice to such Borrower) or any Loan Party, at least one Business Day prior to
the requested date of issuance or amendment of the applicable Letter of Credit,
that one or more applicable conditions contained in

 

36



--------------------------------------------------------------------------------

Section 4.02 shall not then be satisfied, specifying in reasonable detail the
relevant condition or conditions not then satisfied, and the basis for such
assertion, and such condition or conditions, as applicable, remain unsatisfied
on such requested date of issuance or amendment, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the applicable Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.

(iii) If a Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving written prior notice to the beneficiary thereof not later than
a day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon between such Borrower and the L/C Issuer at the time such Letter of
Credit is issued. The L/C Issuer of any Auto-Extension Letter of Credit hereby
agrees to contemporaneously furnish to the applicable Borrower a copy of any
denial of the extension of such Auto-Extension Letter of Credit. Unless
otherwise directed by the L/C Issuer, the applicable Borrower shall not be
required to make a specific request to the L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent (who hereby agrees
to provide contemporaneous notice to the requesting Borrower) that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent (who hereby agrees to provide contemporaneous notice to such Borrower) or
such Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, specifying in reasonable detail the relevant
condition or conditions not then satisfied, and such condition or conditions, as
applicable, are unsatisfied on such extension date, and the basis for such
assertion, and in each such case directing the L/C Issuer not to permit such
extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the applicable Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

37



--------------------------------------------------------------------------------

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the applicable
Borrower and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in Canadian Dollars, the applicable Borrower shall reimburse the L/C
Issuer in Canadian Dollars, unless such Borrower and the L/C Issuer agree that
such Borrower will reimburse the L/C Issuer in Dollars. In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in
Canadian Dollars, the L/C Issuer shall notify the applicable Borrower of the
Dollar Equivalent of the amount of the drawing promptly following the
determination thereof. If the L/C Issuer shall give notice to the applicable
Borrower prior to 12:00 p.m. on the date of any payment by such L/C Issuer under
a Letter of Credit to be reimbursed in Dollars, or the Applicable Time on the
date of any payment by the L/C Issuer under a Letter of Credit to be reimbursed
in Canadian Dollars (each such date, an “Honor Date”), such Borrower shall
reimburse the L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing and in the applicable currency (and if the L/C Issuer
shall give notice to such Borrower at or after such time, such Borrower shall
reimburse the L/C Issuer by such time on the following Business Day). If the
applicable Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Applicable Percentage thereof. In such event, the applicable
Borrower shall be deemed to have requested a Committed Borrowing of Base Rate
Loans (with respect to Letters of Credit denominated in Dollars) or Canadian
Prime Rate Loans (with respect to Letters of Credit denominated in Canadian
Dollars) to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans or Canadian Prime Rate
Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice and without giving effect to such Borrower’s
failure to so reimburse the L/C Issuer as provided in this Section 2.03(c)(i)).
Any notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Lender shall, upon any notice pursuant to Section 2.03(c)(i) prior to
12:00 p.m., make funds available (and the Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 2:00 p.m. on the Business Day specified
in such notice by the Administrative Agent (and, if such notice pursuant to
Section 2.03(c)(i) is at or after 12:00 p.m., each such Lender shall make such
funds available not later than 2:00 p.m. on the following Business Day),
whereupon, subject to the provisions of

 

38



--------------------------------------------------------------------------------

Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan (with respect to any such Unreimbursed
Amount denominated in Dollars) or Canadian Prime Rate Loan (with respect to any
such Unreimbursed Amount denominated in Canadian Dollars) to the applicable
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans or Canadian Prime Rate Loans because the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice and without giving effect to such Borrower’s failure to reimburse
the L/C Issuer as provided in Section 2.03(c)(i)) cannot be satisfied or because
the L/C Issuer’s notice pursuant to Section 2.03(c)(i) is at or after 12:00 p.m.
or for any other reason, the applicable Borrower shall be deemed to have
incurred from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on the second Business Day following the corresponding Honor Date (together with
interest) and shall bear interest on the amount thereof from time to time
outstanding at the Base Rate or Canadian Prime Rate, as applicable, in effect
from time to time, and if not repaid by 12:00 p.m. on such second succeeding
Business Day, shall thereafter bear interest on the amount thereof from time to
time outstanding at the Default Rate. In such event, each Lender’s payment to
the Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender to such
Borrower in satisfaction of its participation obligation under this
Section 2.03.

(iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Company, PMCULC or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the applicable Borrower of a Committed Loan
Notice and without giving effect to such Borrower’s failure to so reimburse the
L/C Issuer as provided in this Section 2.03(c)(i)). No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the applicable
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

 

39



--------------------------------------------------------------------------------

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the applicable Overnight Rate from time to time in effect and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the portion
thereof equal to such Lender’s Applicable Percentage of the Unreimbursed Amount
shall constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the applicable
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the payment Obligations and the termination of this
Agreement.

(e) Obligations Absolute. The obligation of the applicable Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

 

40



--------------------------------------------------------------------------------

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any adverse change in the relevant exchange rates or in the availability of
Canadian Dollars to the Company or any Subsidiary or in the relevant currency
markets generally; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.

Each Borrower shall promptly examine a copy of each Letter of Credit requested
by it and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with such Borrower’s instructions or other
irregularity, such Borrower will promptly notify the L/C Issuer and the L/C
Issuer will correct such claim in conformity with such Borrower’s instructions
or as otherwise agreed between such Borrower and the L/C Issuer, subject to the
terms hereof. Each Borrower shall be conclusively deemed to have waived any such
claim against the L/C Issuer and its correspondents unless such notice is given
as aforesaid.

(f) Role of L/C Issuer. Each Lender and each Borrower agree that, in paying any
drawing under a Letter of Credit requested by such Borrower, the L/C Issuer
shall not have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by the Letter of Credit) or
to ascertain or inquire as to the validity or accuracy of any such document or
the authority of the Person executing or delivering any such document. None of
the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable to any

 

41



--------------------------------------------------------------------------------

Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Each Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit, requested by such Borrower; provided, however, that this assumption is
not intended to, and shall not, preclude such Borrower’s pursuing such rights
and remedies as it may have against the beneficiary or transferee at law or
under any other agreement. None of the L/C Issuer, the Administrative Agent, any
of their respective Related Parties nor any correspondent, participant or
assignee of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (vi) of Section 2.03(e); provided, however,
that anything in such clauses to the contrary notwithstanding, a Borrower may
have a claim against the L/C Issuer, and the L/C Issuer may be liable to such
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by such Borrower which such
Borrower proves were caused by the L/C Issuer’s willful misconduct, gross
negligence or the material breach of any of its obligations hereunder or under
any Issuer Document or under any Letter of Credit issued on such Borrower’s
behalf or the L/C Issuer’s willful failure to pay under any Letter of Credit,
requested by such Borrower after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit. In furtherance and not in limitation of the foregoing,
the L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the applicable Borrower when a Letter of Credit is issued, including
any such agreement applicable to an Existing Letter of Credit, (i) the rules of
the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.

(h) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage a Letter
of Credit fee (the “Letter of Credit Fee”) for each commercial or standby Letter
of Credit equal to the Applicable Rate times the daily amount available to be
drawn under such Letter of Credit; provided, however, any Letter of Credit Fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender or the Company has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this
Section 2.03 shall be payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.17(a)(iv), with the balance of such fee, if any, payable to the L/C
Issuer for its own account. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.07. Such Letter of Credit Fees
shall be (i) due and

 

42



--------------------------------------------------------------------------------

payable on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears. If there is any change
in the Applicable Rate during any quarter, the daily amount available to be
drawn under each standby Letter of Credit shall be computed and multiplied by
the Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Company shall pay directly to the L/C Issuer for its own account a fronting
fee (i) with respect to each commercial Letter of Credit, at the rate specified
in the Fee Letter among the Company, the Administrative Agent, and Merrill
Lynch, computed on the Dollar Equivalent of the amount of such Letter of Credit,
and payable upon the issuance thereof, and (ii) with respect to each standby
Letter of Credit, at the rate per annum specified in the Fee Letter among the
Company, the Administrative Agent and Merrill Lynch, computed on the Dollar
Equivalent of the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears. Such fronting fee with respect to standby
Letters of Credit shall be due and payable on the tenth Business Day after the
end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.07. In addition, the Company shall pay directly to the
L/C Issuer for its own account in Dollars the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect,
effective schedules of which will be provided to the Company upon its request.
Such customary fees and standard costs and charges are due and payable quarterly
in arrears on the first Business Day after the end of each March, June,
September and December and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit is issued or outstanding hereunder is in support of any obligations of a
Subsidiary, the applicable Borrower (and not any such Subsidiary) that requested
such Letter of Credit shall be obligated to reimburse the L/C Issuer hereunder
for any and all drawings under such Letter of Credit requested by it. Each
Borrower hereby acknowledges that the issuance of Letters of Credit requested by
it in support of the obligations of any of its Subsidiaries inures to the
benefit of such Borrower, and that such Borrower’s business derives benefits
from the business of such Subsidiary.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans in Dollars and in Canadian Dollars
from time to time (each such

 

43



--------------------------------------------------------------------------------

loan, a “Swing Line Loan”) to each requesting Borrower, in each case, on a
several basis, from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Applicable Percentage of the Outstanding Amount of
Committed Loans and L/C Obligations of the Lender acting as Swing Line Lender,
may exceed the amount of such Lender’s Commitment; provided, however, that after
giving effect to any Swing Line Loan, (i) the Total Outstandings shall not
exceed the Aggregate Commitments, and (ii) the aggregate Outstanding Amount of
the Committed Loans of any Lender, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans, plus such Lender’s
Canadian BA’s (or Canadian BA Equivalent Loans) accepted from PMCULC shall not
exceed such Lender’s Commitment, and provided, further, that the Borrowers shall
not use the proceeds of any Swing Line Loan to refinance any outstanding Swing
Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, each requesting Borrower may borrow under this Section 2.04,
prepay under Section 2.05, and reborrow under this Section 2.04. Swing Line
Loans may be Base Rate Loans, Canadian Prime Rate Loans or Eurocurrency Rate
Loans. Immediately upon the making of a Swing Line Loan to a Borrower, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Percentage times
the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon a
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $1,000,000 (with respect to Swing Line Loans denominated
in Dollars) or C$1,000,000 (with respect to Swing Line Loans denominated in
Canadian Dollars), (ii) whether such Swing Line Loan is a Base Rate Loan, a
Canadian Prime Rate Loan or a Eurocurrency Rate Loan (and if a Eurocurrency Rate
Loan, either (x) the applicable Interest Period thereof or (y) that the daily
floating Eurocurrency Rate provided in clause (b) of the definition thereof
shall apply), (iii) the requested borrowing date, which shall be a Business Day
and (iv) the currency of the Swing Line Loan to be borrowed. Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of such Borrower.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent prior to 2:00 p.m. on the date of the proposed
Swing Line Borrowing (A) directing the Swing Line Lender not to make such Swing
Line Loan as a result of the limitations set forth in the first proviso to the
first sentence of Section 2.04(a), or (B) that it believes in good faith that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied, specifying in reasonable detail the relevant condition or conditions
not then satisfied and the basis for such assertion, and such condition or
conditions, as applicable, remain unsatisfied on

 

44



--------------------------------------------------------------------------------

such requested date of issuance or amendment, then, subject to the terms and
conditions hereof, the Swing Line Lender will, not later than 3:00 p.m., in the
case of any Swing Line Loan denominated in Dollars, and not later than the
Applicable Time specified by the Administrative Agent in the case of any Swing
Line Loan in Canadian Dollars, in each case on the borrowing date specified in
such Swing Line Loan Notice, make the amount of its Swing Line Loan available to
such Borrower, at such Borrower’s election, either by (i) crediting the account
of such Borrower on the books of Bank of America with the amount of such funds
or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to the Administrative Agent by such Borrower as set forth
in the Swing Line Loan Notice.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole discretion may request, on
behalf of the applicable Borrower (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Lender make a Base Rate
Committed Loan (with respect to Swing Line Loans denominated in Dollars) or a
Canadian Prime Rate Loan (with respect to Swing Line Loans denominated in
Canadian Dollars), in each case, in an amount equal to such Lender’s Applicable
Percentage of the amount of Swing Line Loans denominated in such currency then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans or
Canadian Prime Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the applicable Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Committed Loan Notice available to
the Administrative Agent in Same Day Funds (and the Administrative Agent may
apply Cash Collateral available with respect to the applicable Swing Line Loan)
for the account of the Swing Line Lender at the Administrative Agent’s Office
not later than 2:00 p.m. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Committed Loan (with respect
Swing Line Loans denominated in Dollars) or Canadian Prime Rate Loan (with
respect Swing Line Loans denominated in Canadian Dollars) to the applicable
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i) or pursuant to a
Borrowing requested in accordance with Section 2.02, as the case may be, the
request for Base Rate Committed Loans or Canadian Prime Rate Loans submitted by
the Swing Line Lender as set forth herein shall be deemed to be a request by the
Swing Line Lender that each of the Lenders fund its risk participation in the
relevant Swing Line Loan and each Lender’s payment to the Administrative Agent
for the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

 

45



--------------------------------------------------------------------------------

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the applicable Overnight
Rate from time to time in effect and a rate determined by the Swing Line Lender
in accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the portion thereof equal to such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Company, PMCULC or any
other Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Company to repay Swing
Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender. The obligations of the
Lenders under this clause shall survive the payment in full of the payment
Obligations and the termination of this Agreement.

 

46



--------------------------------------------------------------------------------

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the applicable Borrower for interest on the Swing Line
Loans. Until each Lender funds its Base Rate Committed Loan or Canadian Prime
Rate Committed Loan or risk participation pursuant to this Section 2.04 to
refinance such Lender’s Applicable Percentage of any Swing Line Loan, interest
in respect of such Applicable Percentage shall be solely for the account of the
Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The applicable Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

2.05 Prepayments.

(a) Each Borrower may, upon notice from such Borrower to the Administrative
Agent, at any time or from time to time voluntarily prepay Committed Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Administrative Agent not later than 12:00 p.m. (A) three
(with respect to Committed Loans denominated in Canadian Dollars) or two (with
respect to Committed Loans denominated in Dollars) Business Days prior to any
date of prepayment of Eurocurrency Rate Committed Loans and (B) on the date of
prepayment of Base Rate Committed Loans or Canadian Prime Rate Loans; (ii) any
prepayment of Eurocurrency Rate Committed Loans denominated in Dollars shall be
in a principal amount of $2,500,000 or a whole multiple of $250,000 in excess
thereof; (iii) any prepayment of Eurocurrency Rate Loans denominated in Canadian
Dollars shall be in a minimum principal amount of C$2,500,000 or a whole
multiple of C$500,000 in excess thereof, (iv) any prepayment of Base Rate
Committed Loans shall be in a principal amount of $250,000 or a whole multiple
of $50,000 in excess thereof and (v) any prepayment of Canadian Prime Rate Loans
shall be in a principal amount of C$250,000 or a whole multiple of C$50,000 in
excess thereof, or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurocurrency
Rate Committed Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by a Borrower, such Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein; provided, that a notice of prepayment
delivered by such Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities or the closing of a securities
offering, and the receipt of proceeds thereunder, in which case such notice may
be revoked by such Borrower (by notice to the Administrative Agent on or prior
to the specified effective date) if such conditions are not satisfied. Any
prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.17, each such prepayment shall be
applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages. No Canadian BA may be prepaid except by
depositing the full face amount of such Canadian BA with the Administrative
Agent in accordance with Section 5(c) of Schedule 2.01A.

 

47



--------------------------------------------------------------------------------

(b) Each Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 2:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
a Borrower, such Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(c) If for any reason the Outstanding Amount of all Loans, all L/C Obligations
and all Canadian BA’s of any Borrower at any time exceeds such Borrower’s
Collateral Value, such Borrower shall within one Business Day prepay Loans to
such Borrower and/or Cash Collateralize the L/C Obligations or Canadian BA’s of
such Borrower in an aggregate amount equal to such excess; provided, however,
that such Borrower shall not be required to Cash Collateralize the L/C
Obligations or Canadian BA’s pursuant to this Section 2.05(c) unless after the
prepayment in full of the Committed Loans and Swing Line Loans to such Borrower,
the Total Outstandings exceed the Aggregate Commitments then in effect.

(d) If for any reason the Total Outstandings at any time exceed an amount equal
to 105% of the Aggregate Commitments then in effect, then each Borrower, as
applicable, shall immediately upon demand prepay Loans made to such Borrower
denominated in Canadian Dollars and/or Cash Collateralize L/C Obligations of
such Borrower in Canadian Dollars and/or Canadian BA’s issued by such Borrower
in an aggregate amount for all Borrowers at least equal to such excess;
provided, however, that no Borrower shall be required to Cash Collateralize L/C
Obligations denominated in Canadian Dollars or Canadian BA’s pursuant to this
Section 2.05(d) unless after the prepayment in full of the Committed Loans and
Swing Line Loans denominated in Canadian Dollars, the Total Outstandings exceed
the Aggregate Commitments.

2.06 Termination or Reduction of Commitments. The Company may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 12:00 p.m.
two Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $1,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Company shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Commitments, such Sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments. The amount of any such Aggregate Commitment
reduction shall not be applied to the Letter of Credit Sublimit or the Swing
Line Sublimit unless otherwise specified by the Company. Any reduction of the
Aggregate Commitments shall be

 

48



--------------------------------------------------------------------------------

applied to the Commitment of each Lender according to its Applicable Percentage.
All fees accrued until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective date of such termination.

2.07 Repayment of Loans.

(a) (a) Each Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Committed Loans made to such Borrower outstanding
on such date.

(b) Each Borrower shall repay each Swing Line Loan made to such Borrower on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date.

2.08 Interest.

(a) (a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Committed Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; (iii) each Canadian Prime Rate Committed Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Canadian Prime Rate plus the
Applicable Rate; (iv) each Eurocurrency Rate Swing Line Loan shall bear interest
on the outstanding principal amount thereof for each Interest Period at a rate
per annum equal to the daily floating Eurocurrency Rate provided in clause
(b) of the definition thereof for such Interest Period plus the Applicable Rate;
(v) each Base Rate Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate; and (vi) each Canadian Prime
Rate Swing Line Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the
Canadian Prime Rate plus the Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due, whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

49



--------------------------------------------------------------------------------

(iii) During any Default Rate Period, each Borrower shall pay interest on the
principal amount of all of its outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

2.09 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Commitment Fee. Each Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee in Dollars equal to (A) fifty percent (50%) times (B) (1) the
Applicable Rate times (2) the actual daily amount by which the Aggregate
Commitments exceed the sum of (i) the Outstanding Amount of all Committed Loans
plus (ii) the Outstanding Amount of all L/C Obligations plus (iii) the
Outstanding Amount of all Canadian Bankers’ Acceptances, subject to adjustment
as provided in Section 2.17. The commitment fee shall accrue at all times during
the Availability Period, including at any time during the Availability Period
during which one or more of the conditions in Section 4.02 is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the last day of the Availability Period. The commitment
fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

(b) Other Fees. (i) The Company shall pay to the Arrangers and the
Administrative Agent for their own respective accounts in Dollars fees in the
amounts and at the times specified in their respective Fee Letters. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever, except as expressly set forth therein.

 

50



--------------------------------------------------------------------------------

(ii) The Company shall pay to the Lenders such fees as shall have been
separately agreed upon between the Company and the Administrative Agent and/or
Lenders, as the case may be, in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever, except as expressly agreed to in writing.

2.10 Computation of Interest and Fees.

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) and Canadian Prime Rate Loans
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to each Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing on their respective payment
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender to a Borrower made through the Administrative Agent, such Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a
Committed Loan Note and/or a Swing Line Note, as applicable, which shall
evidence such Lender’s Loans to such Borrower in addition to such accounts or
records. Each Lender may attach schedules to a Note and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

51



--------------------------------------------------------------------------------

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in Canadian Dollars, all payments
by the Borrowers hereunder shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. Except as otherwise expressly provided
herein, all payments by the Borrowers hereunder with respect to principal and
interest on Loans denominated in Canadian Dollars shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Canadian
Dollars and in Same Day Funds not later than the Applicable Time specified by
the Administrative Agent on the dates specified herein. If, for any reason, any
Borrower is prohibited by any Law from making any required payment hereunder in
Canadian Dollars, such Borrower shall make such payment in Dollars in the Dollar
Equivalent of the Canadian Dollars payment amount. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent (i) after 2:00 p.m., in the case of payments in Dollars, or
(ii) after the Applicable Time specified by the Administrative Agent in the case
of payments in Canadian Dollars, shall in each case be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue. If any payment to be made by any Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans or Canadian Prime Rate Loans
prior to 1:00 p.m. on the date of such Committed Borrowing) that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Committed Borrowing, the Administrative Agent may assume that such Lender has
made such share available on such date in accordance with Section 2.02 (or, in
the case of a Committed Borrowing of Base Rate Loans or Canadian Prime Rate
Loans, that such Lender has made such share available in accordance with and at
the time required by Section 2.02) and may, in reliance upon such assumption,
make available to the applicable Borrower a corresponding amount. In such event,
if a Lender has not in fact made its share of the applicable Committed Borrowing
available to the Administrative Agent, then the applicable Lender and the
applicable Borrower severally agree to pay to the Administrative Agent forthwith
on demand such corresponding amount in Same Day Funds with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
applicable Overnight Rate from time to time in effect and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing,

 

52



--------------------------------------------------------------------------------

and (B) in the case of a payment to be made by such Borrower, the interest rate
applicable to Base Rate Loans or Canadian Prime Rate Loans, as applicable. If
such Borrower and such Lender shall pay such principal or interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such principal and
interest paid by such Borrower for such period. If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid (excluding interest and fees as aforesaid) shall constitute such
Lender’s Committed Loan included in such Committed Borrowing. Any payment by
such Borrower shall be without prejudice to any claim such Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if such Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the applicable Overnight Rate from time to time in effect and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 11.04(d) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 11.04(d) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 11.04(d).

 

53



--------------------------------------------------------------------------------

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. Subject to Section 11.08 with respect to a
Defaulting Lender, if any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of the Committed Loans made by it or Canadian BA’s accepted by
it, or the participations in L/C Obligations or in Swing Line Loans held by it
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Committed Loans or participations and accrued interest thereon
greater than its Applicable Percentage thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Committed Loans and Canadian BA’s and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of a Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.16, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or Canadian BA’s or subparticipations in L/C Obligations or
Swing Line Loans to any permitted assignee or participant, other than an
assignment to the Company or any Subsidiary thereof (as to which the provisions
of this Section shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

2.14 Extension of Maturity Date.

(a) Requests for Extension. The Company may once each calendar year during the
Availability Period, by notice to the Administrative Agent (who shall promptly
notify the Lenders) not earlier than 30 days prior to the first anniversary of
the Closing Date and not later than 30 days prior to the Maturity Date then in
effect hereunder (the “Existing Maturity Date”), request that each Lender extend
such Lender’s Maturity Date for one additional year from the Existing Maturity
Date.

 

54



--------------------------------------------------------------------------------

(b) Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not later than
the date (the “Notice Date”) that is 15 days after the date of the Company’s
notice to the Administrative Agent under subsection (a) above, advise the
Administrative Agent (and the Administrative Agent shall upon the Company’s
request prior to the Notice Date advise the Company as to Lenders’ responses)
whether or not such Lender agrees to such extension, and each Lender that
determines not to so extend its Maturity Date (a “Non-Extending Lender”) shall
notify the Administrative Agent of such fact promptly after such determination
(but in any event no later than the Notice Date); provided, that any Lender that
does not so advise the Administrative Agent on or before the Notice Date shall
be deemed to be a Non-Extending Lender. The election of any Lender to agree to
such extension shall not obligate any other Lender to so agree.

(c) Notification by the Administrative Agent. The Administrative Agent shall
notify the Company of each Lender’s determination under this Section on the
Notice Date (or, if such date is not a Business Day, on the next following
Business Day).

(d) Additional Commitment Lenders. The Company shall have the right, both before
and after the effectiveness of a requested extension under this Section 2.14, to
replace any Non-Extending Lender with, and add as “Lenders” under this Agreement
in place thereof, one or more Eligible Assignees (each such Eligible Assignee
replacing a Non-Extending Lender on or before the effectiveness of a requested
extension under this Section 2.14, an “Additional Commitment Lender”) as
provided in Section 3.06(b) and Section 11.13; provided that each such
Additional Commitment Lender shall enter into an Assignment and Assumption
pursuant to which such Additional Commitment Lender shall, effective as of the
effectiveness of such requested extension, undertake a Commitment (and, if any
such Additional Commitment Lender is a Lender on the effective date referenced
in the immediately succeeding clause (e), its Commitment shall be in addition to
such Lender’s Commitment hereunder on such date). Any Eligible Assignee
replacing a Non-Extending Lender after the effectiveness of a requested
extension shall enter into an Assignment and Assumption with such Non-Extending
Lender assuming such Non-Extending Lender’s Commitment with such extended
Maturity Date.

(e) Minimum Extension Requirement. If (and only if) the total of the Commitments
of the Lenders that have agreed so to extend their Maturity Date (each an
“Extending Lender”) and the additional Commitments of the Additional Commitment
Lenders shall be more than 50% of the aggregate amount of the Commitments in
effect on the Notice Date, then, subject to the conditions set forth in
Section 2.14(d), effective as of the Notice Date, or such later date as the
Administrative Agent and the Company shall agree, the Maturity Date of each
Extending Lender and of each Additional Commitment Lender shall be extended to
the same date one year after the Existing Maturity Date (except that, if such
date is not a Business Day, such Maturity Date as so extended shall be the next
preceding Business Day) and each Additional Commitment Lender shall thereupon
become a “Lender” for all purposes of this Agreement.

 

55



--------------------------------------------------------------------------------

The Maturity Date of each Non-Extending Lender remaining a Lender hereunder
shall remain the Existing Maturity Date; provided, the Company shall continue to
have the right to replace any such Non-Extending Lender following the
effectiveness of any such extension as provided in Section 2.14(d).

(f) Conditions to Effectiveness of Extensions. As a condition precedent to such
extension, the Company shall deliver to the Administrative Agent a certificate
dated as of the Notice Date signed by a Responsible Officer of the Company
(i) certifying and attaching the resolutions adopted by the Company approving or
consenting to such extension and (ii) certifying that, before and immediately
after giving effect to such extension, (A) the representations and warranties of
(1) the Company contained in Article V and (2) any Loan Party in any other Loan
Document are true and correct in all material respects on and as of the Notice
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date, and except that for purposes of this
Section 2.14, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default or Event of Default exists. In addition, on the
Maturity Date of each Non-Extending Lender, each Borrower shall prepay the Loans
made to such Borrower and outstanding on such date (and pay any additional
amounts required pursuant to Section 3.05) to the extent necessary to keep
outstanding Loans ratable with any revised Applicable Percentages of the Lenders
effective as of such date.

(g) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

2.15 Increase in Commitments.

(a) Request for Increase. Provided there exists no Default, upon (i) notice to
the Administrative Agent (which shall promptly notify the Lenders) and
(ii) substantially contemporaneous notice (with copy thereof to the
Administrative Agent) to Eligible Assignees not then Lenders (each such Eligible
Assignee, a “Proposed Lender”), the Company shall have the right promptly to
effectuate from time to time and at any time, in accordance with the terms
hereof, an increase in the aggregate amount of the then Aggregate Commitments
provided that (y) the aggregate amount of the Aggregate Commitments as so
increased shall not at any time exceed $1,900,000,000, and (z) each such
increase shall be in a minimum amount of $50,000,000. At the time of sending
such notices, the Company (in consultation with the Administrative Agent) shall
specify the time period within which each Lender and Proposed Lender is
requested to respond (which shall in no event be less than five Business Days
from the date of delivery of such notice to the Lenders, and which may be
extended upon agreement by the Company and the Administrative Agent).

 

56



--------------------------------------------------------------------------------

(b) Lender Elections to Increase. Each Lender shall promptly notify the
Administrative Agent and the Company within such time period whether or not it
agrees to increase the amount of its Commitment and, if so, whether by an amount
equal to, greater than, or less than its Applicable Percentage (as it existed
immediately prior to such proposed increase) and the amount of such proposed
increase. Each Proposed Lender shall promptly notify the Administrative Agent
and the Company within such time period whether or not it agrees to participate
in such increased amount of the Aggregate Commitments, and at what amount it
proposes to participate in such increased amount. Any Lender or Proposed Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment, or participate in the increase in the aggregate amount
of the Aggregate Commitments, as the case may be.

(c) Effective Date and Allocations. If the aggregate amount of Aggregate
Commitments are increased in accordance with this Section 2.15, the
Administrative Agent and the Company shall promptly thereafter determine the
effective date thereof (the “Increase Effective Date”) and the final allocation
of such increase, and the Administrative Agent shall promptly notify the Company
and the Lenders (including Proposed Lenders that have agreed to participate in
such increase) of the final allocation of such increase and the Increase
Effective Date.

(d) Conditions to Effectiveness of Increase. As conditions precedent to each
increase, (i) the Company shall deliver to the Administrative Agent a
certificate of the Company dated as of the applicable Increase Effective Date,
signed by a Responsible Officer of the Company, (y) certifying and attaching the
resolutions adopted by the Company and PMCULC, respectively, authorizing or
consenting to such increase, as the case may be, and (z) certifying that,
immediately before and after giving effect to such increase, (A) the
representations and warranties of (1) the Company contained in Article V of this
Agreement and (2) any Loan Party in any other Loan Document are true and correct
in all material respects on and as of such applicable Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date, and except that for purposes of this
Section 2.15, the representations and warranties contained in Section 5.05(a)
and (b) shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, and (B) no
Default or Event of Default exists, and (ii) each Proposed Lender that is
becoming a Lender shall (y) be subject to the reasonable approval of the
Administrative Agent, the L/C Issuer and the Swing Line Lender, which approvals
shall not be unreasonably withheld, delayed or conditioned, and (z) execute and
deliver a joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent, the L/C Issuer, the Swing Line Lender and the Company.
Each Borrower, as applicable, shall prepay any Committed Loans made to such
Borrower and outstanding on such applicable Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Committed Loans ratable with the Applicable Percentages
resulting from any non-ratable increase in the amount of the Aggregate
Commitments under this Section 2.15 and in effect after giving effect thereto.

(e) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

 

57



--------------------------------------------------------------------------------

2.16 Cash Collateral.

(a) Certain Credit Support Events. Within one Business Day following the written
request of the Administrative Agent or the L/C Issuer (i) if the L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing that remains outstanding for more than
two Business Days, then the applicable Borrower shall deliver (or cause to be
delivered) to the Administrative Agent Cash Collateral in an amount equal to
such L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any
L/C Obligation of any Borrower for any reason remains outstanding, then such
Borrower shall deliver (or cause to be delivered) to the Administrative Agent
Cash Collateral in an amount equal to the aggregate amount of all such L/C
Obligations. The Administrative Agent may, at any time and from time to time
after the initial deposit of Cash Collateral, request that the applicable
Borrower provide additional Cash Collateral in order to protect against the
results of exchange rate fluctuations in accordance with Section 2.05(d). At any
time that there shall exist a Defaulting Lender, within one Business Day
following the written request of the L/C Issuer or the Swing Line Lender, the
applicable Borrower shall deliver (or cause to be delivered) to the
Administrative Agent Cash Collateral in an amount equal to the Fronting Exposure
(after giving effect to Section 2.17(a)(iv) and any Cash Collateral provided by
the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
interest bearing deposit accounts at Bank of America. Each Borrower, and to the
extent provided by any Lender, such Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders (including the Swing Line Lender), and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided by such
Borrower as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.16(c). If at any time the Administrative Agent reasonably
determines that (i) Cash Collateral is subject to any right or claim of any
Person (other than a claim of a nature residual to the claim of the
Administrative Agent) other than the Administrative Agent as herein provided, or
(ii) the total amount of such Cash Collateral is less than the applicable
Fronting Exposure (and, following the Letter of Credit Expiration Date, all
outstanding L/C Obligations), the applicable Borrower or the relevant Defaulting
Lender will, promptly within one Business Day following written demand by the
Administrative Agent, remit or provide (or cause to be remitted or provided) to
the Administrative Agent additional Cash Collateral (x) not subject to any such
right or claim or (y) in an amount sufficient to eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, but subject to subsection (d) below, Cash Collateral provided under
any of this Section 2.16 or Sections 2.03, 2.04, 2.05, 2.17 or 8.02 in respect
of Letters of Credit or Swing Line Loans or Canadian BA’s shall be held and
applied to the satisfaction of the specific L/C Obligations, Swing Line Loans
and obligations to fund participations therein and Canadian BA’s (including, as
to Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation), prior to any other application of such property as may be provided
for herein.

 

58



--------------------------------------------------------------------------------

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure (and, following the Letter of Credit Expiration Date,
to secure all outstanding L/C Obligations) shall be released promptly following
(i) the elimination of the applicable Fronting Exposure (or, following the
Letter of Credit Expiration Date, all secured L/C Obligations) (including by the
termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee following compliance with Section 11.06(b)(vii))) or
the expiration of the applicable Letter of Credit, as the case may be, or
(ii) the Administrative Agent’s good faith determination that there exists
excess Cash Collateral; provided, however, (x) that Cash Collateral furnished by
or on behalf of a Loan Party shall not be released during the continuance of a
Default or Event of Default (and following application as provided in this
Section 2.16 may, during the continuance of an Event of Default, be otherwise
applied in accordance with Section 8.03), and (y) the Person providing Cash
Collateral and the L/C Issuer or Swing Line Lender, as applicable, may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations, and any such future Fronting
Exposure shall be reduced by the amount so held.

2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent not prohibited by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 11.08), shall, following
application by Administrative Agent of any such payment by or on behalf of a
Loan Party to the account of such Defaulting Lender with respect to such
Obligation paid (and in lieu of being distributed to such Defaulting Lender
pursuant to Section 2.12(a) or such other provision of this Agreement applicable
with respect to the distribution thereof), be applied at such time or times as
may be determined by the Administrative Agent as follows: first, to the payment
of any amounts owing by that Defaulting Lender to the Administrative Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
that Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder; third,
if so determined by the Administrative Agent or requested by the L/C Issuer or
Swing Line Lender (and after giving effect to Section 2.17(a)(iv) and any Cash
Collateral then held), to be held as Cash Collateral for Fronting Exposure with
respect to such Defaulting Lender; fourth, as the Company may request (so long
as no Default or Event of Default exists), to the funding of any Loan in respect
of which that Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, or, so long as the amount of the Cash Collateral at
such time is equal to the actual Fronting Exposure at such time, to substitute
for and release to the applicable Borrower on a dollar-for-dollar basis, Cash

 

59



--------------------------------------------------------------------------------

Collateral previously provided by the applicable Borrower with respect to the
applicable Defaulting Lender (subject to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the applicable L/C
Issuer or the Swing Line Lender, as applicable, and such substituted amounts
otherwise satisfying the requirements to constitute Cash Collateral hereunder);
fifth, if so determined by the Administrative Agent and the Company, to be held
in an interest bearing deposit account and released pro rata in order to
(y) satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement or (z) Cash Collateralize the L/C Issuers’ future Fronting Exposure
with respect to future Letters of Credit issued under this Agreement in
accordance with Section 2.16; sixth, to the payment of any amounts owing to the
Lenders, the L/C Issuer or Swing Line Lender hereunder or as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or Swing Line Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, to
the payment of any amounts owing to any Loan Party hereunder or as a result of
any judgment of a court of competent jurisdiction obtained by such Loan Party
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that, with
respect to this clause eighth, if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans or L/C Borrowings
were made at a time when the conditions set forth in Section 4.02 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings owed to, all respective non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Borrowings owed
to, that Defaulting Lender. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this Section 2.17
shall be deemed paid to and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender and (y) shall be limited in its rights to receive
Letter of Credit Fees as provided in Section 2.03(h) and, in each case, the
Company shall not be required to pay to the Administrative Agent for the account
of the Defaulting Lender or the Defaulting Lender any such fee, and no such fees
shall accrue for the account of the Defaulting Lender, that otherwise would have
been required to have been paid to that Defaulting Lender.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Section 2.03 and 2.04, the “Applicable Percentage” of each non-Defaulting Lender
shall be computed without giving effect to the Commitment of that Defaulting
Lender; provided, that, (A) each such reallocation shall be given effect only if
(x) on the date the applicable Lender becomes a Defaulting Lender, no Default or
Event of Default has occurred and is continuing, or (y)

 

60



--------------------------------------------------------------------------------

if a Default or Event of Default occurred and was continuing on such date, on a
subsequent Business Day no Default or Event of Default has occurred and is
continuing, and (B) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swing Line
Loans shall not exceed the positive difference, if any, of (1) the Commitment of
that non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Committed Loans of that Lender.

(b) Defaulting Lender Cure. If the Company, the Administrative Agent, Swing Line
Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral and
reimbursement of costs and expenses to each Loan Party), that Lender will, to
the extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Committed Loans and funded and unfunded participations
in Letters of Credit and Swing Line Loans to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.17(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of any Loan Party while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

(c) Rights and Remedies against a Defaulting Lender. The Company may replace any
Defaulting Lender in accordance with Section 11.13. The rights and remedies
against, and with respect to, a Defaulting Lender under this Section 2.17 are in
addition to, and cumulative and not in limitation of, all other rights and
remedies that each of the Administrative Agent, the L/C Issuers, the Lenders and
the Loan Parties may, at any time, have against, or with respect to, such
Defaulting Lender.

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
respective Borrower hereunder or under any other Loan Document shall to the
extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes. If, however, applicable Laws require any
Borrower or the Administrative Agent to withhold or deduct any Tax, such Tax
shall be withheld or deducted in accordance with such Laws as determined by such
Borrower or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

61



--------------------------------------------------------------------------------

(ii) If any Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment by or on account of any
obligation of such Borrower hereunder or under any other Loan Document, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by such Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

(iii) If any Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment by or on account of any obligation of such Borrower hereunder or under
any other Loan Document, then (A) the Administrative Agent shall withhold or
make such deductions as are determined by the Administrative Agent to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Administrative Agent shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with such Laws, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes or Other Taxes, the sum payable by such Borrower
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, Lender or L/C Issuer,
as the case may be, receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

(b) Payment of Other Taxes by Each of the Borrowers. Without limiting the
provisions of subsection (a) above, each Borrower shall timely pay any Other
Taxes arising from payments required to be made by it hereunder or from its
execution and delivery of, or performance by it of, or otherwise with respect to
its obligations under, any Loan Document to which it is a party and imposed
thereon under applicable Law to the relevant Governmental Authority in
accordance with applicable Laws.

(c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, each Borrower shall and does hereby indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within 10 Business Days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent, such Lender or the L/C Issuer, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Each Borrower shall also, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender or the L/C Issuer (other

 

62



--------------------------------------------------------------------------------

than a Lender or L/C Issuer that is an affiliate of the Administrative Agent)
for any reason fails to pay indefeasibly to the Administrative Agent as required
by clause (ii) of this subsection. A certificate as to the amount of any such
payment or liability delivered to a Borrower by a Lender or the L/C Issuer (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive absent
manifest error. However, neither the Administrative Agent, any Lender, nor the
L/C Issuer shall be entitled to receive any payment with respect to Indemnified
Taxes or Other Taxes that are incurred or accrued more than 180 days prior to
the date the Administrative Agent, such Lender, or the L/C Issuer gives notice
and demand thereof to such Borrower.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify each Borrower and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the reasonable
fees, charges and disbursements of any counsel for such Borrower or the
Administrative Agent) incurred by or asserted against such Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the L/C Issuer, as the case may be, to deliver, or as a result of
the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to such Borrower
or the Administrative Agent pursuant to subsection (e). Each Lender and the L/C
Issuer hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or the L/C Issuer, as the case may
be, under this Agreement or any other Loan Document against any amount due to
the Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other payment Obligations.

(d) Evidence of Payments. As soon as reasonably practicable after request by a
Borrower or the Administrative Agent, as the case may be, and after any payment
of Indemnified Taxes or Other Taxes by such Borrower or by the Administrative
Agent to a Governmental Authority as provided in this Section 3.01, such
Borrower shall deliver to the Administrative Agent or the Administrative Agent
shall deliver to such Borrower, as the case may be, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to such Borrower or the Administrative
Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Company and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Company or
the Administrative Agent, as the case may be, (A) to determine (1) whether or
not payments made by the respective Borrowers to such Lender hereunder or under
any other

 

63



--------------------------------------------------------------------------------

Loan Document are subject to Taxes or information reporting, (2) if applicable,
the required rate of withholding or deduction with respect to such payments, and
(3) such Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
respective Borrowers pursuant to this Agreement or any other Loan Document or
(B) to establish such Lender’s status for withholding tax purposes in the
applicable jurisdictions.

(ii) Without limiting the generality of clause (i) above, if a Borrower is
resident for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Company and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Company on behalf of such Borrower or the Administrative Agent
as will enable such Borrower or the Administrative Agent, as the case may be, to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements;

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Company and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
(and from time to time thereafter upon the request of the Company on behalf of
such Borrower or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so, or at such times prescribed by applicable Law),
whichever of the following is applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN, or successor
applicable form, claiming eligibility for benefits of an income tax treaty to
which the United States is a party,

(II) executed originals of Internal Revenue Service Form W-8ECI, or successor
applicable form,

(III) executed originals of Internal Revenue Service Form W-8IMY, or successor
applicable form, and all required supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of such
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN, or successor
applicable form, or

 

64



--------------------------------------------------------------------------------

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit such Borrower or the Administrative
Agent to determine the withholding or deduction required to be made; and

(C) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender, L/C Issuer or
Administrative Agent were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender, L/C Issuer or Administrative Agent
shall deliver to the applicable Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the applicable Borrower or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the applicable Borrower or the Administrative Agent as
may be necessary for such Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender, L/C Issuer or
Administrative Agent has complied with such Lender’s, L/C Issuer’s or
Administrative Agent’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this clause (C),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(iii) Each Lender shall promptly (A) notify the Company and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction in withholding taxes, (B) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Laws of any
jurisdiction that any Borrower or the Administrative Agent make any withholding
or deduction for taxes from amounts payable to such Lender, and (C) deliver to
the applicable Borrower and the Administrative Agent (1) such other
documentation or information prescribed by applicable Law following the
occurrence of any event requiring a change in the most recent documentation
previously delivered pursuant to this subsection (e) so as to maintain
compliance with such Lender’s obligations thereunder, and (2) prior to the date
on which any documentation delivered pursuant to this subsection (e) expires or
becomes obsolete, such documentation as may be necessary to maintain compliance
with such Lender’s obligations thereunder.

 

65



--------------------------------------------------------------------------------

(iv) Each of the Borrowers shall promptly deliver to the Administrative Agent or
any Lender, as the Administrative Agent or such Lender shall reasonably request,
such documents and forms reasonably requested as are required by any relevant
taxing authorities under the Laws of any jurisdiction, duly executed and
completed by such Borrower, to be furnished by such Lender or the Administrative
Agent under such Laws in connection with any payment by the Administrative Agent
or any Lender of Taxes or Other Taxes, or otherwise in connection with the Loan
Documents, with respect to such jurisdiction.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by any Borrower or with respect to which any
Borrower has paid additional amounts pursuant to this Section 3.01, it shall pay
to such Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section 3.01with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses and net of any loss or gain realized
in the conversion of such funds from or to another currency incurred by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that such Borrower, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to such Borrower or any other Person.

3.02 Illegality. If any Lender determines that any Change in Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurocurrency Rate (whether
denominated in Dollars or Canadian Dollars) or to accept Canadian BA’s, or to
determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or Canadian
Dollars in the applicable interbank market, then, on notice thereof by such
Lender to the Company through the Administrative Agent, (i) any obligation of
such Lender to make or continue Eurocurrency Rate Loans in the affected currency
or currencies or, in the case of Eurocurrency Rate Loans in Dollars or to
convert Base Rate Committed Loans to Eurocurrency Rate Committed Loans or accept
Canadian BA’s, as the case may be, shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurocurrency Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the

 

66



--------------------------------------------------------------------------------

Company that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrowers shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurocurrency Rate Loans of such Lender to Base Rate Loans (with
respect to Loans denominated in Dollars) or Canadian Prime Rate Loans (with
respect to Committed Loans denominated in Canadian Dollars) (the interest rate
on which Base Rate Loans or Canadian Prime Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate or CDOR component of the Base Rate or
Canadian Prime Rate, respectively), either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Rate, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for (a) a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (i) deposits (whether in Dollars or
Canadian Dollars) are not being offered to banks in the applicable offshore
interbank Eurocurrency market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, (ii) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Committed Loan
(whether denominated in Dollars or Canadian Dollars) or in connection with an
existing or proposed Base Rate Loan, or (iii) the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Committed
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Loan, or (b) Canadian BA’s that adequate and reasonable means do not exist
for determining pricing with respect to such Canadian BA’s, the Administrative
Agent will promptly so notify the Company and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans in the
affected currency or currencies or to issue Canadian BA’s shall be suspended
(i) in respect to the applicable amount and Interest Period referred to in the
preceding clause (a)(i), or (ii) in the circumstances referred to in the
preceding clauses (a)(ii) and (iii) and (b), shall be suspended, and (y) in the
event of a determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Company may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Committed Loans in the affected currency or currencies or for
Canadian BA’s, as applicable, or, failing that, will be deemed to have converted
such request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein or, in the case of a request for Eurocurrency Loans
denominated in Canadian Dollars or Canadian BA’s, a request for a Committed
Borrowing of Canadian Prime Rate Loans.

 

67



--------------------------------------------------------------------------------

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or L/C Issuer;

(ii) subject any Lender or L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurocurrency Rate Loan made by it or any Canadian BA accepted
by it, or change the basis of taxation of payments to such Lender or L/C Issuer
in respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or L/C Issuer); or

(iii) impose on any Lender or L/C Issuer or the London interbank market or the
market for Canadian BA’s or any other condition, cost or expense affecting this
Agreement or Eurocurrency Rate Loans made by such Lender or any Letter of Credit
or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurocurrency Rate (or of maintaining its obligation to make any
such Eurocurrency Rate Loan), of accepting any Canadian BA’s or to increase the
cost to such Lender or L/C Issuer of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or L/C Issuer hereunder (whether of principal,
interest or any other amount), in each case, by an amount deemed in good faith
by such Lender or L/C Issuer to be material, then, within five Business Days
after written demand therefor by such Lender or L/C Issuer, the Company will pay
(or cause PMCULC to pay) to such Lender or L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or L/C Issuer, as
the case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or L/C Issuer determines that any Change
in Law affecting such Lender or L/C Issuer or any Lending Office of such Lender
or such Lender’s or L/C Issuer’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or L/C Issuer’s capital or on the capital of such Lender’s or L/C
Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by such Lender, or the Letters of Credit issued by L/C Issuer, or
the acceptance by such Lender of any Canadian BA, by an amount deemed in good
faith by such Lender or L/C Issuer to be material based on that which such
Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
L/C Issuer’s policies and the policies of such Lender’s or L/C Issuer’s holding
company with respect to capital adequacy), then from time to time within five
Business Days after written demand therefor, the Company will pay (or cause
PMCULC to

 

68



--------------------------------------------------------------------------------

pay) to such Lender or L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or L/C Issuer or such Lender’s or L/C
Issuer’s holding company, if any, for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or L/C
Issuer or its holding company, as the case may be, as specified in subsection
(a) or (b) of this Section and delivered to the Company shall be conclusive
absent manifest error. The Company shall pay (or cause PMCULC to pay) such
Lender or L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof. Upon request by the Company, a
Lender or L/C Issuer, as the case may be, shall also provide a certificate that
such Lender or L/C Issuer is generally requesting such compensation from its
other borrowers.

(d) Delay in Requests. Failure or delay on the part of any Lender or L/C Issuer
to demand compensation pursuant to the foregoing provisions of this Section
shall not constitute a waiver of such Lender’s or L/C Issuer’s right to demand
such compensation, provided that no Borrower shall be required to compensate a
Lender or L/C Issuer pursuant to the foregoing provisions of this Section for
any increased costs incurred or reductions suffered more than 180 days prior to
the date that such Lender or L/C Issuer, as the case may be, notifies the
Company of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or L/C Issuer’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof).

(e) Reserves on Eurocurrency Rate Loans. The Company shall pay (or cause PMCULC
to pay) to each Lender, (i) as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each Eurocurrency Rate
Loan equal to the actual costs of such reserves allocated to such Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive absent
manifest error), which in each case shall be due and payable on each date on
which interest is payable on such Loan, provided the Company shall have received
at least 10 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest or costs from such Lender. If a Lender fails to give notice
10 days prior to the relevant Interest Payment Date, such additional interest or
costs shall be due and payable 10 days from receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause PMCULC to compensate) such Lender for and hold such Lender harmless
from any loss, cost or expense incurred by it as a result of:

 

69



--------------------------------------------------------------------------------

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan or a Canadian Prime Rate Loan on a day other than the last day of
the Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan or a Canadian Prime Rate Loan on the date or in the amount
notified by the Company or PMCULC, as applicable; or

(c) any failure by any Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in Canadian Dollars on
its scheduled due date or any payment thereof in a different currency, or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 11.13;

excluding any loss of anticipated profits but including any loss (other than
loss of anticipated profits) or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained. The Company shall
also pay (or cause PMCULC to pay) any customary administrative fees charged by
such Lender in connection with the foregoing.

A certificate of such Lender setting forth the amount of any such loss, cost or
expense, including reasonably detailed calculations thereof, shall be delivered
to the Company and the Administrative Agent and be conclusive absent manifest
error. For purposes of calculating amounts payable by the Company (or the
applicable Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Committed Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank eurocurrency market for such currency for a comparable amount
and for a comparable period, whether or not such Eurocurrency Rate Committed
Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans or accepting Canadian BA’s
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or the L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be. The
Company hereby agrees to pay (or to cause PMCULC to pay) all reasonable costs
and expenses incurred by any Lender or the L/C Issuer in connection with any
such designation or assignment.

 

70



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, or gives a notice pursuant to Section 3.02 and does not
subsequently designate a different Lending Office or assign its rights and
obligations hereunder to another of its offices, branches or affiliates as
provided above, (ii) any Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, (iii) any Lender becomes a Defaulting Lender, (iv) other than
as set forth in the immediately succeeding clause (v), any Lender fails to
consent to an election, consent, amendment, waiver or other modification to this
Agreement or any other Loan Document that requires the consent of (A) the
Required Lenders, and such election, consent, amendment, waiver or other
modification is otherwise consented to by the Required Lenders, or (B) all
Lenders (or all Lenders directly affected thereby), and such election, consent,
amendment, waiver or other modification is otherwise consented to by
Supermajority Lenders or (v) any Lender becomes a Non-Extending Lender, then in
each case, the Company may replace such Lender in accordance with Section 11.13.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions Precedent to Initial Credit Extension. The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, telecopies or other electronic copies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the Company, if applicable, each dated the Closing Date (or, in the
case of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance reasonably satisfactory to the
Administrative Agent:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Company;

(ii) if so requested within three Business Days of the Closing Date, a Note
executed by the Company in favor of each requesting Lender;

(iii) a security agreement (the “Security Agreement”), duly executed by the
Company, covering Financed Hedged Eligible Inventory, and related Swap
Contracts, Petroleum Product sales contracts and Receivables therefrom and
proceeds thereof as from time to time specified by the Company, together with
financing statements that the Administrative Agent, in its reasonable opinion,
may deem necessary to perfect the Liens created under the Security Agreement,
covering the Collateral described in the Security

 

71



--------------------------------------------------------------------------------

Agreement, recent financing statement searches in the State of Texas that name
the Company as debtor, and such other Collateral Documents as the Administrative
Agent, in its reasonable opinion, may deem necessary to perfect the Liens
created thereby;

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

(v) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party and General Partner is duly organized
or formed, and that the Company is validly existing and in good standing in its
jurisdiction of organization, issued by the appropriate authorities of such
jurisdiction;

(vi) favorable opinions of Tim Moore, Esq., General Counsel for the Company and
PAA, and Fulbright & Jaworski L.L.P., special Texas and New York counsel to the
Company and PAA, addressed to the Administrative Agent and each Lender;

(vii) the Audited Financial Statements and the Initial Pro Forma Forecasts;

(viii) a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Section 4.02(a) and (b) have been
satisfied, (B) the Initial Pro Forma Forecasts were prepared in good faith upon
assumptions deemed reasonable by the Company at the time made, (C) that there
has been no event or circumstance since the date of the most recent Audited
Financial Statements that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect, (D) the
current PAA Debt Ratings, and (E) the Borrower’s true and correct U.S. taxpayer
identification number; and

(ix) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent may reasonably require.

(b) All consents, licenses and approvals required in connection with the
execution, delivery and performance by each Loan Party and the validity against
each Loan Party of the Loan Documents to which it is a party shall have been
obtained and shall be in full force and effect.

(c) There shall not have occurred during the period from the date of the most
recent Audited Financial Statements through and including the Closing Date any
event or condition that has had or could reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect, and there
shall be no actions, suits, investigations, proceedings, claims or disputes
pending or, to the knowledge of the Company, threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Company or any of its Subsidiaries or against any of their properties or
revenues that either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

72



--------------------------------------------------------------------------------

(d) Any fees, including any arrangement fees, agency fees and upfront fees, and
any expenses of the Arrangers and Administrative Agent, in each case, as agreed
in writing by the Company, required to be paid on or before the Closing Date
shall have been paid.

(e) The Company shall have paid all reasonable fees, charges and disbursements
of counsel to the Administrative Agent to the extent invoiced prior to or on the
Closing Date.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto and the Administrative Agent hereby agrees to
promptly provide the Company with a copy of any such notice received by the
Administrative Agent.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type, or a continuation of
Eurocurrency Rate Committed Loans) is subject to the following conditions
precedent:

(a) The representations and warranties of (i) the Company (and PMCULC, solely as
to itself) contained in Article V and (ii) each Loan Party in any other Loan
Document shall be true and correct in all material respects on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01.

(b) No Default shall have occurred and be continuing, or would immediately
result from such proposed Credit Extension or from the application of the
proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

(d) Each Borrower shall represent and warrant in such Request for Credit
Extension that the Outstanding Amount of all Loans, all L/C Obligations and all
Canadian BA’s of such Borrower does not exceed such Borrower’s Collateral Value
at such time, immediately after giving effect to such Credit Extension.

(e) In the case of a Credit Extension to be denominated in Canadian Dollars,
there shall not have occurred, and the effect thereof be then continuing, any
change in national or international financial, political or economic conditions
or currency exchange rates or exchange controls which in the reasonable opinion
of the Required Lenders (in the case of any Loans denominated in Canadian
Dollars) or the L/C Issuer (in the case of any Letters of Credit to be
denominated in Canadian Dollars) would make it impracticable for such Credit
Extension to be denominated in Canadian Dollars.

 

73



--------------------------------------------------------------------------------

ARTICLE V. REPRESENTATIONS AND WARRANTIES

The Company (and PMCULC, solely as to itself) represents and warrants to the
Administrative Agent and the Lenders that:

5.01 Existence, Qualification and Power. Each Loan Party (a) is duly organized
or formed, validly existing and, as applicable, in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
corporate or equivalent power and authority to (i) own or lease its assets and
carry on its business and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party, and (c) is duly qualified and,
as applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) violate (i) the terms of such Person’s Organization
Documents, (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject,
or (iii) any provision of Law applicable to it, (b) result in the acceleration
of any Indebtedness owed by it, (c) result in any breach of, or a default under,
any material Contractual Obligation to which such Person is a party or to which
its properties are bound or (d) result in the creation of any consensual Lien
upon any of its material assets except as expressly contemplated in, or
permitted by, the Loan Documents.

5.03 Governmental Authorization; Other Consents. Except as expressly
contemplated in or permitted by the Loan Documents, disclosed in Schedule 5.03
or disclosed pursuant to Section 6.03, no approval, consent, exemption or
authorization of, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is required to be made or obtained by
any Borrower or, with respect only to clause (a), PAA, pursuant to the
provisions of any material Law applicable to it as a condition to (a) its
execution, delivery or performance of this Agreement or any other Loan Document
to which it is a party, (b) the grant by each Borrower of the Liens granted by
it pursuant to the Collateral Documents, (c) the perfection or maintenance of
the Liens created under the Collateral Documents (including the first priority
nature thereof), or (d) the exercise by the Administrative Agent or any Lender
of its rights under the Collateral Documents or remedies in respect of the
Collateral pursuant to the Collateral Documents.

5.04 Binding Effect. This Agreement has been, and each other Loan Document to
which a Loan Party is a party, when delivered hereunder, will have been, duly
executed and delivered by such Loan Party. This Agreement constitutes, and each
other such Loan Document when so executed and delivered will constitute, a
legal, valid and binding obligation of the Loan Party a party hereto or thereto,
as the case may be, enforceable against such Loan Party that is

 

74



--------------------------------------------------------------------------------

party hereto or thereto in accordance with its terms, except, in each case
(a) as may be limited by bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or other similar laws relating to or affecting the
enforcement of creditors’ rights generally, and by general principles of equity
which may limit the right to obtain equitable remedies (regardless of whether
such enforceability is a proceeding in equity or at law) and (b) as to the
enforceability of provisions for indemnification and the limitations thereon
arising as a matter of law or public policy.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein and (ii) fairly present the financial condition of PAA
and its Subsidiaries on a consolidated basis as of the respective dates thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.

(b) The unaudited consolidated balance sheets of PAA and its Subsidiaries dated
June 30, 2011, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present the financial condition of PAA and its Subsidiaries on a
consolidated basis as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

(c) As of the First Amendment Effective Date, for the period from December 31,
2011 through the First Amendment Effective Date, there exists no event or
circumstance with respect to the Company and its Subsidiaries taken as a whole,
either individually or in the aggregate, that has then resulted in a Material
Adverse Effect.

5.06 Litigation. Except as disclosed in the Audited Financial Statements, in
Schedule 5.06 or pursuant to Section 6.03, there are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Company,
overtly threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Company or any of its Subsidiaries or
against any Collateral (including, without limitation, any which challenge or
otherwise pertain to any Borrower’s title to any Collateral) that either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

5.07 Ownership of Property; Liens; Receivables. Each Borrower has good and
defensible title to all of its material property necessary or used in the
ordinary conduct of its business, free and clear of any (a) impediments in the
use of such property except for such impediments that could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect and
(b) Liens, other than Liens permitted by Section 7.01.

5.08 Environmental Compliance. Except as disclosed in Schedule 5.08 or pursuant
to Section 6.03, the Company and its Subsidiaries conduct their businesses in
material compliance with applicable Environmental Laws and in the ordinary
course of business, review

 

75



--------------------------------------------------------------------------------

claims received by, and made against, them which overtly allege liability or
responsibility on any of them for violation by any of them of any material
Environmental Law on their respective businesses, operations and material
properties, which could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

5.09 ERISA Compliance.

(a) Except as disclosed in the Audited Financial Statements, in Schedule 5.09 or
pursuant to Section 6.03, each Plan is in compliance in all material respects
with the applicable provisions of ERISA, the Code and other applicable Federal
or state laws, to the extent that any non-compliance therewith could reasonably
be expected to result in a Material Adverse Effect. Each Pension Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination or opinion letter from the IRS to the effect that the
form of such Plan is qualified under Section 401(a) of the Code and the trust
related thereto has been determined by the IRS to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter has
been submitted to the IRS. To the knowledge of the Company, nothing has occurred
with respect to the Company or any ERISA Affiliate that would prevent or cause
the loss of such tax-qualified status.

(b) Except as disclosed in the Audited Financial Statements, in Schedule 5.09 or
pursuant to Section 6.03, there are no pending or, to the knowledge of the
Company, overtly threatened in writing, claims, actions or lawsuits, or action
by any Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. Except as disclosed in the Audited
Financial Statements, in Schedule 5.09 or pursuant to Section 6.03, there has
been no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Plan that has resulted or, actually known to the
Company, could reasonably be expected to result in a Material Adverse Effect.

(c) Except as disclosed in the Audited Financial Statements, in Schedule 5.09 or
pursuant to Section 6.03, (i) no ERISA Event has occurred, and neither the
Company nor any ERISA Affiliate has actual knowledge of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan, (ii) the Company and each ERISA
Affiliate has met, in all material respects, all applicable requirements under
the Pension Funding Rules in respect of each Pension Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained, (iii) as of the most recent valuation date for any Pension Plan,
the funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher, and neither the Company nor any ERISA Affiliate has
actual knowledge of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage for any such plan to drop
below 60% as of the most recent valuation date, (iv) neither the Company nor any
ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums or obligations of immaterial amounts, and there are no
premium payments which have become due that are delinquent or are being
contested in good faith, (v) neither the Company nor any ERISA Affiliate has, to
its actual knowledge, engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA, and (vi) to the Company’s actual
knowledge, no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could

 

76



--------------------------------------------------------------------------------

reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan, in each case with respect to each of the
foregoing clauses (i) through (vi) of this Section 5.09(c), except as disclosed
in the Audited Financial Statements, in Schedule 5.09 or pursuant to
Section 6.03.

5.10 Margin Regulations; Investment Company Act.

(a) No Borrower is engaged or will engage, principally, or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) Neither the Company nor any other Loan Party is regulated under the
Investment Company Act of 1940.

5.11 Disclosure. There is no fact known to any Borrower that has not been
disclosed to the Administrative Agent and the Lenders in writing which,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement (including those delivered hereunder or under
any other Loan Document (in each case, as modified or supplemented by other
information so furnished, when so modified or supplemented)) contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements contained herein or therein, in the light of the
circumstances under which they were made, not misleading as of the date made or
deemed made (or if such information expressly relates or refers to an earlier
date, as of such earlier date); provided that, with respect to projected and
forecast financial information, the Company represents only that such
projections and forecasts were prepared in good faith based upon assumptions
deemed reasonable by the Company or PAA at the time.

5.12 Compliance with Laws. Except as set forth in Schedule 5.12 or in accordance
with Section 6.03, each Loan Party is in compliance in all material respects
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith, and if necessary, by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

5.13 Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 7.01) on all right, title and interest of each
Borrower in all of such Borrower’s (i) Petroleum Products inventory (excluding
tank bottoms and pipeline linefill of such Borrower), (ii) Swap Contracts
covering Petroleum Products inventory described in clause (i) above,
(iii) present and future contracts for the sale of Petroleum Products inventory
described in clause (i) above and Receivables thereunder, and (iv) proceeds and
products of the foregoing and all other Collateral described therein. Except for
filings completed prior to the Closing Date and as contemplated hereby and by
the Collateral Documents, no filing or other action will be necessary to perfect
or protect such Liens.

 

77



--------------------------------------------------------------------------------

ARTICLE VI. AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or (unless a collateral
arrangement satisfactory to the L/C Issuer has been entered into) any Letter of
Credit shall remain outstanding, the Company shall (and PMCULC, solely as to
itself, shall):

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender
the following statements and reports, at the Company’s expense:

(a) promptly upon the filing thereof, and in any event within ninety (90) days
after the end of each fiscal year, a copy of PAA’s Form 10-K, which report shall
include PAA’s complete consolidated financial statements together with all notes
thereto, prepared in reasonable detail in accordance with GAAP, together with an
opinion, without material qualification, based on an audit using generally
accepted auditing standards, by PricewaterhouseCoopers LLP, or other independent
certified public accountants selected by the general partner of PAA, stating
that such consolidated financial statements have been so prepared, and these
financial statements shall contain a consolidated balance sheet as of the end of
such fiscal year and consolidated statements of earnings for such fiscal year,
and such consolidated financial statements shall set forth in comparative form
the corresponding figures for the preceding fiscal year (and, following the
termination or release of the PAA Guaranty and within the time periods specified
herein, the Company’s complete audited annual consolidated financial statements,
prepared in reasonable detail in accordance with GAAP); and

(b) promptly upon the filing thereof, and in any event within sixty (60) days
after the end of each of the first three fiscal quarters of each fiscal year, a
copy of PAA’s Form 10-Q, which report shall include PAA’s unaudited consolidated
balance sheet as of the end of such fiscal quarter and consolidated statements
of PAA’s earnings and cash flows for such fiscal quarter and for the period from
the beginning of the then current fiscal year to the end of such fiscal quarter
(and, following the termination or release of the PAA Guaranty and within the
time periods specified herein, the Company’s unaudited consolidated balance
sheet as of the end of such fiscal quarter and consolidated statements of the
Company’s earnings and cash flows for such fiscal quarter and for the period
from the beginning of the then current fiscal year to the end of such fiscal
quarter).

To the extent any of the foregoing information is contained in materials filed
by PAA with the SEC, the Company shall not be separately required to furnish
such information under clause (a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

 

78



--------------------------------------------------------------------------------

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender (except as otherwise provided in subsection (c) below), in form and
detail reasonably satisfactory to the Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a copy of the certificate delivered to the
administrative agent and the lenders under the PAA Credit Agreement pursuant to
Section 6.02(a) thereof;

(b) on or about (but not later than) the seventeenth (17th) day of each month
(or the next succeeding Business Day, if the 17th is not a Business Day), a
certificate from a Responsible Officer of the Company with respect to the
representation and warranty set forth in Section 4.02(d);

(c) promptly, to the Administrative Agent, upon written request, such additional
information regarding the business, financial or corporate affairs of the
Company or any Subsidiary, or compliance with the terms of the Loan Documents
(including supporting information with respect to Collateral Value and the
calculation thereof), in each case which are reasonably requested by the
Administrative Agent or any Lender and not subject to confidentiality
restrictions or attorney-client privilege; and

(d) notice of any public announcement by Moody’s or S&P of any downgrade in a
PAA Debt Rating.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company or PAA posts such documents, or provides a link thereto on PAA’s website
on the Internet at the website address listed on Schedule 11.02, (ii) on which
such documents are delivered to the Administrative Agent for posting to the
Platform or (iii) on which such documents are posted on the Company’s or PAA’s
behalf on any other Internet or intranet website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent), and in either case,
the Company or PAA notifies the Administrative Agent of such posting or link.
The Administrative Agent shall have no obligation to request the delivery of or
to maintain paper copies of the documents referred to above, and in any event
shall have no responsibility to monitor compliance by the Company with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

Each Borrower and PAA hereby acknowledges that (a) the Administrative Agent or
its authorized Affiliates will make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of such Borrower and PAA
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) do not wish to receive
material non-public information with respect to any of the Borrowers, PAA or
their respective Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Each Borrower and PAA
hereby agrees that (w) all Borrower Materials that it instructs to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” each Borrower and PAA shall be deemed to have authorized the
Administrative

 

79



--------------------------------------------------------------------------------

Agent or its authorized Affiliates, the L/C Issuer and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to any Borrower or PAA or their respective securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.07); (y) all Borrower Materials so marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent or its authorized
Affiliates shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”

6.03 Notices. Promptly notify the Administrative Agent and each Lender not later
than five Business Days after any executive officer of the Company has
knowledge:

(a) of the occurrence of any Default; and

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04 Payment of Taxes, Etc. (a) Timely file (and cause PMCULC to timely file)
all required tax returns (including any extensions), (b) timely pay (and cause
PMCULC to timely pay) all taxes, assessments, and other governmental charges or
levies imposed upon it or upon its income, profits or property, and (c) maintain
(and cause PMCULC to maintain) appropriate accruals and reserves for all of the
foregoing as required by GAAP, except to the extent that (i) it is in good faith
contesting the validity thereof by appropriate proceedings, if necessary,
diligently conducted and has set aside on its books adequate reserves therefor
which are required by GAAP or (ii) such non-filing, non-payment or
non-maintenance would not reasonably be expected to result in a Material Adverse
Effect.

6.05 Preservation of Existence, Etc. (a) Preserve and maintain (and cause PMCULC
to preserve and maintain) its legal existence and good standing under the Laws
of the jurisdiction of its organization, (b) take (and cause PMCULC to take) all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary in the normal conduct of its business, except, in each case
(i) where the failure so to maintain or preserve (as the case may be) would not
reasonably be expected to cause a Material Adverse Effect or (ii) as permitted
in Section 7.02 or as a result of statutory conversions, continuances or similar
statutorily-permitted arrangements, and (c) PAA will preserve and maintain its
legal existence and good standing under the Laws of the jurisdiction of its
organization; except (i) where the failure so to maintain or preserve (as the
case may be) would not reasonably be expected to cause a Material Adverse Effect
(as defined in the PAA Credit Agreement) or (ii) as a result of statutory
conversions.

 

80



--------------------------------------------------------------------------------

6.06 Maintenance of Properties. Maintain, preserve and protect (and cause PMCULC
to maintain, preserve and protect) all Collateral and maintain all of its other
material properties and equipment that are necessary in the operation of its
business in good working order and condition, ordinary wear and tear and
obsoleteness excepted, in each case (a) except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect or (b) as permitted
in Section 7.03 or as a result of statutory conversions.

6.07 Maintenance of Insurance. Maintain (and cause PMCULC to maintain), with
financially sound and reputable insurance companies, insurance or, at its
option, self-insure in such amounts (after giving effect to any self-insurance
compatible with the following standards) and against such risks as are
customarily insured by other Persons engaged in the same or similar businesses
and owning similar properties provided, however, that notwithstanding the
foregoing provisions of this Section 6.07, the Company or any Subsidiary may
effect workers’ compensation or similar insurance in respect of operations in
any state or other jurisdiction through any insurance fund operated by such
state or other jurisdiction or by causing to be maintained a system or systems
of self-insurance in accord with applicable laws. The insurance coverages and
amounts will be reasonably determined by the Company, based on coverages carried
by prudent owners of similar property, and may be maintained by PAA.

6.08 Compliance with Laws; Compliance with Contracts for Sale of Hedged Eligible
Inventory. Comply (and cause PMCULC to comply) in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings, if necessary, diligently
conducted, or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect. Each Borrower will strictly perform
and observe all the terms and provisions of each contract for the sale of Hedged
Eligible Inventory to be performed or observed by it.

6.09 Books and Records. Maintain (and cause PMCULC to maintain) full and
accurate books of record and account in conformity with GAAP consistently
applied.

6.10 Inspection Rights. Permit (and cause PMCULC to permit) representatives and
independent contractors of the Administrative Agent to visit and inspect any of
its properties, to examine its corporate, financial and operating records, and
to make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its officers and independent public accountants, all
at such reasonable times during normal business hours, upon reasonable advance
notice to the Company. Each of the foregoing inspections and examinations shall
be made subject to compliance with applicable safety standards and the same
conditions applicable to any Borrower in respect of property of such Borrower on
the premises of Persons other than such Borrower or an Affiliate of the Company,
and all information, books and records furnished or requested to be made, all
information to be investigated or verified, all copies and abstracts of all
information, books and records and all discussion conducted with any officer,
employee or representative of any Borrower, in each case, shall be subject to
any applicable attorney-client privilege exceptions which the Company determines
is reasonably necessary and compliance with conditions to disclosures under
non-disclosure agreements between such Borrower and Persons other than such
Borrower or an Affiliate of the Company and the express undertaking of each
Person acting at the direction of or on behalf of any Lender Party to be bound
by the confidentiality provisions of Section 11.07 of this Agreement.

 

81



--------------------------------------------------------------------------------

6.11 Use of Proceeds. Use (and cause PMCULC to use) the proceeds of the
Borrowings to refinance outstanding Indebtedness under the Existing Credit
Agreement, finance purchases and storage of Hedged Eligible Inventory and
refinance Unreimbursed Amounts, and use (and cause PMCULC to use) all Letters of
Credit and Canadian BA’s solely to secure purchases of Hedged Eligible
Inventory.

6.12 Covenant to Give Security. Each Borrower, at its expense, will deliver, to
further secure its Obligations whenever requested by Administrative Agent in its
sole and absolute discretion, chattel mortgages, security agreements, financing
statements and other Collateral Documents in form and substance satisfactory to
Administrative Agent for the purpose of granting, confirming, and perfecting
first and prior liens or security interests in favor of the Administrative Agent
for the benefit of the Lender Parties, subject to applicable Liens permitted
pursuant to Section 7.01, in all of such Borrower’s (i) Petroleum Products
inventory (excluding tank bottoms, pipeline linefill and other Petroleum
Products inventory of such Borrower), (ii) Swap Contracts covering Petroleum
Products inventory described in clause (i) above, (iii) present and future
contracts for the sale of Petroleum Products inventory described in clause
(i) above and Receivables thereunder, and (iv) proceeds and products of the
foregoing.

6.13 Further Assurances. Promptly upon request by the Administrative Agent,
deliver (and cause PMCULC to deliver) such Collateral Documents, in form and
substance reasonably satisfactory to the Administrative Agent, as the
Administrative Agent may reasonably request from time to time, to (i) the
fullest extent permitted by applicable law, subject all Collateral of any
Borrower to the Liens now or hereafter intended to be covered by any of the
Collateral Documents to secure the Obligations of such Borrower, (ii) perfect
and maintain the validity, effectiveness and priority of any of the Collateral
Documents and any of the Liens intended to be created thereunder, subject to
applicable Liens permitted pursuant to Section 7.01, and (iii) assure, convey,
grant, assign, transfer, preserve, protect and confirm unto the Secured Parties
the rights granted or now or hereafter intended to be granted to the Secured
Parties under any Collateral Document.

ARTICLE VII. NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or (unless a collateral
arrangement satisfactory to the L/C Issuer has been entered into) any Letter of
Credit shall remain outstanding, no Borrower shall:

7.01 Liens. Create, incur, assume or permit to exist any Lien upon

(a) any Collateral except (i) Liens created pursuant to the Collateral
Documents, (ii) Permitted Inventory Liens, (iii) statutory Liens in respect of
First Purchase Crude Payables, (iv) Broker Liens on margin deposits with respect
to Swap Contracts, and (v) any other Liens expressly permitted to encumber such
Collateral under any Collateral Document; or

 

82



--------------------------------------------------------------------------------

(b) any tank bottoms or pipeline linefill commingled with Petroleum Product
inventory constituting Collateral.

7.02 Fundamental Changes; Dispositions. Merge, dissolve, liquidate, consolidate
with or into another Person, or sell, transfer, lease, exchange or otherwise
dispose of (whether in one transaction or in a series of related transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to or in favor of any Person, except that, so long as no Default exists or, upon
giving pro forma effect thereto, would immediately result therefrom, a Borrower
may merge or consolidate with another Subsidiary of PAA, provided that such
Borrower is the acquiring or surviving entity and immediately after giving
effect thereto, no Default exists.

7.03 Dispositions. Make any sale, transfer, lease, exchange or disposition of
any Collateral except in the ordinary course of business on ordinary trade
terms.

7.04 Transactions with Affiliates. Enter into any material transaction of any
kind with any Affiliate of the Company, whether or not in the ordinary course of
business, other than on terms that are no less favorable to such Borrower as
would be obtainable by such Borrower at the time in an arm’s length transaction
with a Person other than an Affiliate, provided that the foregoing restriction
shall not apply to any of the following transactions: (a) transactions between
or among the Company and any of its Subsidiaries; (b) any employment, equity
award, equity option or equity appreciation agreement or plan entered into by a
Borrower in the ordinary course of business of such Borrower; (c) transactions
effected in accordance with the terms of tax sharing, management services,
indemnification, omnibus and other agreements with PAA and its Affiliates;
(d) customary compensation, indemnification and other benefits made available to
officers, directors or employees of a Borrower, any of its Subsidiaries or the
General Partner, including reimbursement or advancement of out-of-pocket
expenses and provisions of officers’ and directors’ liability insurance; and
(e) transactions as contemplated by the Company’s agreement of limited
partnership or PMCULC’s articles of amalgamation.

7.05 Burdensome Agreements. Except as expressly provided for in the Loan
Documents, as described in any Schedule hereto or pursuant to a Restriction
Exception, the substance of which, in detail reasonably satisfactory to the
Administrative Agent, is promptly reported to Administrative Agent, enter into
any Contractual Obligation that limits the ability of any Borrower to create,
incur, assume or permit to exist Liens on any Collateral.

7.06 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose (within the meaning of Regulation U of the FRB).

7.07 PAA Consolidated Leverage Ratio. Permit the PAA Consolidated Leverage Ratio
as of the end of any fiscal quarter of PAA to be greater than the ratio set
forth below opposite such period, calculated, with respect to Consolidated
EBITDA (as defined in the PAA Credit Agreement and after giving effect to the
provisos set forth therein), on a trailing four-quarter basis:

 

83



--------------------------------------------------------------------------------

    

Applicable Period

   Maximum Consolidated
Leverage Ratio (i)
  

During an Acquisition Period

(as defined in the PAA Credit Agreement)

   5.50:1.0 (ii)   

Other than during an Acquisition Period

(as defined in the PAA Credit Agreement)

   5.00:1.0

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. (i) Any Borrower fails to pay (A) when due and payable, any
amount of principal of any Loan or any L/C Obligation, (B) within three Business
Days after the same becomes due and payable, any interest on any Loan or on any
L/C Obligation, or any fee due hereunder pursuant to Section 2.09, or (C) within
five Business Days after the same becomes due, any other amount payable
hereunder or under any other Loan Document, or (ii) PAA fails to pay within
three Business Days after the same becomes due and payable, any amount payable
under the PAA Guaranty or any other Loan Document; or

(b) Specific Covenants. Any Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03 or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or comply with any of its
obligations under any other covenant or agreement (not specified in subsection
(a) or (b) above) contained in any Loan Document to which it is a party on its
part to be performed or complied with and such failure continues for 30 days
after notice of such failure is given by the Administrative Agent to the
Company; or

(d) Representations and Warranties. Any representation or warranty made or
deemed made by or on behalf of the Company or PMCULC or by any other Loan Party
herein or in any other Loan Document shall be incorrect when made or deemed made
in any material respect; or

(e) Cross-Default. (i) The Company, PMCULC or any other Subsidiary of the
Company (A) fails to make any payment when due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) of any
principal of or interest on any Indebtedness (other than Indebtedness hereunder
and Indebtedness under Swap Contracts) in an aggregate principal amount, the
Dollar Equivalent of which exceeds the Threshold Amount, and such failure
continues after the passing of the applicable notice and grace periods, (other
than such Indebtedness the validity of which is being contested in good faith,
by appropriate proceedings (if necessary) and for which adequate reserves with
respect thereto are maintained on the books of the Company, PMCULC or such
Subsidiary as required by GAAP) or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, in each case, beyond the applicable grace, cure, extension,

 

84



--------------------------------------------------------------------------------

forbearance or similar period, if the effect of which failure or other event is
to cause, or to permit the holder or holders of such Indebtedness (or a trustee
or agent on behalf of such holder or holders) to cause, with the giving of
notice if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Company or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Company or any Subsidiary is an Affected Party (as so defined) and, in either
event, (1) the Swap Termination Value owed by the Company, PMCULC or such
Subsidiary as a result thereof is greater than the Threshold Amount (other than
amounts under such Swap Contract, the validity of which are being contested in
good faith, by appropriate proceedings (if necessary) and for which adequate
reserves with respect thereto are maintained on the books of the Company, PMCULC
or such Subsidiary as required by GAAP), (2) the effect of such Early
Termination Date is to cause such Swap Termination Value to be demanded or to
become due, and (3) such Swap Termination Value has not been paid when due; or

(f) Insolvency Proceedings, Etc. The Company, PMCULC, any other Subsidiary of
the Company, the operations, properties or financial condition of which is
significant to the Company as of the most recently ended fiscal quarter of the
Company, PAA, any other Significant Restricted Person (as such term is defined
in the PAA Credit Agreement), Plains All American GP LLC, Plains AAP, L.P., PAA
GP LLC or the General Partner institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for any Collateral or all or any material part of its property; or any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for 60 calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 calendar days, or an order
for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Borrower or PAA becomes unable
or admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not stayed, released, vacated or fully bonded within 60
days (or such longer period for which a stay of enforcement is allowed by
applicable Law) after its issue or levy; or

(h) Judgments. There is entered against any Borrower a final judgment for the
payment of money in an aggregate amount (as to all such judgments or orders) the
Dollar Equivalent of which exceeds the Threshold Amount (to the extent not
covered by independent third-party insurance as to which such insurer has not
disputed coverage, or self-insurance reasonably acceptable to the Administrative
Agent) at any one time outstanding and prior to the discharge thereof,
(i) enforcement proceedings are lawfully commenced by any creditor upon such
judgment, or (ii) there is a period of 30 consecutive days after the entry of
such judgment during which a discharge, stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

 

85



--------------------------------------------------------------------------------

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the payment Obligations,
ceases to be in full force and effect; or any Loan Party contests in any manner
the validity or enforceability of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or Section 6.12 shall for any reason (other than
pursuant to the terms hereof or thereof) cease to create a valid and perfected
first priority Lien (subject to Liens permitted by Section 7.01) on the
Collateral purported to be covered thereby; or

(m) PAA Event of Default. Any “Event of Default” shall occur, as such term is
defined in the PAA Credit Agreement.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated or suspended (as
the case may be), whereupon such commitments and obligation shall be terminated
or suspended (as the case may be);

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Company Cash Collateralize the L/C Obligations and Canadian
BA’s (in an amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

 

86



--------------------------------------------------------------------------------

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts that have accrued and are owing as aforesaid shall automatically become
due and payable, and the obligation of the Company to Cash Collateralize the L/C
Obligations and Canadian BA’s as aforesaid shall automatically become effective,
in each case without further act of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations and Canadian BA’s have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02),
any amounts received on account of the Obligations shall, subject to the
provisions of Sections 2.16 and 2.17, be applied by the Administrative Agent in
the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit and Canadian BA’s to the extent not otherwise Cash
Collateralized by the Company pursuant to Sections 2.03 and 2.16; and

Last, the balance, if any, after all of the payment Obligations have been
indefeasibly paid in full, to the Company or as otherwise required by Law.

 

87



--------------------------------------------------------------------------------

Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other payment Obligations, if any, in the order set forth above.

ARTICLE IX. ADMINISTRATIVE AGENT

9.01 Appointment and Authority. (a) Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and no Borrower shall have
rights as a third party beneficiary of any of such provisions (other than the
right to reasonably approve a successor Administrative Agent pursuant to
Section 9.06).

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders and the L/C Issuer hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and the L/C Issuer for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any Borrower to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX and Article XI (including Section 11.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

88



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the

 

89



--------------------------------------------------------------------------------

issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Company), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. In furtherance but not in limitation of the foregoing,
certain Canadian administrative operations and duties, including with respect to
Borrowings by PMCULC and Canadian collateral, may be performed by Bank of
America, N.A., Canada Branch, an affiliate of Administrative Agent, on behalf of
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation or Removal of Administrative Agent. (a) The Administrative
Agent may at any time give notice of its resignation to the Lenders, the L/C
Issuer and the Company, which notice shall set forth the proposed date of
resignation, which shall be not less than 30 days after the date of such notice,
during which time the Administrative Agent shall continue to act as the
Administrative Agent hereunder, unless sooner replaced or removed in accordance
with the provisions hereof. In addition, at any time the Person serving as
Administrative Agent is a Defaulting Lender pursuant to clause (d) of the
definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Company and such Person, remove such
Person as Administrative Agent. Upon receipt of any such notice of resignation
or issuance of notice of removal, the Required Lenders shall have the right to
appoint a successor (subject to consultation with the Company, unless an Event
of Default has occurred and is continuing), which shall be a bank with an office
in the United States, or an Affiliate of any such bank with an office in the
United States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation or the Required
Lenders issue such notice of removal, then the retiring or removed
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above
(subject to consultations with the Company, unless an Event of Default has
occurred and is continuing); provided that if the Administrative Agent shall
notify the Company and the Lenders that no qualifying Person has accepted such
appointment, then such resignation or removal shall nonetheless become effective
in accordance with such notice and (1) the retiring or removed Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the L/C Issuer
under any of the Loan Documents, the retiring or removed Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the L/C Issuer directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired or removed) Administrative

 

90



--------------------------------------------------------------------------------

Agent, and the retiring or removed Administrative Agent shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents
(if not already discharged therefrom as provided above in this Section). The
fees payable by the Company to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Company and such successor. After the retiring Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

(b) Any resignation by, or removal of, Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation or removal as L/C
Issuer and Swing Line Lender. Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, (a) such successor may succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed L/C Issuer and Swing Line Lender, (b) the retiring or removed L/C Issuer
and Swing Line Lender shall be discharged from all of their respective duties
and obligations hereunder or under the other Loan Documents, and (c) the
successor L/C Issuer and Swing Line Lender shall issue letters of credit in
substitution for or in support of the Letters of Credit, if any, outstanding at
the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Arrangers or Syndication Agents shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 

91



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 11.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same in accordance with Section 8.03;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04, in each case, in accordance with Section 8.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

9.10 Collateral Matters. The Lenders and the L/C Issuer irrevocably authorize
the Administrative Agent, at its option and in its discretion, to release any
Lien on any property granted to or held by the Administrative Agent under any
Loan Document (i) upon termination of the Aggregate Commitments and payment in
full of all payment Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) that is sold
or to be sold as part of or in connection with any sale not prohibited hereunder
or under any other Loan Document, or (iii) subject to Section 11.01, if
approved, authorized or ratified in writing by the Required Lenders. Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property pursuant to
this Section 9.10. In each case as specified in this Section 9.10, the
Administrative Agent will, at the Company’s expense, execute and deliver to the
Company such documents as the Company may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, in each case in accordance with the terms of the Loan Documents and this
Section 9.10.

 

92



--------------------------------------------------------------------------------

ARTICLE X. CONTINUING GUARANTY

10.01 PAA Guaranty. PAA hereby absolutely and unconditionally guarantees, as a
guaranty of payment and not merely as a guaranty of collection, prompt payment
when due, whether at stated maturity, by required prepayment, upon acceleration,
demand or otherwise, and at all times thereafter, of any and all of the payment
Obligations, whether for principal, interest, premiums, fees, indemnities,
damages, costs, expenses or otherwise, of each Borrower to the Lender Parties,
and whether arising hereunder or under any other Loan Document (including all
renewals, extensions, amendments, refinancings and other modifications thereof
and all costs, attorneys’ fees and expenses incurred by the Lender Parties in
connection with the collection or enforcement thereof). The Administrative
Agent’s books and records showing the amount of the payment Obligations of each
Borrower shall be admissible in evidence in any action or proceeding, and shall
be binding upon PAA, and conclusive absent manifest error for the purpose of
establishing the amount of the payment Obligations of each Borrower. This PAA
Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Obligations of any Borrower or any instrument or agreement
evidencing any Obligations of any Borrower, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Obligations which might otherwise
constitute a defense to the obligations of PAA under this PAA Guaranty, and PAA
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to any or all of the foregoing.

10.02 Rights of Lenders. PAA consents and agrees that the Lender Parties may, at
any time and from time to time, without notice or demand, and without affecting
the enforceability or continuing effectiveness hereof, in each case, unless
otherwise set forth herein, including in respect of Section 11.01: (a) amend,
extend, renew, compromise, discharge, accelerate or otherwise change the time
for payment or the terms of the Obligations of any Borrower or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this PAA Guaranty or any
Obligations of any Borrower; (c) apply such security and direct the order or
manner of sale thereof as the Administrative Agent, the L/C Issuer and the
Lenders in their sole discretion may determine; and (d) release or substitute
one or more of any endorsers or other guarantors of any of the Obligations of
any Borrower. Without limiting the generality of the foregoing, PAA consents to
the taking of, or failure to take, any action by the Lender Parties which might
in any manner or to any extent vary the risks of PAA under this PAA Guaranty or
which, but for this provision, might operate as a discharge of PAA.

10.03 Collateral Matters. PAA waives (a) any defense arising by reason of any
disability or other defense of any Borrower or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of any Lender
Party) of the liability of any Borrower; (b) any defense based on any claim that
PAA’s obligations exceed or are more burdensome than those of any Borrower;
(c) the benefit of any statute of limitations affecting PAA’s liability
hereunder; (d) any right to proceed against any Borrower, proceed against or
exhaust any security for the Obligations of any Borrower, or pursue any other
remedy in the

 

93



--------------------------------------------------------------------------------

power of any Lender Party whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by any Lender Party; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties. PAA expressly waives all
setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Obligations of any Borrower, and all
notices of acceptance of this PAA Guaranty or of the existence, creation or
incurrence of new or additional Obligations of any Borrower.

10.04 Obligations Independent. The obligations of PAA hereunder are those of
primary obligor, and not merely as surety, and are independent of the
Obligations of each Borrower and the obligations of any other guarantor, and a
separate action may be brought against PAA to enforce this PAA Guaranty whether
or not any Borrower or any other person or entity is joined as a party.

10.05 Subrogation. PAA shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this PAA Guaranty until all of the Obligations of the
Borrowers and any amounts payable under this PAA Guaranty have been indefeasibly
paid in full and the Commitments are terminated. If any amounts are paid to PAA
in violation of the foregoing limitation, then such amounts shall be held in
trust for the benefit of the Lender Parties and shall forthwith be paid to the
Lender Parties to reduce the amount of the Obligations of the Borrowers, whether
matured or unmatured.

10.06 Termination; Reinstatement. This PAA Guaranty is a continuing and
irrevocable guaranty of all payment Obligations of each Borrower now or
hereafter existing and shall remain in full force and effect until all payment
Obligations of each Borrower are indefeasibly paid in full in cash and the
Commitments with respect to each Borrower are terminated. Notwithstanding the
foregoing, this PAA Guaranty shall continue in full force and effect or be
revived, as the case may be, if any payment by or on behalf of any Borrower or
PAA is made, or any of the Lender Parties exercises its right of setoff, in
respect of the payment Obligations of any Borrower and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any of the Lender Parties in their
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Lender Parties are in possession of or have released this PAA Guaranty
and regardless of any prior revocation, rescission, termination or reduction.
The obligations of PAA under this paragraph shall survive termination of this
PAA Guaranty.

10.07 Subordination. PAA agrees that, upon the occurrence and during the
continuation of an Event of Default, the payment of all Indebtedness of any
Borrower owing to PAA, whether now existing or hereafter arising, including but
not limited to any obligation of any Borrower to PAA as subrogee of the Lender
Parties or resulting from PAA’s performance under this PAA Guaranty, shall be
subordinated to the indefeasible payment in full in cash of all payment
Obligations of the Borrowers. Upon the occurrence and during the continuation of
an

 

94



--------------------------------------------------------------------------------

Event of Default, any such obligation or indebtedness of any Borrower to PAA
shall be enforced and performance received by PAA as trustee for the Lender
Parties and, upon the written request of the Required Lenders, the proceeds
thereof shall be paid over to the Administrative Agent, for the benefit of the
Lender Parties, on account of the payment Obligations of the Borrowers, to be
applied in accordance with Section 8.03, but without reducing or affecting in
any manner the liability of PAA under this PAA Guaranty.

10.08 Stay of Acceleration. If acceleration of the time for payment of any of
the Obligations of any Borrower is stayed, in connection with any case commenced
by or against PAA or any Borrower under any Debtor Relief Laws, or otherwise,
all such amounts shall nonetheless be payable by PAA upon demand by the Lender
Parties.

10.09 Condition of Borrowers. PAA acknowledges and agrees that it has the sole
responsibility for, and has adequate means of, obtaining from each Borrower such
information concerning the financial condition, business and operations of the
Borrowers and any such other guarantor as PAA requires, and that none of the
Lender Parties has any duty, and PAA is not relying on the Lender Parties at any
time, to disclose to PAA any information relating to the business, operations or
financial condition of any Borrower (PAA waiving any duty on the part of the
Lender Parties to disclose such information and any defense relating to the
failure to provide the same).

ARTICLE XI. MISCELLANEOUS

11.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by any Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and each Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest at the Default Rate, except with
respect to

 

95



--------------------------------------------------------------------------------

interest on past-due principal of any Loan, which shall require the written
consent of each Lender, or (ii) to amend any financial covenant hereunder (or
any defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;

(e) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

(g) release all or substantially all of the Collateral of any Borrower in any
transaction or series of related transactions, or release any Borrower from the
negative pledge covenant set forth in Section 7.05, (i) without the written
consent of each Lender or (ii) unless (x) all Obligations of such Borrower have
been paid in full, assumed by the other Borrower or Cash Collateralized (or any
combination thereof) and all Commitments in favor of such Borrower have been
terminated and (y) the Administrative Agent and Lenders shall have received a
certificate from a Responsible Officer of the Company with respect to the
representation and warranty set forth in Section 4.02(d)) as it pertains to the
non-released Borrower’s Obligations and the non-released Borrower’s Collateral
Value; or

(h) release all or substantially all of the value of the PAA Guaranty, without
the written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letters may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

 

96



--------------------------------------------------------------------------------

11.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or other electronic
transmission as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to any Borrower, PAA, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the Company
and its Affiliates), if such questionnaire has been received by the Person
sending such notice or communication, or if such questionnaire has not been
received by such sending Person, to such address as may be reasonably believed
to be correct by such sending Person.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b). The Company and PMCULC hereby agree that any notice, demand,
consent, acknowledgment, direction, certification or other communication
delivered to the Company in accordance with the terms of this Agreement shall
constitute delivery to, and shall be deemed to have been delivered to PMCULC.

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent and the Company that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it, provided that approval of such procedures may be limited to particular
notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested”

 

97



--------------------------------------------------------------------------------

function, as available, return e-mail or other written acknowledgement),
provided that if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, PAA, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses have resulted from such Agent Party’s gross negligence,
willful misconduct or material breach of any of its obligations under any Loan
Document; provided, however, that in no event shall any party hereto, Related
Party of any party hereto or Agent Party have any liability to each other party
hereto, its Related Parties, any Agent Party or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d) Change of Address, Etc. Each of the Borrowers, PAA, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Company, the Administrative Agent, the L/C Issuer and the Swing
Line Lender. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Company or its
Subsidiaries or their respective securities for purposes of United States
Federal or state securities laws.

 

98



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of any Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Company shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of any Borrower, as provided in
Section 11.04(b). All telephone notices to and other telephonic communications
with the Administrative Agent may be recorded by any person a party thereto, and
each of the parties hereto consent to such recording.

11.03 No Waiver; Cumulative Remedies; Enforcement; Nature of Obligations. No
failure by any Lender, the L/C Issuer or the Administrative Agent to exercise,
and no delay by any such Person in exercising, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

All Obligations which are incurred by two or more Loan Parties shall be their
joint and several obligations and liabilities of such Loan Parties; provided,
the Lender Parties acknowledge and agree that as of the First Amendment
Effective Date (i) Borrowings and requests for Credit Extensions made or to be
made hereunder by any requesting Borrower are to be made by such requesting
Borrower severally and not jointly and severally by the Borrowers, and
(ii) Loans, L/C Obligations and Canadian BA’s of any Borrower are to be such
Borrower’s several Obligations, and not joint and several Obligations among all
Borrowers.

 

99



--------------------------------------------------------------------------------

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Company shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all out-of-pocket expenses incurred by
the Administrative Agent, any Lender or the L/C Issuer (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the L/C Issuer), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit, other than expenses of a Defaulting Lender
proximately caused by conduct, acts or omissions described in clauses (a),
(b) or (c) of the definition of “Defaulting Lender”.

(b) Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C Issuer
(each such Person being called an “Indemnitee”) against any and all liabilities,
obligations, claims, losses, damages, penalties, fines, actions, judgments,
suits, settlements, costs, expenses or disbursements (including reasonable fees
of attorneys, accountants, experts and advisors) of any kind or nature
whatsoever (in this section collectively called “liabilities and costs”) which
to any extent (in whole or in part) may be imposed on, incurred by, or asserted
against such Lender Party growing out of, resulting from or in any other way
associated with the Loan Documents and the transactions and events (including
the enforcement or defense thereof) at any time associated therewith or
contemplated therein and the Borrowers’ use of Loan proceeds (whether arising in
contract or in tort or otherwise and including any violation or noncompliance
with any Environmental Laws by any Indemnitee or any other Person or any
liabilities or duties of any Indemnitee or any other Person with respect to
Hazardous Materials found in or released into the environment). In the case of
an investigation, litigation or proceeding to which the indemnity in this
Section 11.04 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Company, any of its
equity holders, Affiliates or creditors or an Indemnitee or any third party and
whether or not an Indemnitee is otherwise a party thereto.

(c) THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH LIABILITIES
AND COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY
CLAIM OR THEORY OF STRICT LIABILITY OR CAUSED, IN WHOLE OR IN PART, BY ANY
NEGLIGENT ACT OR OMISSION OF ANY KIND BY ANY INDEMNITEE, provided only that no
Indemnitee

 

100



--------------------------------------------------------------------------------

shall be entitled under this section to receive indemnification for that
portion, if any, of any liabilities and costs which (i) is proximately caused by
its own (A) individual gross negligence or willful misconduct, as determined by
a court of competent jurisdiction in a final judgment, or (B) material breach of
any of its obligations hereunder or under any other Loan Documents, as
determined by a court of competent jurisdiction in a final judgment, (ii) arises
by reason of a claim (A) by any one or more Indemnitees against any one or more
other Indemnitees or (B) by an equity-interest owner of any Indemnitee against
any one or more Indemnitees, so long as in either such case, such claim is not
proximately caused solely by the breach hereunder or under any other Loan
Document by the Company or its Affiliates or (iii) are incurred by an Indemnitee
that is a Defaulting Lender, and such liabilities or costs are proximately
caused by conduct, acts or omissions described in clauses (a), (b) or (c) of the
definition of “Defaulting Lender”. If any Person (including the Company or any
of its Affiliates) ever alleges gross negligence or willful misconduct pursuant
to the preceding clause (i)(A) (but, for the avoidance of doubt, not with
respect to an allegation of a material breach pursuant to the preceding clause
(i)(B)) by any Indemnitee, the indemnification provided for in this section
shall nonetheless be paid upon demand, subject to later adjustment or
reimbursement, until such time as a court of competent jurisdiction enters a
final judgment as to the extent and effect of the alleged gross negligence or
willful misconduct. As used in this section the term “Indemnitee” shall refer
not only to each Person designated as a Lender Party in Section 1.01 but also to
each director, officer, trustee, agent, attorney, employee, representative and
Affiliate of such Persons. So long as no Default has occurred and is continuing
and the Company is financially solvent, no Indemnitee may settle any claim to be
indemnified without the consent of the Company, such consent not to be
unreasonably withheld; provided that the Company may not reasonably withhold
consent to any settlement that an Indemnitee proposes, if the Company does not
have the financial ability to pay all its obligations outstanding and asserted
against the Company at that time, including the maximum potential claims against
the Indemnitee to be indemnified pursuant to this Section 11.04.

(d) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any applicable Related Party of any of the
foregoing, without affecting the Company’s payment obligations with respect
thereto, each Lender severally agrees to pay to the Administrative Agent (or any
such sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (d) are subject to the provisions of Section 2.12(d).

(e) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto or Related Party of any party hereto shall
assert, and hereby waives, any claim against each other party hereto and its
Related Parties (including, as applicable, each Indemnitee), on any theory of
liability, for special, indirect, consequential or

 

101



--------------------------------------------------------------------------------

punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby other
than as a result of such Indemnitee’s gross negligence, willful misconduct or
material breach of any of its obligations under any Loan Document.

(f) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor and the Company’s receipt of reasonably
detailed invoices or statements related thereto.

(g) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

11.05 Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect in the applicable currency
of such recovery or payment. The obligations of the Lenders and the L/C Issuer
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder (other than
assignments by PMCULC to, and corresponding assumptions by, the Company) without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this

 

102



--------------------------------------------------------------------------------

Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans, and Canadian BA’s) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
the Swing Line Lender’s rights and obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any such assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

103



--------------------------------------------------------------------------------

(A) the consent of the Company (such consent not to be unreasonably withheld)
shall be required unless (1) an Event of Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender; provided
that the Company shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to the Administrative Agent within
five (5) Business Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld, delayed or conditioned) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld,
delayed or conditioned) shall be required for any assignment that increases the
obligation of such assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld, delayed or conditioned) shall be required for any assignment.

(iv) Assignment and Assumption. The parties to each assignment permitted by
Section 11.06(b) shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

(vi) No Assignment Resulting in Additional Indemnified Taxes. No such assignment
shall be made to any Person that, through its Lending Offices, is not capable of
lending Canadian Dollars to each Borrower without the imposition of any
additional Indemnified Taxes.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of

 

104



--------------------------------------------------------------------------------

the Company and the Administrative Agent, the applicable pro rata share of Loans
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all
Committed Loans and participations in Letters of Credit and Swing Line Loans in
accordance with its Applicable Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender against receipt by such Borrower of the
cancelled original Note issued by such Borrower to the assignor, if its entire
Commitment was assigned, or evidence that such assignor’s Note is marked to
reflect its reduction. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time and recordation of Assignments and
Assumptions (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrowers, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Company and any Lender, at any
reasonable time and from time to time upon reasonable prior notice, and the
Administrative Agent shall provide any information therein as the Company shall
reasonably request from time to time.

 

105



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Company or any
of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans owing to it
and Canadian BA’s); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Lenders and the L/C
Issuer shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations therein, including the requirements under Section 3.01 (it being
understood that the documentation required under Section 3.01 shall be delivered
to the participating Lender) and the obligations imposed by such Sections and
shall be subject to replacement pursuant to Section 3.06 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. Each Lender that sells a participation agrees,
at such Lender’s request and expense, to use reasonable efforts to cooperate
with the Company to effectuate the provisions of Section 3.06 with respect to
any Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, solely for tax purposes,
maintain a register on which it enters the name and address of each Participant
in such Lender’s Loans and the principal amounts (and stated interest) of each
such Participant’s interest in such Lender’s Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of its Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in such Lender’s commitments, loans,
letters of credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the Treasury regulations. The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in such Lender’s Participant Register as the
owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary. For the avoidance of doubt, the Administrative Agent
(in its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

 

106



--------------------------------------------------------------------------------

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply and complies with Section 3.01(e) as though it were a
Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon 30 days’ notice to the Company and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Company,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Company shall be entitled to appoint from among the
Lenders a successor L/C Issuer (subject to such successor’s acceptance) or Swing
Line Lender (subject to such successor’s acceptance) hereunder; provided,
however, that no failure by the Company to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer or Swing Line Lender, as
the case may be. If Bank of America resigns as L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). Upon the
appointment of a successor L/C Issuer, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer, and (b) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.

(h) Lost Notes. Upon receipt of an affidavit reasonably satisfactory to the
Company of an officer of any Lender as to the loss, theft, destruction or
mutilation of its Note which is not of public record, and, in the case of any
such loss, theft, destruction or mutilation, upon cancellation of such Note,
each Borrower will execute and deliver, in lieu thereof, a replacement Note in
the principal amount of such Lender’s then Commitment or if no Commitment is in
effect, the outstanding principal amount owed to such Lender and otherwise of
like tenor.

11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer (for itself and each of its
Related Parties) agrees to maintain the confidentiality of the Information (as
defined below), except that

 

107



--------------------------------------------------------------------------------

Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and will
maintain such confidences), (b) to the extent requested or required by
applicable laws or regulations or by any subpoena or similar legal process,
including in connection with any pledge or assignment made pursuant to
Section 11.06(f), (c) subject to this Section 11.07, to any other party hereto,
(d) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or in connection with any Default or anticipated Default,
the enforcement of rights hereunder or thereunder, (e) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Proposed Lender invited to be a Lender pursuant to Section 2.15(c) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to, and requested by, any Borrower and its obligations,
(f) with the consent of the Company or (g) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, the
L/C Issuer or any of their respective Affiliates on a nonconfidential basis from
a source other than the Company.

For purposes of this Section, “Information” means all information received from
the Company, PAA or any Subsidiary relating to the Company, PAA or any
Subsidiary, or any Affiliate of any of them, or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by the Company or any Subsidiary, provided that, in the case
of information received from the Company or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

11.08 Right of Setoff. At any time and from time to time during the continuance
of any Event of Default, each Lender and the L/C Issuer is hereby authorized, to
the fullest extent permitted by applicable law, to set off and apply against the
payment Obligations then due and payable (without notice to any Borrower or PAA)
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the L/C Issuer or any such Affiliate
to or for the credit or the account of such Borrower or PAA; provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the

 

108



--------------------------------------------------------------------------------

provisions of Section 2.17 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify the Company and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the appropriate Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder. In no event shall
the aggregate “interest” (as defined in section 347 of the Criminal Code
(Canada)) payable by PMCULC under the Loan Documents exceed the maximum
effective annual rate of interest on the “credit advanced” (as defined in that
section) permitted under that section and, if any payment, collection or demand
pursuant to this Agreement in respect of “interest” (as defined in that section)
is determined to be contrary to the provisions of that section, such payment,
collection or demand shall be deemed to have been made by mutual mistake of
PMCULC, Administrative Agent and Lenders and the amount of such excess payment
or collection shall be refunded to PMCULC. For purposes of any Notes made by
PMCULC, the effective annual rate of interest shall be determined in accordance
with generally accepted actuarial practices and principles over the term
applicable thereto on the basis of annual compounding of the lawfully permitted
rate of interest and, in the event of dispute, a certificate of a Fellow of the
Canadian Institute of Actuaries appointed by Administrative Agent shall be prima
facie evidence, for the purposes of such determination.

11.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

109



--------------------------------------------------------------------------------

11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

11.13 Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04 or gives a notice pursuant to Section 3.02 and does not
subsequently designate a different Lending Office or assign its rights and
obligations hereunder to another of its offices, branches or affiliates as
provided in Section 3.06(a), (ii) any Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, (iii) any Lender is a Defaulting Lender, (iv) other
than as set forth in the immediately succeeding clause (v), any Lender fails to
consent to an election, consent, amendment, waiver or other modification to this
Agreement or any other Loan Document that requires the consent of (A) the
Required Lenders, and such election, consent, amendment, waiver or other
modification is otherwise consented to by the Required Lenders, or (B) all
Lenders (or all Lenders directly affected thereby), and such election, consent,
amendment, waiver or other modification is otherwise consented to by
Supermajority Lenders, (v) any Lender is a Non-Extending Lender or (vi) any
other circumstance exists hereunder that gives the Company the right to replace
a Lender as a party hereto, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

(a) unless paid by the assignee or waived by the Administrative Agent in its
sole discretion, the Company shall have paid (or caused PMCULC to pay) to the
Administrative Agent the assignment fee specified in Section 11.06(b);

 

110



--------------------------------------------------------------------------------

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05 and subject to
Section 2.17) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not violate applicable Laws.

Notwithstanding the foregoing rights of the Company under this Section, the
Company may not replace any Lender which seeks compensation under Section 3.04
or reimbursement under Section 3.01 unless the Company is replacing all Lenders
which are then seeking such compensation or reimbursement.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS.

(b) SUBMISSION TO JURISDICTION. EACH BORROWER AND PAA IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY BORROWER OR PAA OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

111



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. EACH BORROWER AND PAA IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower and PAA acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (a) (i) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers, the Syndication
Agent and the Lenders are arm’s-length commercial transactions between the
Borrowers, PAA and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arrangers, the Syndication Agent and the Lenders, on
the other hand, (ii) each of the Borrowers and PAA has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (iii) each of the Borrowers and PAA is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b) (i) the Administrative
Agent, the Syndication Agent and the Arrangers each is and has been acting
solely as a principal

 

112



--------------------------------------------------------------------------------

and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for any
Borrower, PAA or any of their respective Affiliates, or any other Person and
(ii) none of the Administrative Agent, any Arranger, the Syndication Agent nor
any Lender has any obligation to any Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (c) the
Administrative Agent, the Arrangers, the Syndication Agent, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers, PAA and their
respective Affiliates, and none of the Administrative Agent, any Arranger, the
Syndication Agent nor any Lender has any obligation to disclose any of such
interests to any Borrower, PAA or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Borrowers and PAA hereby waives and
releases any claims that it may have against the Administrative Agent, the
Syndication Agent and the Arrangers with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

11.17 No Recourse to Other Persons. No past, present or future director,
officer, partner, employee, incorporator, manager, stockholder, unitholder or
member of any Borrower, General Partner, PAA, PAA GP LLC, a Delaware limited
liability company, Plains AAP, L.P., a Delaware limited partnership, or Plains
All American GP LLC, a Delaware limited liability company, as such, and no past,
present or future director, officer, partner, employee, incorporator, manager,
stockholder, unitholder or member of any Subsidiary of the Company, as such,
shall have any liability for any Obligations or for any claim based on, in
respect of, or by reason of, the Obligations or their creation. Each party
hereto, for itself and each of its Related Parties, waives and releases all such
liability. The waiver and release are part of the consideration for the
incurrence of Indebtedness by each Borrower hereunder and, as applicable, the
making of the Notes.

11.18 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or other
electronic imaging means or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

11.19 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Borrower, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Borrower in accordance
with the Act. Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all information that is in its or
any of its Subsidiary’s possession or control and not

 

113



--------------------------------------------------------------------------------

subject to confidentiality arrangements with third parties or counsel which the
Administrative Agent or such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act (and if any of such
information is not in the Borrower’s or any of its Subsidiary’s possession or
control, will use its commercially reasonable efforts to obtain such information
and other documentation).

11.20 Time of the Essence. Time is of the essence of the Loan Documents.

11.21 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

11.22 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

11.23 Restated Agreement. In connection with the amendment and restatement of
the Existing Credit Agreement pursuant hereto, the Company, Administrative Agent
and applicable Lenders made, as of the Closing Date, adjustments to the
outstanding principal amount of “Loans” under the Existing Credit Agreement (as
such term is defined therein) (but not any interest accrued thereon prior to the
Closing Date), including the borrowing of additional Loans hereunder and the
repayment of loans thereunder plus all applicable accrued interest, fees and
expenses as was necessary to provide for Loans hereunder by each such Lender in
the amount of its Applicable Percentage of all Loans as of the Closing Date, but
no such adjustment of any “Eurodollar Loans” (as such term is defined therein)
(i) constituted a payment or prepayment of all or a portion of any such
Eurodollar Loans or (ii) entitled any Lender to any

 

114



--------------------------------------------------------------------------------

reimbursement under Section 3.05 hereof, and each such Lender was deemed to have
made an assignment of its outstanding Loans under the Existing Credit Agreement,
and assumed outstanding Loans of other Lenders under the Existing Credit
Agreement as were necessary to effect the foregoing. The Company states and
acknowledges that this Agreement is entered into by it in amendment and
restatement of the Existing Credit Agreement. The Company further states,
acknowledges and agrees that the preceding sentence does not and shall not alter
or otherwise modify in any regard, directly or indirectly, expressly or
impliedly or otherwise, the terms, provisions and conditions expressly set forth
in, and contemplated by, this Agreement, or the transactions contemplated
hereby, which in each case shall be governed solely by the terms, provisions and
conditions of this Agreement and the other Loan Documents without regard to this
Section 11.23.

 

115



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

PLAINS MARKETING, L.P., as Borrower By:   PLAINS MARKETING GP INC.,   its
general partner By:      

Charles Kingswell-Smith

Vice President and Treasurer

PLAINS ALL AMERICAN PIPELINE, L.P.

By:

  PAA GP LLC, its general partner

By:

  PLAINS AAP, L.P., its sole member

By:

 

PLAINS ALL AMERICAN GP LLC,

its general partner

By:      

Charles Kingswell-Smith

Vice President and Treasurer

 

Plains Marketing Hedged Inventory Facility

 

S-1



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:     Name:     Title:    

 

Plains Marketing Hedged Inventory Facility

 

S-2



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,

as a Lender and L/C Issuer

By:     Name:     Title:    

 

Plains Marketing Hedged Inventory Facility

 

S-3



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

By:     Name:     Title:    

 

Plains Marketing Hedged Inventory Facility

 

S-4



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender

By:     Name:     Title:     By:     Name:     Title:    

 

Plains Marketing Hedged Inventory Facility

 

S-5



--------------------------------------------------------------------------------

DNB NOR BANK ASA, as a Lender

By:     Name:     Title:     By:     Name:     Title:    

 

Plains Marketing Hedged Inventory Facility

 

S-6



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender

By:     Name:     Title:    

 

Plains Marketing Hedged Inventory Facility

 

S-7



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender

By:     Name:     Title:    

 

Plains Marketing Hedged Inventory Facility

 

S-8



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE, as a Lender

By:     Name:     Title:    

 

Plains Marketing Hedged Inventory Facility

 

S-9



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender

By:     Name:     Title:    

 

Plains Marketing Hedged Inventory Facility

 

S-10



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender

By:     Name:     Title:    

 

Plains Marketing Hedged Inventory Facility

 

S-11



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK (USA), as a Lender

By:     Name:     Title:    

 

Plains Marketing Hedged Inventory Facility

 

S-12



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender

By:     Name:     Title:    

 

Plains Marketing Hedged Inventory Facility

 

S-13



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender

By:     Name:     Title:    

 

Plains Marketing Hedged Inventory Facility

 

S-14



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender

By:     Name:     Title:    

 

Plains Marketing Hedged Inventory Facility

 

S-15



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender

By:     Name:   Justin Alexander Title:   Vice President

 

Plains Marketing Hedged Inventory Facility

 

S-16



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender

By:     Name:     Title:    

 

Plains Marketing Hedged Inventory Facility

 

S-17



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORP., NEW YORK, as a Lender

By:     Name:     Title:    

 

Plains Marketing Hedged Inventory Facility

 

S-18



--------------------------------------------------------------------------------

ING CAPITAL LLC, as a Lender

By:     Name:     Title:    

 

Plains Marketing Hedged Inventory Facility

 

S-19



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender

By:     Name:     Title:    

 

Plains Marketing Hedged Inventory Facility

 

S-20



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender

By:     Name:     Title:    

 

Plains Marketing Hedged Inventory Facility

 

S-21



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender

By:     Name:     Title:    

 

Plains Marketing Hedged Inventory Facility

 

S-22



--------------------------------------------------------------------------------

BANK OF MONTREAL, as a Lender

By:     Name:     Title:    

 

Plains Marketing Hedged Inventory Facility

 

S-23



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender    Commitment      Applicable
Percentage*  

Bank of America, N.A.

   $ 75,000,000.00         5.3571428571 % 

Société Générale

   $ 75,000,000.00         5.3571428571 % 

Citibank, N.A.

   $ 75,000,000.00         5.3571428571 % 

JPMorgan Chase Bank, N.A.

   $ 75,000,000.00         5.3571428571 % 

Mizuho Corporate Bank, Ltd.

   $ 75,000,000.00         5.3571428571 % 

The Bank of Nova Scotia

   $ 70,000,000.00         5.0000000000 % 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 70,000,000.00         5.0000000000 % 

DNB Bank ASA, Grand Cayman Branch

   $ 70,000,000.00         5.0000000000 % 

Bank of Montreal

   $ 65,000,000.00         4.6428571429 % 

Barclays Bank PLC

   $ 65,000,000.00         4.6428571429 % 

Canadian Imperial Bank of Commerce, New York Agency

   $ 65,000,000.00         4.6428571429 % 

Compass Bank

   $ 65,000,000.00         4.6428571429 % 

UBS Loan Finance LLC

   $ 65,000,000.00         4.6428571429 % 

Morgan Stanley Bank, N.A.

   $ 60,000,000.00         4.2857142857 % 

Royal Bank of Canada

   $ 60,000,000.00         4.2857142857 % 

Sumitomo Mitsui Banking Corporation

   $ 60,000,000.00         4.2857142857 % 

SunTrust Bank

   $ 60,000,000.00         4.2857142857 % 

BNP Paribas

   $ 40,000,000.00         2.8571428571 % 

Wells Fargo Bank, National Association

   $ 40,000,000.00         2.8571428571 % 

Fifth Third Bank

   $ 35,000,000.00         2.5000000000 % 

ING Capital LLC

   $ 35,000,000.00         2.5000000000 % 

Regions Bank

   $ 35,000,000.00         2.5000000000 % 

U.S. Bank National Association

   $ 35,000,000.00         2.5000000000 % 

PNC Bank National Association

   $ 30,000,000.00         2.1428571429 % 

Total

   $ 1,400,000,000.00         100.0000000000 % 

 

* Rounded to ten decimal places



--------------------------------------------------------------------------------

SCHEDULE 2.01A

CANADIAN BANKERS’ ACCEPTANCES

1. Execution of Canadian BA’s. (a) To facilitate the acceptance of Canadian BA’s
hereunder, PMCULC hereby appoints each Lender as its attorney to sign and
endorse on its behalf, as and when considered necessary by such Lender, an
appropriate number of Canadian BA’s in the form prescribed by such Lender.

(b) Each Lender may, at its option, execute any Canadian BA in handwriting or by
the facsimile or mechanical signature of any of its authorized officers, and
each Lender is hereby authorized to accept or pay, as the case may be, any
Canadian BA of PMCULC that purports to bear such a signature, notwithstanding
that any such individual has ceased to be an authorized officer of such Lender.
Any such Canadian BA shall be as valid as if such individual were an authorized
officer at the date of issue of the Canadian BA.

(c) Any Canadian BA signed by a Lender as attorney for PMCULC, whether signed in
handwriting or by the facsimile or mechanical signature of an authorized officer
of a Lender, may be dealt with by such Lender for all intents and purposes, and
shall bind PMCULC, as if duly signed and issued by PMCULC.

(d) The receipt by a Lender of a request for a Borrowing by way of Canadian BA’s
shall be such Lender’s sufficient authority to execute, and each Lender shall,
subject to the terms and conditions of this Agreement, execute Canadian BA’s in
accordance with such request and the advice of the Administrative Agent given
pursuant to Section 4 of this Schedule, and the Canadian BA’s so executed shall
thereupon be deemed to have been presented for acceptance.

2. Sale of Canadian BA’s. (a) It shall be the responsibility of each Lender to
arrange, in accordance with normal market practice, for the sale on each funding
date of a Canadian BA to be accepted by such Lender, failing which such Lender
shall purchase such Canadian BA.

(b) In accordance with the procedures set forth in Section 4 of this Schedule,
each Lender will make the net proceeds of the applicable Borrowing by way of
Canadian BA’s available to PMCULC on the funding date.

(c) The parties agree that in the administering of Canadian BA’s, each Lender
may avail itself of the debt clearing services offered by a clearing house for
depository notes pursuant to the Depository Bills and Notes Act (Canada) and
that the procedures set forth in Article II of the Credit Agreement be deemed
amended to the extent necessary to comply with the requirements of such debt
clearing services.

3. Size and Maturity of Canadian BA’s and Rollovers. Each Borrowing by means of
Canadian BA’s shall be in a minimum amount of CDN$500,000, and no more than
seven Borrowings of Canadian BA’s shall be outstanding at any time. Each
Canadian BA shall have a

 

1



--------------------------------------------------------------------------------

term of 30, 60, 90 or 180 days (or such other period as may be agreed to by
PMCULC and the Lenders) after the date of acceptance of the Canadian BA by a
Lender, but no Canadian BA may mature on a date which is not a Business Day or
after the Maturity Date. The face amount at maturity of a Canadian BA may be
rolled over as a Canadian BA (by repayment and reissue) or repaid.

4. Coordination of Canadian BA Advances. Each Lender shall advance its
Applicable Percentage of each Borrowing by way of Canadian BA’s in accordance
with Section 2.02(b) and the provisions set forth below.

(a) The Administrative Agent, promptly following receipt of a notice from PMCULC
pursuant to Section 2.01 requesting a Borrowing by way of Canadian BA’s, shall
advise each Lender of the aggregate face amount and term(s) of the Canadian BA’s
to be accepted by it, which term(s) shall, subject to the provisions hereof, be
identical for all Lenders. The aggregate face amount of Canadian BA’s to be
accepted by a Lender shall be determined by the Administrative Agent by
reference to the respective Commitments of the Lenders. In the event it is not
practicable to allocate Canadian BA’s to each Lender such that the aggregate
amount of Canadian BA’s required to be purchased by such Lender hereunder is in
a whole multiple of C$100,000, Administrative Agent is authorized by PMCULC and
each Lender to make such allocation as Administrative Agent determines in its
sole and unfettered discretion may be equitable in the circumstances and, if the
aggregate amount of such Canadian BA’s is not a whole multiple of C$100,000,
then the Administrative Agent may allocate (on a basis considered by it to be
equitable) the excess of such amount over the next lowest whole multiple of
C$100,000 to one Lender, which shall purchase a Canadian BA with a face amount
equal to the excess and having the same term as the corresponding Canadian BA’s.
In no event shall the portion of the outstanding Borrowings by way of Canadian
BA’s of a Lender exceed such Lender’s Percentage Share of the aggregate
Borrowings by way of Canadian BA’s by more than C$100,000 as a result of such
exercise of discretion by Administrative Agent.

(b) Each Lender shall transfer to the Administrative Agent by not later than
2:00 p.m. (Toronto time) on each funding date for Canadian BA’s, immediately
available Canadian Dollars in an aggregate amount equal to the Canadian BA
Discount Proceeds of all Canadian BA’s accepted and sold or purchased by such
Lender on such funding date net of the applicable Canadian BA Fee and net of the
amount required to pay any of its previously accepted Canadian BA’s that are
maturing on the funding date or any of its other Borrowing that are being
converted to Canadian BA’s on the funding date. In the case of a conversion from
a Borrowing of Canadian Prime Rate Loans to PMCULC into a Borrowing by way of
Bankers’ Acceptances to be accepted by a Lender pursuant hereto, such Lender, in
order to satisfy the continuing liability of PMCULC to it for the principal
amount of the Canadian Prime Rate Loans being converted, shall retain for its
own account the Canadian BA Discount Proceeds of each new Canadian BA issued by
it in connection with such conversion; and PMCULC shall, on the date of issuance
of the Canadian BA’s, pay to the Administrative Agent for the benefit of Lenders
an amount equal to the difference between the aggregate principal amount of the
Canadian Prime Rate Loans being converted owing to the Lenders and the aggregate
Canadian BA Discount Proceeds of such Canadian BA’s net of the applicable
Canadian BA Fee.

 

2



--------------------------------------------------------------------------------

(c) Notwithstanding any other provision hereof, for the purpose of determining
the amount to be transferred by a Lender to PMCULC in respect of the sale of any
Canadian BA accepted by such Lender and sold or purchased by it, the proceeds of
sale thereof shall be deemed to be an amount equal to the Canadian BA Discount
Proceeds calculated with respect thereto. Accordingly, in respect of any
particular Canadian BA accepted by it, a Lender (in addition to its entitlement
to retain the applicable Canadian BA Fee for its own account) (i) shall be
entitled to retain for its own account the amount, if any, by which the actual
proceeds of sale thereof exceed the Canadian BA Discount Proceeds calculated
with respect thereto; and (ii) shall be required to pay out of its own funds the
amount, if any, by which the actual proceeds of sale thereof are less than the
Canadian BA Discount Proceeds calculated with respect thereto.

(d) Whenever PMCULC requests a Borrowing that includes Canadian BA’s, each
Lender that is not permitted by applicable law, by its internal policies to
accept Canadian BA’s or by customary market practice to accept a Canadian BA (a
“Non BA Lender”) shall, in lieu of accepting its pro rata amount of such
Canadian BA’s, make available to PMCULC on the funding date a non-interest
bearing loan (a “Canadian BA Equivalent Loan”) in Canadian Dollars in an amount
equal to the amount of Canadian BA Discount Proceeds that would constitute its
pro rata amount of the applicable Canadian BA’s based on the Canadian BA
Discount Rate set forth in clause (b) of the definition of “Canadian BA Discount
Rate”. Each Non BA Lender also shall be entitled to deduct from each Canadian BA
Equivalent Loan an amount equal to the Canadian BA Fee that would have been
applicable had it been able to accept Canadian BA’s. Each Canadian BA Equivalent
Loan shall have a term equal to the term of the Canadian BA’s that the Non BA
Lender would otherwise have accepted and PMCULC shall, at the end of that term,
be obligated to pay the Non BA Lender an amount equal to the aggregate face
amount of the Canadian BA’s that it would otherwise have accepted. All
provisions of this Agreement applicable to Canadian BA’s and Lenders that accept
Canadian BA’s shall apply mutatis mutandis to Canadian BA Equivalent Loans and
Non BA Lenders and, without limiting the foregoing, Borrowings shall include
Canadian BA Equivalent Loans.

5. Payment of Canadian BA’s; Cash Collateral; Prepayments; Taxes, Yield
Protection and Illegality. (a) PMCULC shall provide for the payment to each
Lender of the full face amount of each Canadian BA accepted for its account on
the earlier of (i) the date of maturity of such Canadian BA; and (ii) the date
on which any Obligations become due and payable pursuant to Section 8.02. Any
amount owing by PMCULC in respect of any Canadian BA which is not paid in
accordance with the foregoing, shall, as and from the date on which such
Canadian BA matures, be deemed to be outstanding hereunder as a Canadian Prime
Rate Loan. Each Lender shall be entitled to recover interest from PMCULC, at the
Default Rate, on any amount that is not paid when due by PMCULC, from the date
of maturity of each applicable Canadian BA to the date such payment, and all
interest thereon, is provided for by PMCULC, both before and after demand,
default and judgment.

(b) For purposes of this Schedule 2.01A, Section 2.05(d) and Section 8.02(c),
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Lenders, as collateral for the
Obligations in respect of Canadian BA’s, cash or deposit account balances
pursuant to documentation in form and substance satisfactory to the

 

3



--------------------------------------------------------------------------------

Administrative Agent and the Lenders (which documents are hereby consented to by
the Lenders). Derivatives of such term have corresponding meanings. PMCULC
hereby grants to the Administrative Agent, for the benefit of the Lenders, a
security interest in all such cash and deposit account balances and all proceeds
of the foregoing. Cash Collateral shall be maintained in blocked accounts at
Bank of America.

(c) Any amounts received by the Administrative Agent to be applied to
outstanding Canadian BA’s, whether pursuant to an Event of Default and
acceleration of the Obligations under Section 8.02 or a prepayment as permitted
or required under Section 2.05, shall be deposited into an escrow account
maintained by and in the name of the Administrative Agent for the benefit of
Lenders for set-off against such outstanding Canadian BA’s as they mature, and
pending such application shall bear interest at the rate declared by the
Administrative Agent from time to time as that customarily paid by it in respect
of similar deposits for such amount and for such period relative to the maturity
date of such Canadian BA’s, as applicable. Upon the repayment of all such
outstanding Canadian BA’s, any amounts remaining (including accrued interest)
will (i) during the continuance of an Event of Default, be subject to such
remedies as each Lender Party may have hereunder or under applicable Law, or
(ii) otherwise, be released to PMCULC.

(d) The provisions of Article II applicable to Loans, Letters of Credit and the
Commitments and Obligations in respect thereof apply to Canadian BA’s and the
Commitments and Obligations in respect thereof, mutatis mutandis.

6. Deemed Advance — Canadian BA’s. Except for amounts that are paid from the
proceeds of a rollover of a Canadian BA or for which payment has otherwise been
funded by PMCULC, any amount that a Lender pays to any third party on or after
the date of maturity of a Canadian BA in satisfaction thereof, or that is owing
to a Lender in respect of a Canadian BA on or after the date of maturity of such
a Canadian BA, shall be deemed to be a Canadian Prime Rate Loan to PMCULC under
this Agreement. Each Lender shall forthwith give notice of the making of such a
Loan to PMCULC, the Administrative Agent and the other Lenders. Interest shall
be payable on such Loans in accordance with the terms applicable to Canadian
Prime Rate Loans.

7. Waiver. PMCULC waives presentment for payment of Canadian BA’s by Lenders.
PMCULC shall not claim from a Lender any days of grace for the payment at
maturity of any Canadian BA presented and accepted by such Lender pursuant to
this Agreement. PMCULC waives any defence to payment that might otherwise exist
if for any reason a Canadian BA shall be held by a Lender in its own right at
the maturity thereof, and the doctrine of merger shall not apply to any Canadian
BA that is at any time held by a Lender in its own right.

8. Degree of Care. Any executed Canadian BA’s shall be held in safekeeping with
the same degree of care as if they were the applicable Lender’s own property,
and shall be kept at the place at which such Canadian BA’s are ordinarily held
by such Lender. The Administrative Agent and Lenders shall not be liable for any
damage, loss or improper use of

 

4



--------------------------------------------------------------------------------

any bankers’ acceptance draft endorsed in blank except for any loss arising by
reason of the Administrative Agent or a Lender failing to use the same standard
of care in the custody of such bankers’ acceptance drafts as the Administrative
Agent or such Lender use in the custody of their own property of a similar
nature.

9. Obligations Absolute. The obligations of PMCLC with respect to Canadian BA’s
under this Agreement shall be unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following circumstances:

(i) any lack of validity or enforceability of any bankers’ acceptance, bill or
note accepted by a Lender as a Canadian BA; or

(ii) the existence of any claim, set off, defense or other right that PMCULC may
have at any time against the holder of a Canadian BA, a Lender or any other
Person, whether in connection with this Agreement or otherwise.

10. Shortfall on Drawdowns, Rollovers and Conversions. PMCULC agrees that:

(i) the difference between the amount of a Borrowing requested by PMCULC by way
of Canadian BA’s and the actual proceeds of the Canadian BA’s;

(ii) the difference between the actual proceeds of a Canadian BA and the amount
required to pay a maturing Canadian BA, if a Canadian BA is being rolled over;
and

(iii) the difference between the actual proceeds of a Canadian BA and the amount
required to repay any Borrowing that is being converted to a Canadian BA;

shall be funded and paid by PMCULC from its own resources, by 12:00 p.m.
(Toronto time) on the day of the applicable Borrowing or may be advanced as a
Canadian Prime Rate Loan under the Commitments if PMCULC is otherwise entitled
to a Borrowing under this Agreement.

 

5



--------------------------------------------------------------------------------

SCHEDULE 5.03

GOVERNMENTAL AUTHORIZATION; OTHER CONSENTS

None.

 

1



--------------------------------------------------------------------------------

SCHEDULE 5.06

LITIGATION

None.

 

1



--------------------------------------------------------------------------------

SCHEDULE 5.08

ENVIRONMENTAL MATTERS

None.

 

1



--------------------------------------------------------------------------------

SCHEDULE 5.09

ERISA MATTERS

None.

 

1



--------------------------------------------------------------------------------

SCHEDULE 5.12

COMPLIANCE WITH LAWS

None.

 

1



--------------------------------------------------------------------------------

SCHEDULE 11.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

BORROWERS:

Plains Marketing, L.P.

333 Clay Street, Suite 1700

Houston, TX 77002

Attention: Vice President and Treasurer

Telephone: 713-646-4100

Telecopier: (713) 646-4313

U.S. Taxpayer Identification Number: 76-0587115

Plains Midstream Canada ULC

333 Clay Street, Suite 1700

Houston, TX 77002

Attention: Vice President and Treasurer

Telephone: 713-646-4100

Telecopier: (713) 646-4313

Canadian Corporate Access Identification Number: 2015780733

PAA:

Plains All American Pipeline, L.P.

333 Clay Street, Suite 1700

Houston, TX 77002

Attention: Vice President and Treasurer

Telephone: 713-646-4100

Telecopier: (713) 646-4313

U.S. Taxpayer Identification Number: 76-0582150

 

1



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

Building B

2001 Clayton Road

Mail Code: CA4-702-02-25

Concord, CA 94520-2405

Attention: Anthony Salvador

Telephone: 925-675-8101

Telecopier: 415-249-5033

Electronic Mail: anthony.salvador@baml.com

Account No.: 37508-36479

Attn: Corporate Credit Services—West

Ref: Plains Marketing, L.P.

ABA# 026009593

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

1455 Market Street, 5th Floor

Mail Code: CA5-701-05-19

San Francisco, CA 94103

Attention: Bridgett J. Manduk

Telephone: 415-436-1097

Telecopier: 415-503-5011

Electronic Mail: bridgett.manduk@baml.com

L/C ISSUER:

Bank of America, N.A.

Trade Operations

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Attention: Nicholas M. Mecca

Telephone: 570-330-4316

Telecopier: 800-755-8743

Electronic Mail: nicholas.m.mecca@baml.com

 

2



--------------------------------------------------------------------------------

SWING LINE LENDER:

Bank of America, N.A.

Building B

2001 Clayton Road

Mail Code: CA4-702-02-25

Concord, CA 94520-2405

Attention: Anthony Salvador

Telephone: 925-675-8101

Telecopier: 415-249-5033

Electronic Mail: anthony.salvador@baml.com

Account No.: 37508-36479

Attn: Corporate Credit Services—West

Ref: Plains Marketing, L.P.

ABA# 026009593

 

3



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:             ,             

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of August 19, 2011, as amended by that certain First Amendment to Third
Amended and Restated Credit Agreement, dated as of June 27, 2012 (such Third
Amended and Restated Credit Agreement, as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Plains Marketing, L.P., a Texas limited partnership (the “Company”),
Plains Midstream Canada ULC, a British Columbia unlimited liability company
(“PMCULC” and, together with the Company, the “Borrowers”, and each, a
“Borrower”), Plains All American Pipeline, L.P., a Delaware limited partnership,
as guarantor, Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer, and the Lenders from time to time party thereto.

The undersigned hereby requests (select one):

¨ A Borrowing of Committed Loans

¨ A conversion or continuation of Committed Loans

1. On                     (a Business Day).

2. In the [principal amount of [$/C$]             ] [aggregate face amount of
C$            of Canadian BA’s].

3. Comprised of [Base Rate Loans] [Eurocurrency Rate Loans] [Borrowing of
Canadian BA’s].

4. For Eurocurrency Rate Loans: with an Interest Period of [seven] [fourteen]
[days] [one] [two] [three] [six] [            ] [month[s]].

For Canadian BA’s: a maturity date of             , 20        .

[5. If a conversion or continuation of Committed Loans, the existing
Borrowing(s) of Committed Loans to be converted or continued:

Principal amount of [$/C$]            of Eurocurrency Rate Loans with an
Interest Period ending             .

Principal amount of [$/C$]            of Base Rate Loans.]

 

Form of Committed Loan Notice

 

A - 1



--------------------------------------------------------------------------------

The Committed Borrowing, if any, requested herein complies with the proviso to
the first sentence of Section 2.01 of the Agreement.

 

Form of Committed Loan Notice

 

A - 2



--------------------------------------------------------------------------------

[BORROWER]         By:    

        Name:

   

        Title:

   

 

Form of Committed Loan Notice

 

A - 3



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:             ,             

 

To: Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of August 19, 2011, as amended by that certain First Amendment to Third
Amended and Restated Credit Agreement, dated as of June 27, 2012 (such Third
Amended and Restated Credit Agreement, as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Plains Marketing, L.P., a Texas limited partnership (the “Company”),
Plains Midstream Canada ULC, a British Columbia unlimited liability company
(“PMCULC” and, together with the Company, the “Borrowers”, and each, a
“Borrower”), Plains All American Pipeline, L.P., a Delaware limited partnership,
as guarantor, Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer, and the Lenders from time to time party thereto.

The undersigned hereby requests a Swing Line Loan:

1. On                     (a Business Day).

2. In the principal amount of [$/C$]                     .

3. Comprised of [Base Rate] [Eurodollar Rate] Loans.

4. For Eurodollar Rate Loans: with an Interest Period of [seven] [fourteen]
[days] [one] [two] [three] [six] [            ] [month[s]].

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

[BORROWER]         By:    

        Name:

   

        Title:

   

 

 

Form of Swing Line Loan Notice

 

B - 1



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF COMMITTED LOAN NOTE

 

$                                        , 20            

FOR VALUE RECEIVED, the undersigned, [PLAINS MARKETING, L.P., a Texas limited
partnership / PLAINS MIDSTREAM CANADA ULC, a British Columbia unlimited
liability company],             (“Borrower”), hereby promises to pay to
            or its registered and permitted assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal sum of             Dollars ($            ), or, if greater or less,
the aggregate unpaid principal amount of each Committed Loan from time to time
made by the Lender to Borrower under that certain Third Amended and Restated
Credit Agreement, dated as of August 19, 2011, as amended by that certain First
Amendment to Third Amended and Restated Credit Agreement, dated as of June 27,
2012 (such Third Amended and Restated Credit Agreement, as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Plains Marketing, L.P., a Texas limited partnership, Plains Midstream
Canada ULC, a British Columbia unlimited liability company, Plains All American
Pipeline, L.P., a Delaware limited partnership, as guarantor, Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, and the Lenders
from time to time party thereto.

Borrower promises to pay interest on the unpaid principal amount of each
Committed Loan from the date of such Committed Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made as provided in
the Agreement and to the Administrative Agent for the account of the Lender in
Dollars in immediately available funds at the Administrative Agent’s Office. If
any amount is not paid in full when due pursuant to the Agreement, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Agreement.

This Committed Loan Note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Committed Loan Note shall become, or
may be declared to be, immediately due and payable, in each case, to the extent
provided in the Agreement. Committed Loans made by the Lender shall be evidenced
by one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Committed Loan
Note and endorse thereon the date, amount and maturity of its Committed Loans
and payments with respect thereto.

 

Form of Committed Loan Note

 

C–1 - 1



--------------------------------------------------------------------------------

Borrower, for itself, its successors and assigns, hereby waives diligence in
collecting, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Committed Loan Note.

 

Form of Committed Loan Note

 

C–1 - 2



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

[PLAINS MARKETING, L.P.  

By: PLAINS MARKETING GP INC.,

its general partner

  By:         Charles Kingswell-Smith     Vice President and Treasurer] [PLAINS
MIDSTREAM CANADA ULC By:       Charles Kingswell-Smith   Vice President and
Treasurer]

 

Form of Committed Loan Note

 

C–1 - 3



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of

Interest

Period

 

Amount of

Principal or

Interest

Paid This

Date

 

Outstanding
Principal

Balance

This Date

 

Notation

Made By

 

 

Form of Committed Loan Note

 

C–1 - 4



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF SWING LINE NOTE

 

$                                            , 20            

FOR VALUE RECEIVED, the undersigned, [PLAINS MARKETING, L.P., a Texas limited
partnership / PLAINS MIDSTREAM CANADA ULC, a British Columbia unlimited
liability company],             (“Borrower”), hereby promises to pay to
            or its registered and permitted assigns (the “Swing Line Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal sum of             Dollars ($            ), or, if greater or less,
the aggregate unpaid principal amount of each Swing Line Loan from time to time
made by the Swing Line Lender to Borrower under that certain Third Amended and
Restated Credit Agreement, dated as of August 19, 2011, as amended by that
certain First Amendment to Third Amended and Restated Credit Agreement, dated as
of June 27, 2012 (such Third Amended and Restated Credit Agreement, as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among Plains Marketing, L.P., a Texas limited partnership, Plains
Midstream Canada ULC, a British Columbia unlimited liability company, Plains All
American Pipeline, L.P., a Delaware limited partnership, as guarantor, Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, and
the Lenders from time to time party thereto.

Borrower promises to pay interest on the unpaid principal amount of each Swing
Line Loan from the date of such Swing Line Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made as provided in
the Agreement and to the Swing Line Lender in Dollars in immediately available
funds at its Lending Office. If any amount is not paid in full when due pursuant
to the Agreement, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Agreement.

This Note is the Swing Line Note referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Swing Line Note shall become, or may be declared to be,
immediately due and payable, in each case, to the extent provided in the
Agreement. Swing Line Loans made by the Swing Line Lender shall be evidenced by
one or more loan accounts or records maintained by the Swing Line Lender in the
ordinary course of business. The Swing Line Lender may also attach schedules to
this Swing Line Note and endorse thereon the date, amount and maturity of its
Swing Line Loans and payments with respect thereto.

 

Form of Swing Line Note

 

C-2 - 1



--------------------------------------------------------------------------------

Borrower, for itself, its successors and assigns, hereby waives diligence in
collecting, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Swing Line Note.

 

Form of Swing Line Note

 

C-2 - 2



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

[PLAINS MARKETING, L.P.  

By: PLAINS MARKETING GP INC.,

its general partner

  By:         Charles Kingswell-Smith     Vice President and Treasurer] [PLAINS
MIDSTREAM CANADA ULC By:       Charles Kingswell-Smith   Vice President and
Treasurer]

 

Form of Swing Line Note

 

C-2 - 3



--------------------------------------------------------------------------------

SWING LINE LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of

Loan Made

 

Amount of

Loan Made

 

End of

Interest

Period

 

Amount of

Principal or

Interest

Paid This

Date

 

Outstanding
Principal

Balance

This Date

 

Notation

Made By

 

 

Form of Swing Line Note

 

C-2 - 4



--------------------------------------------------------------------------------

EXHIBIT D-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities5) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims,

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

5 

Include all applicable subfacilities.

 

Form of Assignment and Assumption

 

D-1 - 1



--------------------------------------------------------------------------------

malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.   Assignor[s]:               2.   Assignee[s]:                 [for each
Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]] 3.  
Borrower(s):       4.   Administrative Agent: Bank of America, N.A., as the
administrative agent under the Credit Agreement 5.   Credit Agreement: Third
Amended and Restated Credit Agreement, dated as of August 19, 2011, as amended
by that certain First Amendment to Third Amended and Restated Credit Agreement,
dated as of June 27, 2012, among Plains Marketing, L.P., a Texas limited
partnership, Plains Midstream Canada ULC, a British Columbia unlimited liability
company, Plains All American Pipeline, L.P., a Delaware limited partnership, as
guarantor, Bank of America, N.A., as Administrative Agent, Swing Line Lender and
L/C Issuer, and the Lenders from time to time party thereto, as amended and in
effect

 

Form of Assignment and Assumption

 

D-1 - 2



--------------------------------------------------------------------------------

6. Assigned Interest[s]:

 

Assignor[s]6

   Assignee[s]7    Facility
Assigned8    Aggregate
Amount of
Commitment
for all Lenders9      Amount of
Commitment
Assigned      Percentage
Assigned of
Commitment10     CUSIP
Number          $            $                   %             $            $
                  %             $            $                   %   

 

[7.

Trade Date:             ]11

Effective Date:             , 20            [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

 

6 

List each Assignor, as appropriate.

7 

List each Assignee, as appropriate.

8 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Commitment”, etc.).

9 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

10 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

11 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Form of Assignment and Assumption

 

D-1 - 3



--------------------------------------------------------------------------------

[Consented to and]12 Accepted:

BANK OF AMERICA, N.A., as

Administrative Agent By:  

 

  Title: [Consented to:]13 By:  

 

  Title:

 

 

12 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

13 

To be added only if the consent of the Borrower and/or other parties (e.g. Swing
Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

Form of Assignment and Assumption

 

D-1 - 4



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(iii) and
(v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it

 

Form of Assignment and Assumption

 

D-1 - 5



--------------------------------------------------------------------------------

shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York, without
regard to principles of conflicts of Laws.

 

Form of Assignment and Assumption

 

D-1 - 6



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

[See attached]

 

Form of Administrative Questionnaire

 

D-2 - 1



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM – US DOLLAR ONLY

CONFIDENTIAL

 

 

 

 

 

 

FAX ALONG WITH COMMITMENT LETTER TO:    Bridgett Manduk

 

     FAX  #    415.503.5011

 

I. Borrowers Name:    Plains Marketing, L.P. and Plains Midstream Canada ULC

 

   $1,400,000,000    Type of Credit Facility      Revolving Credit Facility

II. Legal Name of Lender of Record for Signature Page:

 

 

 

 

 

    •     Signing Credit Agreement         YES            NO        •     Coming
in via Assignment         YES            NO   

 

III. Type of Lender:     

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other – please specify)

 

IV. Domestic Address:

     V. Eurodollar Address:                                    

VI. Contact Information:

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

     Credit Contact          

Primary

Operations Contact

         

Secondary

Operations Contact

Name:

                        

Title:

                        

Address:

                                                 

Telephone:

                        

Facsimile:

                        

E Mail Address:

                        

 

Does Secondary Operations Contact need copy of notices?             YES        
    NO   

 

 

LOGO [g374172g43k19.jpg]    1     

 



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM – US DOLLAR ONLY

CONFIDENTIAL

 

 

 

 

 

    

Letter of Credit

Contact

          Draft Documentation
Contact           Legal Counsel

Name:

                        

Title:

                        

Address:

                        

Telephone:

                        

Facsimile:

                        

E Mail Address:

                        

VII. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):

 

Pay to:               (Bank Name)             (ABA #)             (Account #)   
         (Attention)   

VIII. Lender’s Fed Wire Payment Instructions:

 

Pay to:                 (Bank Name)               (ABA #)    (City/State)       
    (Account #)    (Account Name)            (Attention)   

IX. Organizational Structure and Tax Status

 

LOGO [g374172g43k19.jpg]    2     

 



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM – US DOLLAR ONLY

CONFIDENTIAL

 

 

 

 

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

Lender Taxpayer Identification Number (TIN):
                                                -                           
    

Tax Withholding Form Delivered to Bank of America*:

 

     W-9      W-8BEN      W-8ECI      W-8EXP      W-8IMY

NON–U.S. LENDER INSTITUTIONS

1. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

2. Flow-Through Entities

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

 

LOGO [g374172g43k19.jpg]    3     

 



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM – US DOLLAR ONLY

CONFIDENTIAL

 

 

 

 

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

*Additional guidance and instructions as to where to submit this documentation
can be found at this link:

 

LOGO [g374172g44p17.jpg]

X. Bank of America Payment Instructions:

 

Pay to: Bank of America, N.A.

ABA # 026009593

New York, NY

Acct. # 37508-36479

Attn: Corporate Credit Services—West

Ref: Plains Marketing, L.P.

3/1/07 Revision

 

LOGO [g374172g43k19.jpg]    4     

 